Exhibit 10.3
[secondarfacilityagree_image1.gif]

Execution Version
[whitecaseimage.jpg]
Dated 5 June 2009
as amended and restated on 22 August 2013
and as further amended and restated on 7 August 2015




COFACE Facility Agreement
between
Globalstar, Inc.
as Borrower,
BNP Paribas
Société Générale
Natixis
Crédit Agricole Corporate and Investment Bank
Crédit Industriel Et Commercial
as Mandated Lead Arrangers,
BNP Paribas
as the Security Agent
and the COFACE Agent
and
The Banks and Financial Institutions
listed in Schedule 1
as the Original Lenders

White & Case LLP
5 Old Broad Street
London EC2N 1DW
Americas 90643250
 
 

--------------------------------------------------------------------------------



Table of Contents
Page







1.
Definitions and Interpretation
1
2.
The Facilities
47
3.
Purpose
48
4.
Conditions of Utilisation
49
5.
Utilisation
51
6.
Repayment
54
7.
Prepayment and Cancellation
55
8.
Interest
62
9.
Interest Periods
63
10.
Changes to the Calculation of Interest
64
11.
Fees
65
12.
COFACE Insurance Premia and COFACE Additional Insurance Premium
66
13.
Tax gross‑up and Indemnities
68
14.
Increased Costs
73
15.
Other Indemnities
74
16.
Mitigation by the Lenders
76
17.
Costs and Expenses
76
18.
Representations
77
19.
Information Undertakings
88
20.
Financial Covenants
98
21.
Positive Undertakings
107
22.
Negative Undertakings
118
23.
Events of Default
128
24.
Remedies Upon an Event of Default
137
25.
Security
138
26.
Changes to the Lenders
138
27.
Changes to the Borrower
143
28.
Role of the COFACE Agent, the Security Agent and the Mandated Lead Arrangers
143
29.
Conduct of Business by the Finance Parties
150
30.
Sharing among the Finance Parties
151
31.
Payment Mechanics
152
32.
Set‑off
156
33.
Notices
156
34.
Calculations and Certificates
158
35.
Partial Invalidity
159
36.
Remedies and Waivers
159
37.
Amendments and Waivers
159
38.
Counterparts
161
39.
Governing Law
161




Americas 90643250
(i)
 




--------------------------------------------------------------------------------





Page

40.
Enforcement
161
41.
Confidentiality
162
42.
Subrogation and Reimbursement
164
Schedule 1
Lenders and Commitments
166
Part 1
Facility A
166
Part 2
Facility B
167
Schedule 2
Conditions Precedent
167
Schedule 3
Utilisation Request
173
Schedule 4
Maximum Covenant Capital Expenditure
174
Part A Maximum Covenant Capital Expenditures
174
Part B Maximum Covenant Capital Expenditures for Excess Cash Flow Calculation
176
Schedule 5
Form of Transfer Certificate and Assignment Agreement
176
Part A Form of Transfer Certificate
177
Part B Form of Assignment Agreement
179
Schedule 6
The Security Agent
181
Schedule 7
Know Your Customer Requirements
184
Schedule 8
Form of Compliance Certificate
185
Schedule 9
ERISA Plans
187
Schedule 10
Form of Confidentiality Undertaking
187
Schedule 11
Payment Terms
190
Schedule 12
Material Contracts
191
Schedule 13
Labour and Collective Bargaining Agreements
195
Schedule 14
Financial Indebtedness and Guarantee Obligations
196
Schedule 15
Communication Licences
198
Schedule 16
Satellites
200
Schedule 17
Existing Liens
202
Schedule 18
Qualifying Certificate
204
Schedule 19
Key Performance Indicators
206
Schedule 20
Transactions with Affiliates
207
Schedule 21
Existing Loans, Investments and Advances
211
Schedule 22
Incentive Plan
212
Schedule 23
Group Structure Chart
215
Schedule 24
Disclosures
217
Schedule 25
Form of Promissory Note
217
Schedule 26
Subsidiary Guarantors
218
Schedule 27
Investment Policy
218
Schedule 28
Loss Payee Clause
220
Schedule 29
Repayment Schedule
221
Schedule 30
Form of Quarterly Health Report
222
Part 1
Satellite Status
223
Part 2
Band Status
223
Part 3
Material Events
223




Americas 90643250
(iii)
 




--------------------------------------------------------------------------------





Page

Schedule 31
Satellite Performance Criteria
223
Schedule 32
Form of Auditors Report
225












Americas 90643250
(iii)
 




--------------------------------------------------------------------------------




This Agreement (the “Agreement”) is dated 5 June 2009 (as amended and restated
on 22 August 2013 by the First Global Deed of Amendment and Restatement and as
further amended and restated on 7 August 2015 by the Second Global Amendment and
Restatement Agreement) and made
Between:
(1)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(1)
BNP Paribas, a société anonyme with a share capital of €2,491,915,350 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
facility agent and Chef de File for and on behalf of the Finance Parties (the
“COFACE Agent”);

(2)
BNP Paribas, Societe Generale, Natixis, Crédit Agricole Corporate and Investment
Bank (formerly known as Calyon) and Crédit Industriel et Commercial each acting
in its capacity as a mandated lead arranger (the “Mandated Lead Arrangers”);

(3)
BNP Paribas, a société anonyme with a share capital of €2,491,915,350 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as the
security agent (the “Security Agent”); and

(4)
The Financial Institutions listed in Schedule 1 (Lenders and Commitments) as
lenders (the “Original Lenders”).

1.
Definitions and Interpretation

1.1
Definitions

In this Agreement:
“2013 Closing Commitment” means the equity commitment made by Thermo in respect
of the Borrower on or prior to the First Effective Date pursuant to the
Restructuring Support and Consent Agreement in an aggregate amount of cash equal
to US$20,000,000 less the aggregate amount of cash actually received by the
Borrower in connection with the Initial Minimum Cash Commitment (as such amount
may be reduced by the amount of any proceeds received by the Borrower from any
financing pursuant to third party Equity Issuances (but excluding any Equity
Issuance involving Terrapin)).
“2013 Year-End Commitment” means the equity commitment made or to be made by
Thermo or any other member of the Thermo Group in respect of the Borrower
pursuant to the First Global Deed of Amendment and Restatement or the First
Thermo Group Undertaking Letter (as the case may be) to be funded on or prior to
26 December 2013 as a condition precedent to the entry into Guarantee
Obligations by the Subsidiary Guarantors under Clause 22.1(1) (Limitations on
Financial Indebtedness), in an aggregate amount of cash equal to US$20,000,000
(as such amount may be reduced by the amount of any proceeds received by the
Borrower from any financing pursuant to third party Equity Issuances (but
excluding any Equity Issuance involving Terrapin)).
“2014 Equity Financing” means the equity commitment made or to be made by Thermo
or any other member of the Thermo Group in respect of the Borrower pursuant to
the First Global Deed of Amendment and Restatement or the First Thermo Group
Undertaking Letter (as the case may



Americas 90643250
 
 




--------------------------------------------------------------------------------




be) to be funded on or prior to 31 December 2014 in an aggregate amount of cash
equal to US$20,000,000 less the amount by which the amount of cash actually
received by the Borrower in connection with the Initial Minimum Cash Commitment,
the 2013 Closing Commitment and the 2013 Year-End Commitment exceeds
US$40,000,000 (as such amount may be reduced by the amount of any proceeds
received by the Borrower from any financing pursuant to third party Equity
Issuances (but excluding any Equity Issuance involving Terrapin)).
“5% Notes” means the 5% convertible senior unsecured notes issued by the
Borrower pursuant to the Original Indenture as supplemented by the third
supplemental indenture dated as of 14 June 2011.
“5.75% Notes Term Sheet” means the term sheet attached as schedule 1 to the
Restructuring, Support and Consent Agreement in respect of the restructuring of
the 5.75% notes which were exchanged or redeemed in full by the Borrower on or
prior to 26 June 2013.
“8% New Notes” means the 8% convertible senior notes issued by the Borrower
pursuant to the Original Indenture as supplemented by the Fourth Supplemental
Indenture.
“8% Old Notes” means the 8% convertible senior unsecured notes issued by the
Borrower pursuant to the Original Indenture as supplemented by a second
supplemental indenture dated 19 June 2011.
“Acceptable Bank” means:
1(a)
a bank or financial institution which has a rating for its long‑term unsecured
and non credit‑enhanced debt obligations of AA‑ or higher by S&P or Fitch
Ratings Ltd or Aa2 or higher by Moody’s or a comparable rating from an
internationally recognised credit rating agency;

1(b)
Union Bank, provided that, it has a rating for its long‑term unsecured and non
credit‑enhanced debt obligations of A or higher by S&P or A+ by Fitch Ratings
Ltd or a comparable rating from an internationally recognised credit rating
agency; or

1(c)
any other bank or financial institution approved by the COFACE Agent.

“Acceptable Intercreditor Agreement” means an intercreditor agreement in form
and substance satisfactory to the COFACE Agent to be entered into by the
Borrower or any Subsidiary (as the case may be), the COFACE Agent (unless the
COFACE Agent agrees otherwise) and the relevant provider of Subordinated
Indebtedness. Such Acceptable Intercreditor Agreement shall include, without
limitation, the following provisions, whereby the relevant Subordinated
Indebtedness provider shall agree not to:
2(a)
seek direct or indirect recovery, payment or repayment of, nor permit direct or
indirect payment or repayment of any of the Subordinated Indebtedness or other
amounts payable by the Borrower or any Subsidiary (as the case may be) in
respect thereof or of any other Subordinated Indebtedness of the Borrower or any
Subsidiary (as the case may be);

2(b)
demand, sue for or accept from the Borrower or any Subsidiary (as the case may
be) any payment in respect of the Subordinated Indebtedness or take any other
action to enforce its rights or to exercise any remedies in respect of any
Subordinated Indebtedness (whether upon the occurrence or during the occurrence
of an event of default (howsoever described) or otherwise) unless requested to
do so by the COFACE Agent;

2(c)
file or join in any petition to commence any winding‑up proceedings or an order
seeking reorganisation or liquidation of the Borrower or any Subsidiary (as the
case may be), or take any other action for the winding‑up, dissolution or
administration of the Borrower




Americas 90643250
2
 




--------------------------------------------------------------------------------




or any Subsidiary (as the case may be) or take, or agree to, any other action
which could or might lead to the bankruptcy, insolvency or similar process of
the Borrower or any Subsidiary (as the case may be) unless requested to do so by
the COFACE Agent; and/or
2(d)
claim, rank or prove as a creditor of the Borrower or any Subsidiary (as the
case may be) in competition with any Finance Party.

“Account Control Agreement” means:
(a)
the account control agreement dated 22 June 2009 between the Deposit Account
Bank (as such term is defined in each Account Control Agreement), the Borrower
and the Security Agent; and

(b)
any other account control agreement entered into between any other deposit
account bank, the Borrower and the Security Agent in form and substance
satisfactory to the COFACE Agent.

“Accounts Agreement” means the accounts agreement dated 5 June 2009 (as amended
and restated from time to time including pursuant to the First Global Deed of
Amendment and Restatement) and, as of the First Effective Date, made between the
Borrower, the COFACE Agent, the Offshore Account Bank and the Security Agent.
“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period provided that, for the purpose of calculating the Consolidated Net
Income component of Consolidated EBITDA, any cash revenue received in that
period but not recognised under GAAP shall be included, plus (in the case of
paragraphs (a), (b) and (c) below only, to the extent deducted in the
calculation of Consolidated EBITDA (without double‑counting)):
5(a)
non‑cash stock compensation expenses;

5(b)
non‑cash asset impairment charges; and

5(c)
one time non‑cash non‑recurring expenses,

but excluding the proceeds of any Spectrum Cash Flow (save for, to the extent
agreed in writing by the COFACE Agent (acting on the instructions of the
Majority Lenders), any such proceeds which replace revenue that had otherwise
been projected in the then current Agreed Business Plan but which has not been
earned due to a change in the strategy of the Group).
“Adjusted Consolidated EBITDA Reconciliation” means, for any period, a
reconciliation statement prepared by the Borrower in a form reasonably
acceptable to the COFACE Agent showing a reconciliation of:
6(a)
cash revenue received in that period but not recognised under GAAP, as
determined in accordance with the definition of Adjusted Consolidated EBITDA; to

6(b)
revenues recognised for such period, as determined in accordance with GAAP.

“Advance Payment” means an advance payment:
7(a)
in the case of the Launch Services Contract, of five per cent. (5%) of the total
Contract Price payable by the Borrower pursuant to the Launch Services Contract;
and

7(b)
in the case of the Satellite Construction Contract, of fifteen per cent. (15%)
of the total Contract Price payable by the Borrower pursuant to the Satellite
Construction Contract.




Americas 90643250
3
 




--------------------------------------------------------------------------------




“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Agreed Business Plan” means the business plan:
(a)
delivered to the COFACE Agent on or prior to the First Effective Date pursuant
to paragraph 13 of schedule 3 (Conditions Precedent to the Effective Date) of
the First Global Deed of Amendment and Restatement; or

(b)
as updated on an annual basis in accordance with Clause 19.3 (Annual Business
Plan and Financial Projections).

“ANFR” means the Agence Nationale des Fréquences.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licences,
approvals, interpretation and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means in respect of each Facility for any Interest Period
commencing:
12(a)
any time prior to the First Effective Date, two point two five per cent. (2.25%)
per annum;

12(b)
from the First Effective Date and prior to (but excluding) 1 July 2017, two
point seven five per cent. (2.75%) per annum;

12(c)
on (and including) 1 July 2017 and ending on 30 June 2018, three point two five
per cent. (3.25%) per annum;

12(d)
on (and including) 1 July 2018 and ending on 30 June 2019, three point seven
five per cent. (3.75%) per annum;

12(e)
on (and including) 1 July 2019 and ending on 30 June 2020, four point two five
per cent. (4.25%) per annum;

12(f)
on (and including) 1 July 2020 and ending on 30 June 2021, four point seven five
per cent. (4.75%) per annum;

12(g)
on (and including) 1 July 2021 and ending on 30 June 2022, five point two five
per cent. (5.25%) per annum; and

12(h)
on (and including) 1 July 2022 and thereafter, five point seven five per cent.
(5.75%) per annum.

“Applicable Negative Excess Cash Flow” means:
13(a)
for all Payment Periods (except the Second Half 2017 Payment Period), the
absolute value of such negative Excess Cash Flow for such Payment Period
provided that if such absolute value is greater than US$10,000,000 the
Applicable Negative Excess Cash Flow shall be deemed to be US$10,000,000; or

13(b)
for the Second Half 2017 Payment Period, the absolute value of such negative
Excess Cash Flow for such Payment Period provided that if such absolute value is
greater than US$25,000,000 the Applicable Negative Excess Cash Flow shall be
deemed to be US$25,000,000.

“Asset Disposition” means the disposition of any or all assets (including the
Capital Stock of a Subsidiary or any ownership interest in a joint venture) of
any Obligor or any Subsidiary thereof



Americas 90643250
4
 




--------------------------------------------------------------------------------




whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include any Equity Issuance or any Debt Issuance.
“Assignment Agreement” means an agreement substantially in the form set out in
Part B (Form of Assignment Agreement) of Schedule 5 (Form of Transfer
Certificate and Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
“Attributable Indebtedness” means, on any date:
16(a)
in respect of any Capital Lease of any person, the capitalised amount thereof
that would appear on a balance sheet of such person prepared as of such date in
accordance with GAAP; and

16(b)
in respect of any Synthetic Lease, the capitalised amount or principal amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration (including all Governmental
Approvals).
“Authorised Signatory” means, with respect to the Supplier and the Launch
Services Provider, a person authorised to sign any document on its behalf to be
delivered pursuant to this Agreement.
“Availability Period” means, subject to clause 7 (Other Provisions) of the First
Global Deed of Amendment and Restatement, the period from and including the date
of this Agreement to and including 31 December 2012.
“Available Cash” means the sum of:
20(a)
the Borrower’s consolidated unrestricted cash balance at the beginning of the
relevant Payment Period less the minimum Liquidity threshold set out in Clause
20.2 (Minimum Liquidity);

20(b)
any Spectrum Cash Flow for the relevant Payment Period; and

20(c)
any Excess Cash Flow for the relevant Payment Period.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:
21(a)
the amount of its participation in any outstanding Loans under that Facility;
and

21(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.
“Borrower Additional Pledge of Bank Accounts” means the French law “Convention
de Nantissement de Comptes Bancaires” dated on or around the First Effective
Date between the Borrower, the Offshore Bank and the Security Agent.
“Borrower Pledge of Bank Accounts” means the French law “Convention de
Nantissement de Comptes Bancaires” dated 5 June 2009 between the Borrower, the
Offshore Account Bank and the Security Agent.



Americas 90643250
5
 




--------------------------------------------------------------------------------




“Break Costs” means the amount (if any) by which:
25(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

exceeds:
25(a)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the London interbank market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Paris and New York City.
“Canadian Dollars” means the lawful currency for the time being of Canada.
“Capital Assets” means, with respect to the Borrower and its Subsidiaries:
28(a)
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries but excluding any capitalised interest; and

28(b)
non‑capitalised cash payments attributable to any second generation Satellite
Launch and ground segment vendors.

“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
“Capital Stock” means:
31(a)
in the case of a corporation, capital stock;

31(b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock;

31(c)
in the case of a partnership, partnership interests (whether general or
limited);

31(d)
in the case of a limited liability company, membership interests; and

31(e)
any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

“Cash” means, at any time, cash denominated in Dollars and the Dollar equivalent
of Euros and Canadian Dollars, in hand or at bank and (in the latter case)
credited to an account in the name of an Obligor with an Acceptable Bank and to
which an Obligor is alone (or together with other Obligors) beneficially
entitled and for so long as:
32(a)
that cash is repayable on demand;




Americas 90643250
6
 




--------------------------------------------------------------------------------




32(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

32(c)
there is no Lien over that cash except for Liens created pursuant to the
Security Documents or any Permitted Lien constituted by a netting or set‑off
arrangement entered into by members of the Group in the ordinary course of their
banking arrangements; and

32(d)
the cash is freely and immediately available to be applied in repayment or
prepayment of the Facilities.

“Cash Equivalent Instruments” means at any time:
33(a)
certificates of deposit maturing within one (1) year after the relevant date of
calculation and issued by an Acceptable Bank;

33(b)
any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one (1) year after the relevant date of calculation and not
convertible or exchangeable to any other security;

33(c)
commercial paper not convertible or exchangeable to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued by an issuer incorporated in the United States of America, the
United Kingdom, any member state of the European Economic Area or any
Participating Member State;

(iii)
which matures within one (1) year after the relevant date of calculation; and

(iv)
which has a credit rating of either A‑1 or higher by S&P or F1 or higher by
Fitch Ratings Ltd or P‑1 or higher by Moody’s, or, if no rating is available in
respect of the commercial paper, the issuer of which has, in respect of its
long‑term unsecured and non‑credit enhanced debt obligations, an equivalent
rating;

33(d)
any investment in money market funds which:

(i)
have a credit rating of either A‑1 or higher by S&P or F1 or higher by Fitch
Ratings Ltd or P‑1 or higher by Moody’s;

(ii)
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above; and

(iii)
can be turned into cash on not more than thirty (30) days’ notice; or

33(e)
any other debt or marketable security approved by the Majority Lenders,

in each case, denominated in Dollars and the Dollar equivalent of Euros and
Canadian Dollars, and to which any Obligor is alone (or together with other
Obligors) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Lien (other than a Lien
arising under the Security Documents).
“Change in Control” has the meaning given to such term in Clause 7.2 (Mandatory
Prepayment – Exit).



Americas 90643250
7
 




--------------------------------------------------------------------------------




“Code” means the US Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“COFACE” means La Compagnie Française d’Assurance pour le Commerce Extérieur a
French société anonyme whose registered office is at 1, place Costes et
Bellonte, CS 20003, 92276 Bois-Colombes, France and registered at the Registre
du Commerce et des Societés of Nanterre with registered number 552 069 791.
“COFACE Additional Insurance Premium” means the premium due to COFACE payable by
the Borrower to the COFACE Agent (for the account of COFACE) in accordance with
Clause 12.1(c) (COFACE Insurance Premia and COFACE Additional Insurance Premium)
in an amount of US$20,000,000.
“COFACE Insurance Policy” means each credit insurance policy (as amended from
time to time) in respect of this Agreement to be issued by COFACE for the
benefit of the Lenders in respect of each Facility and as approved by the COFACE
Agent (on behalf of the Lenders) pursuant to articles L.432‑1 to L.432‑4 of the
French Code des Assurances and signed by the COFACE Agent and the Original
Lenders.
“COFACE Insurance Premia” means the premia due to COFACE payable by the Borrower
to the COFACE Agent (for the account of COFACE) on each Facility in accordance
with Clause 12.1(b) (COFACE Insurance Premia and COFACE Additional Insurance
Premium).
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Collateral Agreement” means the security agreement dated 22 June 2009 (as
supplemented by the Joinder Agreement and as amended and restated by the
Security Amendment and Restatement Agreement) between the Borrower, each
Domestic Subsidiary and the Security Agent.
“Collection Account” has the meaning given to such term in the Accounts
Agreement.
“Commercial Contracts” means:
43(a)
the Launch Services Contract; and

43(b)
the Satellite Construction Contract,

and, “Commercial Contract” means either of the foregoing as the context
requires.
“Commitment” means a Facility A Commitment and/or a Facility B Commitment.
“Communication Act” means the US Communications Act of 1934 (47 U.S.C. 151, et
seq.) as amended.
“Communications Licences” means the licences, permits, authorisations or
certificates to construct, own, operate or promote the telecommunications
business of the Borrower and its Subsidiaries (including, without limitation,
the launch and operation of Satellites) as granted, or to be granted, by the FCC
or the ANFR (and any other Governmental Authority), and all extensions,
additions and renewals thereto or thereof.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
“Confidential Information” means all information relating to the Borrower, any
other Obligor, the Group, the Finance Documents or a Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance



Americas 90643250
8
 




--------------------------------------------------------------------------------




Party in relation to, or for the purpose of becoming a Finance Party under, the
Finance Documents or a Facility from either:
(a)    any member of the Group or any of its advisers; or
(a)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 41 (Confidentiality); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 10 (Form of Confidentiality Undertaking) or in
any other form agreed between the Borrower and the COFACE Agent.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:
53(a)
Consolidated Net Income for such period; plus

53(b)
the sum of the following to the extent deducted in determining Consolidated Net
Income:

(i)
income and franchise taxes;

(ii)
Consolidated Interest Expense;

(iii)
amortisation, depreciation and other non‑cash charges (except to the extent that
such non‑cash charges are reserved for cash charges to be taken in the future);

(iv)
extraordinary losses (other than from discontinued operations) and any losses on
foreign currency transaction; and

(v)
any Transaction Costs (provided that, in no event shall the aggregate amount of
Transaction Costs relating to the negotiation of any Permitted Acquisitions or
Permitted Joint Venture Investments which are not consummated added back to net
income during any four (4) consecutive fiscal quarter period exceed
US$1,000,000), less




Americas 90643250
9
 




--------------------------------------------------------------------------------




53(c)
interest income and any extraordinary gains and any gains on foreign currency
transactions.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, interest
expense attributable to Capital Leases, all net payment obligations pursuant to
Hedging Agreements and cash interest in respect of indebtedness (including
vendor indebtedness) but excluding any non‑cash interest) of the Borrower and
its Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP, provided that there shall be excluded (without
double counting) from the calculation of income:
55(a)
the net income (or loss) of any person (other than a Subsidiary which shall be
subject to paragraph (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period;

55(b)
the net income (or loss) of any person accrued prior to the date it becomes a
Subsidiary of such person or is merged into or consolidated with such person or
any of its Subsidiaries or that person’s assets are acquired by such person or
any of its Subsidiaries except to the extent included pursuant to the foregoing
paragraph (a);

55(c)
the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary; and

55(d)
the proceeds of any Equity Issuances and/or Subordinated Indebtedness.

“Consultation Period” has the meaning given to such term in Clause 19.3(c)
(Annual Business Plan and Financial Projections).
“Contract Price” means the aggregate price to be paid by the Borrower to:
57(a)
the Supplier under and in relation to the Satellite Construction Contract being
an amount (in aggregate) equal to €298,919,905 plus US$218,483,217.82; and

57(b)
the Launch Services Provider under and in relation to the Launch Services
Contract being US$216,000,000.

“Convertible Notes” means:
(a)    the 5% Notes;
(b)    the 8% New Notes;
(c)    the 8% Old Notes; and
(d)
any other convertible notes issued by the Borrower (or its Subsidiaries) after
the First Effective Date in compliance with the terms of this Agreement.




Americas 90643250
10
 




--------------------------------------------------------------------------------




“Covenant Capital Expenditure” means any Capital Expenditure, including (but not
limited to), for the avoidance of doubt, any Capital Expenditure funded with the
Net Cash Proceeds received in connection with:
(a)
any Insurance and Condemnation Event;

(b)
any Asset Disposition; and

(c)
any Equity Issuance or funded by the issuance of Capital Stock of the Borrower
to the seller (or an affiliate thereof) of the related Capital Asset,

but excluding, any Capital Expenditure funded with the Net Cash Proceeds
received in connection with an Insurance and Condemnation Event or an Asset
Disposition provided that such Net Cash Proceeds are reinvested in
“like-for-like” replacement assets in accordance with Clause 7.5 (Mandatory
Prepayment – Insurance and Condemnation Events) or Clause 7.6 (Mandatory
Prepayment – Asset Dispositions) (as the case may be).
“Current Assets” has the meaning given to such term under GAAP but deducting
Cash and Cash Equivalent Instruments (excluding any Cash and Cash Equivalent
Instruments subject to any Lien, including Liens created pursuant to the
Security Documents).
“Current Liabilities” has the meaning given to such term under GAAP but
excluding the current portion of any long‑term Financial Indebtedness
outstanding on the date of calculation.
“Debt Issuance” means any issuance of any Financial Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries. The term “Debt Issuance” shall
not include any Equity Issuance or any Asset Disposition.
“Debt Service” means the aggregate Dollar amount of principal, interest, and, if
any, fees and other sums required to be paid by the Borrower pursuant to the
Finance Documents and pursuant to all the Borrower’s Financial Indebtedness
incurred from time to time, including all amounts which have become due and
payable as at the date of calculation but which have not been paid on such date
for the Relevant Period.
“Debt Service Account” has the meaning given to such term in the Accounts
Agreement.
“Debt Service Coverage Ratio” means, on any date, the ratio of:
69(a)
Adjusted Consolidated EBITDA (without double‑counting),

(i)
plus, any Liquidity (in an amount exceeding US$4,000,000) at the beginning of
any relevant period of calculation plus the cash proceeds of any Equity Issuance
or Subordinated Indebtedness raised during the relevant period not committed, or
required to be applied, for any other purpose under the Finance Documents but
including monies standing to the credit of the Collection Account which are not
required to be applied for any other purpose;

(ii)
less the sum of the following (without double‑counting);

(A)
any Covenant Capital Expenditure;

(B)
any changes in Working Capital; and

(C)
any cash taxes,

to
69(b)
Debt Service,




Americas 90643250
11
 




--------------------------------------------------------------------------------




in each case, during the relevant period of calculation.
“Debt Service Reserve Account” has the meaning given to such term in the
Accounts Agreement.
“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
“Delegation Agreement” means:
(a)
the French law delegation agreement dated 5 June 2009 between the Borrower, the
Supplier and the Security Agent as amended by an amendment agreement that was to
be entered into on or after the First Effective Date pursuant to the First
Global Deed of Amendment and Restatement between the Borrower, the Security
Agent and the Supplier; and

(b)
the French law delegation agreement dated 24 June 2009 between the Borrower, the
Launch Services Provider and the Security Agent as amended by an amendment
agreement that was to be entered into on or after the First Effective Date
pursuant to the First Global Deed of Amendment and Restatement between the
Borrower, the Security Agent and the Launch Services Provider.

“Disruption Event” means either or both of:
73(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with a Facility (or otherwise in order for the
transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

73(b)
the occurrence of any other event which results in a disruption (of a technical
or systems‑related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dollar” and “US$” means the lawful currency for the time being of the
United States of America.
“Domestic Subsidiary” means any Subsidiary organised under the laws of any state
of the United States or the District of Colombia, other than GCL Licensee LLC.
“DSA Required Balance” has the meaning given to such term in the Accounts
Agreement.
“DSRA Required Balance” means an amount equal to US$37,913,900.
“Earth Station” means any earth station (gateway) licenced for operation by the
FCC or by a Governmental Authority outside the United States that is owned and
operated by the Borrower or any of its Subsidiaries.



Americas 90643250
12
 




--------------------------------------------------------------------------------




“Eligible Amount” means:
79(a)
in the case of Facility A, an amount which is equivalent of eighty five
per cent. (85%) of the total cost of the Eligible Goods and Services which is at
any time due and payable under and in accordance with the Satellite Construction
Contract; and

79(b)
in the case of Facility B, one hundred per cent. (100%) of the amount of
US$21,600,000, representing goods made in France and/or services performed in
France under the Launch Services Contract.

“Eligible Goods and Services” means:
80(a)
goods made in France and/or services performed in France; and

80(b)
goods and services (including transport and insurance of any nature) originating
from countries other than France and the United States, incorporated in the
items delivered by the Supplier and/or the Launch Services Provider and which
have been sub‑contracted by the Supplier and/or the Launch Services Provider and
therefore remaining under its responsibility, and recognised as being eligible
by the French Authorities to be financed by this Agreement,

which are included in the aggregate Contract Price within an amount of
eligibility of:
(i)
an amount equal to (in aggregate) €298,919,905 plus US$218,483,217.82 under the
Satellite Construction Contract; and

(ii)
US$21,600,000 under the Launch Services Contract.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which:
81(a)
is maintained or contributed to by any Obligor or any ERISA Affiliate, or to
which any Obligor or ERISA Affiliate has an obligation to contribute; or

81(b)
has at any time within the preceding six (6) years been maintained or
contributed to by any Obligor or any current or former ERISA Affiliate, or with
respect to which any Obligor or any such ERISA Affiliate has had an obligation
to contribute (or is deemed under Section 4069 of ERISA to have maintained or
contributed, or to have had an obligation to contribute, or otherwise to have
liability).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, judgments, liens, accusations,
allegations, notices of non‑compliance or violation, investigations (other than
internal reports prepared by any person in the ordinary course of trading and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any Environmental Permit issued, or any
approval given, under any such Environmental Law, including any and all claims
by Governmental Authorities for enforcement, clean‑up, removal, response,
remedial or other actions or damages, contribution, indemnification cost
recovery, penalties, fines, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.
“Environmental Laws” means any and all federal, foreign state, state, regional,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, common law, permits, licences, approvals, interpretations and
orders of courts or Governmental Authorities, and amendments thereto, relating
to the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,



Americas 90643250
13
 




--------------------------------------------------------------------------------




treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, emission, release or threatened release, investigation or
remediation of Hazardous Materials. For the purposes of this definition, the
term “Environmental Laws” shall include but not be limited to:
83(a)
the US Comprehensive Environmental Response, Compensation and Liability Act, as
amended (42 U.S.C. Section 9601, et seq.); and

83(b)
the US Resource Conservation and Recovery Act, as amended (42 U.S.C.
Section 6901, et seq.).

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment under any Environmental Law for the
operation of the business of any member of the Group conducted on or from the
properties owned or used by any member of the Group.
“Equity Commitments” means:
85(a)
the Initial Minimum Cash Commitment;

85(b)
the First Effective Date Commitment;

85(c)
the 2013 Closing Commitment;

85(d)
the 2013 Year-End Commitment;

85(e)
the 2014 Equity Financing; and

85(f)
the Second Effective Date Commitment.

“Equity Cure Contribution” means cash funds contributed to the Borrower from the
issuance of shares in the Borrower’s Capital Stock and/or Subordinated
Indebtedness (but excluding the Initial Equity) in the amounts as set out in
Clause 23.2(c) (Financial Covenants).
“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
person of:
87(a)
shares of its Capital Stock;

87(b)
any shares of its Capital Stock pursuant to the exercise of options or warrants;
or

87(c)
any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity.

The term “Equity Issuance” shall not include any Asset Disposition, any Debt
Issuance, the conversion of any of the Convertible Notes or the issuance of any
other Capital Stock pursuant to the Fourth Supplemental Indenture in
circumstances where the Borrower (or any Subsidiary) does not receive any cash
proceeds.
“Equity Linked Securities” has the meaning given to such term in the First
Global Deed of Amendment and Restatement.
“Ericsson” means Ericsson Federal Inc. a Delaware corporation with a place of
business at 1595 Spring Hill Road, Vienna, VA 22182, United States.
“ERISA” means the US Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any person who together with any Obligor is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.



Americas 90643250
14
 




--------------------------------------------------------------------------------




“ERISA Termination Event” means:
91(a)
a “Reportable Event” described in Section 4043 of ERISA with respect to a
Pension Plan for which the notice requirement has not been waived by the PBGC;
or

91(b)
the withdrawal of any Obligor or any ERISA Affiliate from a Pension Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or

91(c)
the termination of a Pension Plan, the filing of a notice of intent to terminate
a Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, or the filing under Section 4041(a)(2)
of ERISA of a notice of intent to terminate any Pension Plan or the termination
of any Pension Plan under Section 4041(c) of ERISA; or

91(d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC; or

91(e)
any other event or condition which would reasonably be expected to constitute
grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or

91(f)
the failure to make a required contribution to any Pension Plan that would
reasonably be expected to result in the imposition of a Lien or the provision of
security under Section  430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a Lien; the failure to satisfy the minimum funding standard
under section 412 of the Code or section 302 of ERISA, whether or not waived; or
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code or Section 302 of ERISA with respect to any Pension
Plan, or that such filing may be made; or a determination that any Pension Plan
is, or is expected to be, considered an at‑risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; or

91(g)
the partial or complete withdrawal of any Obligor of any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan; or

91(h)
any event or condition which results, or is reasonably expected to result, in
the reorganisation or insolvency of a Multiemployer Plan under Sections 4241 or
4245 of ERISA; or

91(i)
any event or condition which results, or is reasonably expected to result, in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA; or

91(j)
the receipt by any Obligor or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Obligor or any ERISA Affiliate of any notice,
that a Multiemployer Plan is in endangered or critical status under Section 432
of the Code or Section 305 of ERISA.

“Euro” or “€” means the single currency of the Participating Member States.
“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).



Americas 90643250
15
 




--------------------------------------------------------------------------------




“Exceptional Items” means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:
94(a)
the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;

94(b)
disposals, revaluations, write downs or impairment of non-current assets or any
reversal of any write down or impairment;

94(c)
disposals of assets associated with discontinued operations; or

94(d)
other exceptional terms reasonably determined by the COFACE Agent in good faith.

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP:
95(a)
Adjusted Consolidated EBITDA for such period;

minus
95(b)
(to the extent not already deducted in the calculation of Adjusted Consolidated
EBITDA):

(i)
cash taxes and Consolidated Interest Expense paid in cash for such period;

(ii)
all scheduled principal payments made in respect of Financial Indebtedness
during such period;

(iii)
the lesser of:

(A)
all Covenant Capital Expenditures made during the relevant period; and

(B)
in respect of the calendar years:

(1)
2013 through to 2016 (inclusive), the amount set out in column 2 (Maximum
Covenant Capex for Excess Cash Flow Calculation) of the table in Part B (Maximum
Covenant Capital Expenditures for Excess Cash Flow Calculation) of Schedule 4
(Maximum Covenant Capital Expenditures); or

(2)
2017 and onwards, US$2,500,000 per relevant period,

(except in each case to the extent funded directly through the incurrence of
Financial Indebtedness or equity contributions or investments);
(iv)
any increase in Working Capital during such period;

(v)
any amount applied to fund any scheduled cash reserve required under the Finance
Documents, including the DSA Required Balance and the DSRA Required Balance in
such period;

(vi)
voluntary, mandatory and other non-scheduled principal payments with respect to
any Loans or other Financial Indebtedness in such period (except for any
mandatory payments made pursuant to Clauses 7.3 (Mandatory Prepayment – Cash
Sweep of Spectrum Cash Flow), 7.4 (Mandatory Prepayment – Excess Cash Flow), 7.8
(Mandatory Prepayment – Cash Sweep following Spectrum Sale) and 7.9 (Mandatory
Prepayment – Cash Sweep following Equity Issuance




Americas 90643250
16
 




--------------------------------------------------------------------------------




and Debt Issuance) and any payments that constitute or with the passage of time
or giving of notice or both would constitute a Default or an Event of Default);
(vii)
to the extent included in Adjusted Consolidated EBITDA, Spectrum Cash Flow and
any other monetization of the Group’s Spectrum rights;

(viii)
any cash payments in respect of the Restructuring Fee, and the COFACE Additional
Insurance Premium;

(ix)
any cash payments during such period in respect of any Exceptional Items;

(x)
Transaction Costs during such period (solely to the extent added back to net
income in the calculation of Adjusted Consolidated EBITDA);

(xi)
any non-cash income recognized during such period;

(xii)
any cash utilized during such period in respect of amounts expensed in a prior
period;

(xiii)
any non-cash extraordinary losses and any losses on foreign currency
transactions; and

(xiv)
the portion of the purchase price and other reasonable acquisition related costs
paid during such period to make Permitted Acquisitions and investments, except
to the extent financed with proceeds of Financial Indebtedness, Equity Issuances
or insurance or casualty payments,

plus
95(c)
(to the extent not already added in the calculation of Adjusted Consolidated
EBITDA and without double counting):

(i)
any decrease in Working Capital during such period;

(ii)
any amount received as a result of decreasing cash reserves required under the
Finance Documents, including the DSA Required Balance and the DSRA Required
Balance in such period;

(iii)
any cash receipts in respect of Exceptional Items;

(iv)
any cash income whereby cash is received but the recognition of GAAP income is
deferred during such period to another period;

(v)
any expense recognized during such period in respect of amounts paid in a prior
period; and

(vi)
any cash received during such period in respect of extraordinary gains and any
gains on foreign currency transactions.

“Exchange Act” has the meaning given to such term in paragraph (i) of the
definition of “Borrower Change of Control” in Clause 7.2(a) (Mandatory
Prepayment – Exit).
“Excluded Purchase Agreement Amount” means US$19,500,000 in cash equity raised
from the sale of Common Stock pursuant to the First Terrapin Purchase Agreement.
“Existing Canadian Note” means the three (3) Month libor plus three point fifty
per cent. (3.50%) notes issued by Globalstar Canada Satellite Co. in favour of
the Borrower.



Americas 90643250
17
 




--------------------------------------------------------------------------------




“Facilities” means:
99(a)
Facility A; and

99(b)
Facility B,

and, “Facility” means either of the foregoing as the context requires.
“Facility A” has the meaning given to such term in Clause 2.1(a) (Facility A and
Facility B).
“Facility A Commitment” means:
101(a)
in relation to an Original Lender, the amount in Dollars set opposite its name
under the heading “Facility A Commitments US$” in Part 1 (Facility A) of
Schedule 1 (Lenders and Commitments) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and

101(b)
in relation to any other Lender, the amount of any other Facility A Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
“Facility B” has the meaning given to such term in Clause 2.1(b) (Facility A and
Facility B).
“Facility B Commitment” means:
104(a)
in relation to an Original Lender, the amount in Dollars set opposite its name
under the heading “Facility B Commitments US$” in Part 2 (Facility B) of
Schedule 1 (Lenders and Commitments) and the amount of any other Facility B
Commitment transferred to it under this Agreement; and

104(b)
in relation to any other Lender, the amount of any other Facility B Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
“Facility Office” means the office or offices notified by a Lender to the COFACE
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five (5) Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.
“FATCA” means:
106(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

106(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

106(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.




Americas 90643250
18
 




--------------------------------------------------------------------------------




“FATCA Application Date” means, in relation to a:
107(a)
“withholdable payment” described in section 1473(1)(A)(i) of the Code (which
relates to payments of interest and certain other payments from sources within
the US), 1 July 2014;

107(b)
“withholdable payment” described in section 1473(1)(A)(ii) of the Code (which
relates to “gross proceeds” from the disposition of property of a type that can
produce interest from sources within the U.S.), 1 January 2017; or

107(c)
“passthru payment” described in section 1471(d)(7) of the Code not falling
within paragraphs (a) or (b) above, 1 January 2017, or, in each case, such other
date from which such payment may become subject to a deduction or withholding
required by FATCA as a result of any change in FATCA after the First Effective
Date.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“FCC” shall mean the Federal Communications Commission.
“FDIC” means the Federal Deposit Insurance Corporation.
“Final Discharge Date” has the meaning given to such term in the Accounts
Agreement.
“Final Maturity Date” means 31 December 2022.
“Final In‑Orbit Acceptance” means the date upon which each of the following has
occurred:
114(a)
the twenty‑fourth (24th) Satellite has reached its final altitude;

114(b)
the testing of the twenty‑fourth (24th) Satellite has been completed and the
Borrower has provided to the COFACE Agent a certificate signed by a Responsible
Officer certifying that the Borrower has delivered to its relevant insurer a
confirmation that the Satellite Performance Criteria have been successfully met
in respect of the twenty‑fourth (24th) Satellite (and attaching a copy of such
confirmation to such certificate); and

114(c)
each Satellite has drifted into its final orbital plane position,

as certified by the Borrower in accordance with Clause 19.9 (Final In‑Orbit
Acceptance).
“Finance Documents” means:
115(a)
this Agreement;

115(b)
the First Global Deed of Amendment and Restatement;

115(c)
the Second Global Amendment and Restatement Agreement;

115(d)
the Accounts Agreement;

115(e)
the Supplier Direct Agreement;

115(f)
the LSP Direct Agreement;

115(g)
each Security Document;




Americas 90643250
19
 




--------------------------------------------------------------------------------




115(h)
the Security Amendment and Restatement Agreement;

115(i)
each Guarantee Agreement;

115(j)
any Transfer Certificate and/or Assignment Agreement;

115(k)
each Promissory Note;

115(l)
the Thermo Subordination Deed;

115(m)
the Subsidiary Guarantor Subordination Deed;

115(n)
the First Thermo Group Undertaking Letter;

115(o)
the Second Thermo Group Undertaking Letter;

115(p)
the Restructuring Support and Consent Agreement (to the extent that the
provisions thereof are expressed to survive the termination of such document
upon the occurrence of the First Effective Date);

115(q)
the Joinder Agreement;

115(r)
the Defaults Side-Letter (as such term is defined in the First Global Deed of
Amendment and Restatement);

115(s)
the Second Terrapin Purchase Agreement;

115(t)
the August 2015 Side-Letter (as such term is defined in the Second Global
Amendment and Restatement Agreement);

115(u)
to the extent not already covered by items (a) to (t) (inclusive) above, each
Restructuring Document (as such term is defined in either the First Global Deed
of Amendment and Restatement or the Second Global Amendment and Restatement
Agreement); and

115(v)
any other document designated in writing as a “Finance Document” by the COFACE
Agent and the Borrower (acting reasonably),

and, “Finance Document” means any of the foregoing as the context requires.
“Finance Parties” means:
116(a)
the COFACE Agent;

116(b)
each Mandated Lead Arranger;

116(c)
the Security Agent; and

116(d)
the Lenders,

and, “Finance Party” means any of the foregoing as the context requires.
“Financial Advisor” means any financial advisor appointed pursuant to Clause
17.5(b)(iii) (Financial Advisory Appointment).
“Financial Close” means the date on which each of the conditions precedent
referred to in Clause 4.1 (Initial Conditions Precedent) and Clause 4.2 (Further
Conditions Precedent) have been satisfied or waived in accordance with the terms
of this Agreement.
“Financial Conduct Authority” means the body responsible for regulating the
financial services industry in the United Kingdom.



Americas 90643250
20
 




--------------------------------------------------------------------------------




“Financial Indebtedness” means, with respect to the Borrower and its
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:
120(a)
all liabilities, obligations and indebtedness for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such person;

120(b)
all obligations of the Borrower or any of its Subsidiaries to pay the deferred
purchase price of property or services (including, without limitation, all
obligations under non‑competition, earn‑out or similar agreements) and any
Permitted Vendor Indebtedness, in each case, to the extent classified as debt in
accordance with GAAP, except trade payables arising in the ordinary course of
trading:

(i)
not more than ninety (90) days past due; or

(ii)
being duly contested by the Borrower in good faith;

120(c)
the Attributable Indebtedness of the Borrower or any of its Subsidiaries with
respect to the obligations of the Borrower or such Subsidiary in respect of
Capital Leases and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP);

120(d)
all Financial Indebtedness of any third party secured by a Lien on any asset
owned or being purchased by the Borrower or any of its Subsidiaries (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Borrower or any of its Subsidiaries or is limited in recourse;

120(e)
all Guarantee Obligations of the Borrower or any of its Subsidiaries;

120(f)
all obligations, contingent or otherwise, of the Borrower or any of its
Subsidiaries relative to the face amount of letters of credit, whether or not
drawn, including without limitation, any banker’s acceptances issued for the
account of the Borrower of any of its Subsidiaries;

120(g)
all obligations of the Borrower or any of its Subsidiaries to redeem, repurchase
exchange, defease or otherwise make payments in respect of Capital Stock of such
person; and

120(h)
all Net Hedging Obligations.

“First Effective Date” means 22 August 2013, which was the “Effective Date” as
such term is defined in the First Global Deed of Amendment and Restatement.
“First Effective Date Commitment” means the equity commitment made by Thermo in
respect of the Borrower prior to the First Effective Date pursuant to the
Restructuring Support and Consent Agreement in an amount equal to US$25,000,000.
“First Global Deed of Amendment and Restatement” means the global amendment and
restatement agreement dated 31 July 2013 between, among others, the Parties.
“First Half Payment Period” means the period from 1 January to 30 June
(inclusive) in any calendar year.
“First Repayment Date” means 31 December 2014.
“First Terrapin Purchase Agreement” means the common stock purchase agreement
dated 28 December 2012 between the Borrower and Terrapin.



Americas 90643250
21
 




--------------------------------------------------------------------------------




“First Thermo Group Undertaking Letter” means the undertaking letter dated on or
around the First Effective Date entered into by each of the members of the
Thermo Group in favour of the COFACE Agent.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on 31 December.
“Foreign Investment Limitation” means, as of any date of determination, an
amount equal to the sum of:
129(a)
US$25,000,000; less

129(b)
the aggregate amount of Financial Indebtedness permitted pursuant to
Clause 22.1(f)(iii) (Limitations on Financial Indebtedness) outstanding as of
such date of determination; less

129(c)
the aggregate amount of all investments in Foreign Subsidiaries (valued as of
the initial date of such investment without regard to any subsequent changes in
value thereof) made after the date of this Agreement and prior to such date of
determination pursuant to Clause 22.3(a)(ii)(B) (Limitations on Loans,
Investments and Acquisitions); less

129(d)
the aggregate amount of all investments (valued as of the initial date of such
investment without regard to any subsequent changed in value thereof) in Foreign
Subsidiaries (or any entities that would constitute Foreign Subsidiaries if the
Borrower or one of its Subsidiaries owned more than fifty per cent. (50%) of the
outstanding Capital Stock of such entity) made after the date of this Agreement
and prior to such date of determination pursuant to Clause 22.3(c) (Limitations
on Loans, Investments and Acquisitions),

provided that, any investment of non‑cash consideration constituting stock in
the Borrower (howsoever described):
(i)
in the case of a single transaction, that does not exceed US$10,000,000 in
value; and

(ii)
which transactions in aggregate since the date of this Agreement do not exceed
US$50,000,000 in aggregate,

shall be excluded from the determination of the Foreign Investment Limitation.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fourth Supplemental Indenture” means the fourth supplemental indenture dated 20
May 2013 in respect of the 8% New Notes between the Borrower and U.S. Bank
National Association.
“French Authorities” means the “Direction Générale du Trésor et de la Politique
Economiques (DGTPE)” of the French Ministry of Finance, any successors thereto,
or any other Governmental Authority in or of France involved in the provision,
management or regulation of the terms, conditions and issuance of export credits
including, among others, such entities to whom authority in respect of the
extension or administration of export financing matters have been delegated,
such as COFACE.
“French Security Documents” has the meaning given to such term at
Clause 28.2(a)(i) (Appointment of the Security Agent (France)).
“GAAP” means generally accepted accounting principles, as recognised by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries



Americas 90643250
22
 




--------------------------------------------------------------------------------




throughout the period indicated and consistent with the prior financial practice
of the Borrower and its Subsidiaries.
“Governmental Approvals” means all authorisations, consents, approvals, permits,
licences and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union, the European Central Bank, or
the International Telecommunications Union).
“Group” means the Borrower and its Subsidiaries from time to time.
“Group Structure Chart” means the group structure chart set out in Schedule 23
(Group Structure Chart).
“Guarantee Agreement” means:
139(a)
the guarantee agreement dated 5 June 2009 (as amended and restated pursuant to
the First Global Deed of Amendment and Restatement) and currently between the
Security Agent and each Subsidiary Guarantor; and

139(b)
each guarantee agreement (to be in substantially the same form as the guarantee
agreement referred to in paragraph (a) above) to be entered into by a Subsidiary
Guarantor in accordance with Clause 21.5 (Additional Domestic Subsidiaries)
and/or a Licence Subsidiary in accordance with Clause 22.12 (Nature of Business)
(as the case may be).

“Guarantee Obligations” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such person pursuant to which such person has directly or indirectly
guaranteed any Financial Indebtedness of any other person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of any such person:
140(a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Financial Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets goods, securities or
services to take‑or‑pay, or to maintain financial statement condition or
otherwise); or

140(b)
entered into for the purpose of assuring in any other manner the obligee of such
Financial Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part),

provided that, the term Guarantee Obligation shall not include endorsements for
collection or deposit in the ordinary course of trading. The amount of any
Guarantee Obligation shall be deemed equal to the lesser of the stated or
determinable amount of the primary obligation or the maximum liability of the
person giving the Guarantee Obligation.
“Hazardous Materials” means any substances or materials:
141(a)
which are or become defined as hazardous wastes, hazardous substances,
pollutants, contaminants, chemical substances or mixtures or toxic substances
under any Environmental Law;




Americas 90643250
23
 




--------------------------------------------------------------------------------




141(b)
which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority;

141(c)
the presence of which require investigation or remediation under any
Environmental Law;

141(d)
the possession, use, storage, discharge, emission or release of which requires a
permit or licence under any Environmental Law or other Authorisation;

141(e)
the presence of which could be deemed to constitute a nuisance or a trespass or
threatens to pose a health or safety hazard to persons or neighbouring
properties;

141(f)
which consist of underground or above ground storage tanks, whether empty,
filled or partially filled with any substance; or

141(g)
which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross‑currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement with any person approved by
the COFACE Agent.
“Holding Account” has the meaning given to such term in the Accounts Agreement.
“Holding Account Pledge Agreement” means the French law “Convention de
Nantissement de Compte Bancaire” entered into by the Borrower and the Security
Agent on or around the First Effective Date.
“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.
“Hughes” means Hughes Network Systems LLC a limited liability company organised
under the laws of Delaware with its principal place of business at
11717 Exploration Lance, Georgetown, Maryland 20876, USA.
“Incapacity” means absence of the legal right to enter into binding contractual
relations (other than pursuant to a civil or criminal sanction (including
without limitation, personal bankruptcy or analogous proceedings)).
“Individual In‑Orbit Acceptance” means the date upon which each of the following
has occurred with respect to each individual Satellite:
149(a)
the relevant Satellite has reached its final altitude;

149(b)
the relevant Satellite is fully operational and properly integrated into the
constellation;

149(c)
the testing of the relevant Satellite has been completed and the Borrower has
provided to the COFACE Agent a certificate signed by a Responsible Officer
certifying that the Borrower has delivered to its relevant insurer a
confirmation that the Satellite




Americas 90643250
24
 




--------------------------------------------------------------------------------




Performance Criteria has been successfully met in respect of the relevant
Satellite (and attaching a copy of such confirmation to such certificate); and
149(d)
the relevant Satellite has drifted into its final orbital plane position,

as certified by the Borrower in accordance with Clause 19.10 (Individual
In‑Orbit Acceptance).
“Initial Equity” means the equity contributed by Thermo (or any other third
party) pursuant to paragraph 11 (Equity contribution) of Schedule 2 (Conditions
Precedent) or issued to Thermo pursuant to paragraph 10 (Equity/subordinated
debt) of Schedule 2 (Conditions Precedent).
“Initial Minimum Cash Commitment” means the equity commitment made by Thermo in
respect of the Borrower to fund on or before the First Effective Date pursuant
to the Restructuring Support and Consent Agreement an amount of up to
US$20,000,000.
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction, damage or similar event with
respect to any of their respective property or assets.
“Insurances” means the insurances required by Clause 21.4 (Insurance).
“Insurance Consultant” means Jardine Lloyd Thompson Limited.
“Insurance Proceeds Account” has the meaning given to such term in the Accounts
Agreement.
“Intellectual Property” has the meaning given to such term at Clause 18.7(a)
(Intellectual Property Matters).
“Interest Period” means:
155(a)
in relation to a Loan, each period determined in accordance with Clause 9
(Interest Periods); and

155(b)
in relation to an Unpaid Sum, each period determined in accordance with
Clause 8.3 (Default Interest).

“Interest Rate Cap Agreement” means each interest rate cap agreement to be
entered into by the Borrower and the Original Lenders which shall (without
limitation) provide that monies payable to the Borrower under such agreements
are paid directly to the Debt Service Account.
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
any person and any confirming letter executed pursuant to such agreement, all as
amended, restated, supplemented or otherwise modified from time to time.
“Invoice” means any invoice or demand for payment issued by the Supplier and/or
the Launch Services Provider pursuant to the Satellite Construction Contract
and/or Launch Services Contract, as the case may be.
“Joinder Agreement” means the joinder agreement dated 5 August 2010 entered into
by the Subsidiary Guarantors set out in paragraphs 12 and 13 of Schedule 26
(Subsidiary Guarantors) in favour of the Security Agent in connection with the
Collateral Agreement and the Stock Pledge Agreement.



Americas 90643250
25
 




--------------------------------------------------------------------------------




“Key Agreements” means:
(a)
each Material Contract set out in Schedule 12 (Material Contracts) other than
those Material Contracts referred to in paragraphs 8, 11 and 12 of Schedule 12
(Material Contracts); and

(b)
each other Material Contract entered into after the First Effective Date.

“Landlord Waiver and Consent Agreements” means:
161(a)
any landlord waiver and consent agreement entered into between Four Sierra, LLC
as landlord and the Security Agent;

161(b)
any landlord waiver and consent agreement entered into between Orinda Equity
Partners, LLC as landlord and the Security Agent;

161(c)
any landlord waiver and consent agreement entered into between Sebring Airport
Authority as landlord and the Security Agent; and

161(d)
any other agreement or document which the Security Agent and the Borrower
(acting reasonably) from time to time designate as a “Landlord Waiver and
Consent Agreement” for the purposes of this Agreement,

and, “Landlord Waiver and Consent Agreement” means any of the foregoing, as the
context requires.
“Launch” means the disconnection of the lift‑off plug of the SOYUZ launch
vehicle, if such event follows the ignition of the first (strap‑on boosters) and
second (core stage) stage liquid engines of the launch vehicle.
“Launch Failure” has the meaning given to such term in the Launch Services
Contract.
“Launch Insurance” has the meaning given to such term at Clause 21.4(c)(ii)
(Launch Insurance).
“Launch Insurance Documentation” has the meaning given to such term at
Clause 21.4(c)(ii) (Launch Insurance).
“Launch Services Contract” means the launch services contract dated 5 September
2007 (as amended and restated on 9 March 2010 and from time to time and as
further amended) and made between the Borrower and the Launch Services Provider
for the launching into low earth orbit of the Satellites through four (4) SOYUZ
launch vehicles, with an option for four (4) other similar launches.
“Launch Services Provider” means Arianespace, a French société anonyme
registered at the Registre du Commerce et des Société of Evry under registration
number 318 516 457, whose registered office is at Boulevard de l’Europe,
91006 Evry, France.
“Lender” means:
168(a)
any Original Lender; and

168(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 26 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.



Americas 90643250
26
 




--------------------------------------------------------------------------------




“LIBOR” means, in relation to any Loan:
169(a)
the applicable Screen Rate; or

169(b)
(if no Screen Rate is available for Dollars for the Interest Period of that
Loan) the Reference Bank Rate,

as of 11:00 a.m. (London time) on the Quotation Day for Dollars and for a period
comparable to the Interest Period of that Loan provided that, if the period from
the beginning of the Interest Period or from the date of Utilisation until the
end of the Interest Period is:
(i)
a period shorter than one (1) Month, the reference shall be one (1) Month; or

(ii)
a period longer than one (1) Month and which does not correspond to an exact
number of Months, the relevant rate shall be determined by using a linear
interpolation of the LIBOR according to usual practice in the international
monetary market,

and, if such rate is below zero, LIBOR will be deemed to be zero.
“Licence Subsidiary” shall mean any single purpose Wholly‑Owned Subsidiary of
the Borrower or of another Subsidiary of the Borrower, the sole business and
operations of which single purpose Subsidiary is to hold one (1) or more
Communications Licences, except where it is a mandatory condition of a
Communications Licence in the relevant jurisdiction that any such entity is not
such a vehicle (provided that, this exception shall not apply to any
Communications Licence issued by the FCC or the ANFR).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Liquidity” means the sum of Cash and Cash Equivalent Instruments held by any of
the Obligors (other than Thermo), but excluding any amounts held in:
173(a)
the Debt Service Reserve Account; and

173(b)
the Insurance Proceeds Account.

“Loans” means:
174(a)
a Facility A Loan; and

174(b)
a Facility B Loan,

and, “Loan” means either of the foregoing as the context requires.
“Loss Payee” has the meaning given to such term at Clause 21.4(c)(ii) (Launch
Insurance).
“Loss Payee Clause” means a loss payee clause in substantially the same form as
set out in Schedule 28 (Loss Payee Clause).
“LSP Direct Agreement” means the direct agreement dated 24 June 2009 between the
Borrower, the Launch Services Provider and the Security Agent.



Americas 90643250
27
 




--------------------------------------------------------------------------------




“Majority Lenders” means:
178(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than seventy five per cent. (75%) of the Total Commitments (or,
if the Total Commitments have been reduced to zero, aggregated more than seventy
five per cent. (75%) of the Total Commitments immediately prior to the
reduction); or

178(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than seventy five per cent. (75%) of all the Loans
then outstanding.

“Mandatory Cost” means any fee or cost payable by banks arising from any
regulation imposed by:
(a)    the European Central Bank;
(b)
the Financial Conduct Authority; or

(c)
the Prudential Regulation Authority,

in each case, similar to those customarily considered to be “mandatory costs”.
“Material Adverse Effect” means with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on:
184(a)
the properties, business, operations, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole; or

184(b)
the legality, validity or enforceability of any provision of any Transaction
Document; or

184(c)
the rights and remedies of any Finance Party under any of the Finance Documents;
or

184(d)
the security interests provided under the Security Documents or the value
thereof; or

184(e)
its ability to perform any of its obligations under the Finance Documents,

provided that, existing and future first‑generation satellite constellation
degradation or failure issues and the effects thereof (which, for the avoidance
of doubt, shall exclude any Satellite delivered under the Satellite Construction
Contract) on the Borrower and its Subsidiaries, taken individually or
collectively, shall not constitute a Material Adverse Effect.
“Material Communications Licence” shall mean any Communications Licence, the
loss, revocation, modification, non‑renewal, suspension or termination of which,
could be reasonably expected to have a Material Adverse Effect.
“Material Contract” means:
186(a)
any contract or other agreement, written or oral, of the Borrower or any of its
Subsidiaries involving monetary liability of or to any such person in an amount
in excess of US$10,000,000 per annum; or

186(b)
any other contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect,

but excluding in either case any contract or other agreement that the Borrower
or such Subsidiary may terminate on less than ninety (90) days notice without
material liability.



Americas 90643250
28
 




--------------------------------------------------------------------------------




“Material Subsidiary” means:
187(a)
the Borrower;

187(b)
each Subsidiary Guarantor;

187(c)
Globalstar Canada Satellite Co.;

187(d)
each Licence Subsidiary (including, GCL Licensee LLC);

187(e)
any Subsidiary of the Borrower which, in the opinion of the COFACE Agent (acting
reasonably), is of material operational or strategic importance to the business
of the Group;

187(f)
any Subsidiary of the Borrower which has gross assets (excluding intra group
items) representing ten per cent. (10%) or more of the gross assets of the
Group; and

187(g)
any Subsidiary of the Borrower which has gross revenues per annum from all
sources including intra‑company revenues which are allocated to such Subsidiary
of US$10,000,000 or more in aggregate.

For the purpose of paragraphs (f) and (g) above:
(i)
subject to paragraph (ii) below:

(A)
the contribution of a Subsidiary of the Borrower will be determined from its
financial statements which were consolidated into the latest relevant financial
statements; and

(B)
the financial condition of the Group will be determined from the latest relevant
financial statements;

(ii)
if a Subsidiary of the Borrower becomes a member of the Group after the date on
which the latest relevant financial statements were prepared:

(A)
the contribution of the Subsidiary will be determined from its latest financial
statements; and

(B)
the financial condition of the Group will be determined from the latest relevant
financial statements but adjusted to take into account any subsequent
acquisition or disposal of a business or a company (including that Subsidiary);

(iii)
the contribution of a Subsidiary will, if it has Subsidiaries, be determined
from its consolidated financial statements;

(iv)
if a Material Subsidiary disposes of all or substantially all of its assets to
another member of the Group, it will immediately cease to be a Material
Subsidiary and the other member of the Group (if it is not the Borrower or
already a Material Subsidiary) will immediately become a Material Subsidiary;

(v)
a Subsidiary of the Borrower (if it is not already a Material Subsidiary) will
become a Material Subsidiary on completion of any other intra‑Group transfer or
reorganisation if it would have been a Material Subsidiary had the intra‑Group
transfer or reorganisation occurred on the date of the latest relevant financial
statements; and




Americas 90643250
29
 




--------------------------------------------------------------------------------




(vi)
except as specifically mentioned in paragraph (iv) above, a member of the Group
will remain a Material Subsidiary until the next relevant financial statements
show otherwise under paragraph (i) above.

If there is a dispute as to whether or not a member of the Group is a Material
Subsidiary, a determination by the COFACE Agent will be, in the absence of
manifest error, conclusive.
“Minimum Contribution Amount” has the meaning given to such term in Clause
23.2(c) (Financial Covenants).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
189(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

189(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

189(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned by the Borrower or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Security Agent and executed by the
Borrower or any Subsidiary in favour of the Security Agent (for and on behalf of
itself and the other Finance Parties), as any such document may be amended,
restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Obligor or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions, and each such plan for the six (6) year period immediately
following the latest date on which any Obligor or ERISA Affiliate contributed to
or had an obligation to contribute to such plan.
“Net Cash Proceeds” means, as applicable:
192(a)
with respect to any Equity Issuance, any Asset Disposition or any Debt Issuance,
the gross cash proceeds received by the Borrower or any of its Subsidiaries
therefrom less all legal, underwriting, placement agents and other commissions,
discounts, premiums, fees and expenses incurred in connection therewith; and

192(b)
with respect to any Insurance and Condemnation Event, the gross cash proceeds
received by the Borrower or any of its Subsidiaries less the sum of:

(vii)
all fees and expenses in connection therewith; and

(viii)
the principal amount of, premium, if any, and interest on any Financial
Indebtedness secured by a Lien on the asset (or a portion thereof) subject to
such Insurance and Condemnation Event, which Financial Indebtedness is




Americas 90643250
30
 




--------------------------------------------------------------------------------




expressly permitted under this Agreement and required to be repaid in connection
therewith.
“Net Debt” means, in respect of the Group at any time, the consolidated amount
of all Financial Indebtedness, in each case, in cash and including:
(a)
any vendor financings (howsoever described); and

(b)
any Relevant Subordinated Indebtedness,

in each case, with a stated maturity or put date on or prior to the Final
Maturity Date (including, without limitation, all Financial Indebtedness arising
in respect of the Facilities), but:
(ii)
deducting the aggregate amount of Liquidity at that time; and

(iii)
excluding any Subordinated Indebtedness that does not constitute Relevant
Subordinated Indebtedness.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.
“New Lender” has the meaning given to such term in Clause 26.1 (Assignments and
Transfers by the Lenders).
“Obligations” means, in each case, whether now in existence or hereafter
arising:
195(a)
the principal of and interest on (including interest accruing after the filing
of any bankruptcy or similar petition) the Loans;

195(b)
all Hedging Obligations; and

195(c)
all other fees (including the Restructuring Fee and the COFACE Additional
Insurance Premium) and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Finance Parties, in each case under any Finance Documents or otherwise, with
respect to any Loan direct or indirect, absolute or contingent, due or to become
due, contractual or tortuous, liquidated or unliquidated, and whether or not
evidenced by any note.

“Obligors” means:
196(a)
the Borrower;

196(b)
Thermo; and

196(c)
each Subsidiary Guarantor,

and, “Obligor” means any of the foregoing as the context requires.
“OFAC” means the US Department of the Treasury’s Office of Foreign Assets
Control.
“Offshore Account Bank” has the meaning given to such term in the Accounts
Agreement.
“Onshore Account Bank” has the meaning given to such term in the Accounts
Agreement.
“Operating Lease” means, as to any person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such person as lessee
which is not a Capital Lease.



Americas 90643250
31
 




--------------------------------------------------------------------------------




“Original Indenture” means the indenture dated as of 15 April 2008 between the
Borrower as issuer and U.S. Bank National Association as trustee.
“Original Lenders” has the meaning given to such term in the Recitals.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union, other than Slovakia,
Slovenia, Malta and Cyprus.
“Party” means a party to this Agreement.
“Payment Date” has the meaning given to such term in the Accounts Agreement.
“Payment Period” means a First Half Payment Period or a Second Half Payment
Period, as the case may be.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA.
“Permitted Acquisition” means any investment by the Borrower, any Subsidiary
Guarantor or Globalstar Canada Satellite Co. in the form of acquisition of all
or substantially all of the business or a line of business (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
person (a “Target Company”) if each such acquisition meets each of the following
requirements:
209(a)
no less than fifteen (15) days prior to the proposed closing date of such
acquisition, the Borrower shall have delivered written notice and financial
details of such acquisition to the COFACE Agent, which notice shall include the
proposed closing date of such acquisition;

209(b)
the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the COFACE Agent
(acting on the instructions of the Majority Lenders), that such acquisition has
been approved by the board of directors or equivalent governing body of the
Target Company;

209(c)
the Target Company shall be in a substantially similar line of business as the
Borrower and its Subsidiaries pursuant to Clause 22.12 (Nature of Business) or a
parallel business the acquisition of which would be of commercial or strategic
importance to such business;

209(d)
if such proposed transaction is a merger with respect to the Borrower or any
Subsidiary Guarantor, the Borrower shall have received the prior written consent
of the COFACE Agent to such transaction;

209(e)
such proposed transaction shall not include or result in any actual or
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole;




Americas 90643250
32
 




--------------------------------------------------------------------------------




209(f)
if such proposed transaction is in respect of a Target Company which has
negative Adjusted Consolidated EBITDA, the prior written consent of the COFACE
Agent shall be required unless:

(i)
such proposed transaction:

(A)
is in respect of a Target Company which is an international gateway operator;
and

(B)
the cash consideration of such transaction does not exceed US$5,000,000 in
value,

provided that, the Borrower shall only be permitted to enter into two
(2) transactions of the type described in this paragraph (f)(i) in each Fiscal
Year; or
(ii)
the relevant Target Company (other than an international gateway operator) has
for the twelve (12) Month period prior to the date of the proposed transaction a
negative Adjusted Consolidated EBITDA no greater than US$2,000,000 in aggregate
when taking into account all other acquisitions with negative Adjusted
Consolidated EBITDA made following the date of this Agreement.

For the purpose of the calculations required to be made in respect of this
paragraph (f) only:
(A)
any reference to “the Borrower and its Subsidiaries” in the definitions of
Consolidated EBITDA, Consolidated Net Income, Equity Issuance, Subordinated
Indebtedness, Consolidated Interest Expense and Capital Lease (and any other
definition used in the calculation of Adjusted Consolidated EBITDA) shall be
construed as being a reference to “the Target Company and its Subsidiaries”;

(B)
any reference to “the Borrower” in the definitions of Consolidated EBITDA,
Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Consolidated Interest Expense and Capital Lease (and any other definition used
in the calculation of Adjusted Consolidated EBITDA) shall be construed as being
a reference to “the Target Company”; and

(C)
any reference to “Subsidiary” in the definitions of Consolidated EBITDA,
Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Consolidated Interest Expense and Capital Lease (and any other definition used
in the calculation of Adjusted Consolidated EBITDA) shall be construed as being
a reference to a Subsidiary of a Target Company;

209(g)
the Borrower shall have delivered to the COFACE Agent:

(i)
no less than fifteen (15) days prior to the proposed closing date of such
acquisition, forward looking financial statements taking into account the
proposed transaction and demonstrating to the satisfaction of the COFACE Agent,
compliance with each of the financial covenants set out in Clause 20 (Financial
Covenants) on the proposed closing date of such acquisition and on a twelve
(12) Month projected basis; and

(ii)
such other documents reasonably requested by the COFACE Agent; and




Americas 90643250
33
 




--------------------------------------------------------------------------------




209(h)
no Event of Default shall have occurred and be continuing both before and after
giving effect to such acquisition.

“Permitted Joint Venture Investments” means any investment by the Borrower, any
Subsidiary Guarantor or Globalstar Canada Satellite Co. in joint ventures and
partnerships if each such investment meets all of the following requirements:
210(a)
no less than fifteen (15) days prior to the proposed closing date (in the case
where the consent of the COFACE Agent and the Majority Lenders is required) or
after the closing date (in the case where no consent is required) of any such
investment of more than US$10,000,000, the Borrower shall have delivered written
notice of such investment to the COFACE Agent, which notice shall include the
proposed closing date (or actual closing date, applicable) of such investment;

210(b)
such joint venture or partnership shall be in a substantially similar line of
business as the Borrower and its Subsidiaries pursuant to Clause 22.12 (Nature
of Business) or a parallel business which is of commercial or strategic
importance to such business;

210(c)
the Borrower shall have delivered to the COFACE Agent:

(i)
such documents reasonably requested by the COFACE Agent or any Finance Party
(through the COFACE Agent) pursuant to Clause 21.5 (Additional Domestic
Subsidiaries) to be delivered at the time required pursuant to Clause 21.5
(Additional Domestic Subsidiaries);

(ii)
forward looking financial statements taking into account the proposed
transaction and demonstrating to the satisfaction of the COFACE Agent,
compliance with each of the financial covenants set out in Clause 20 (Financial
Covenants) on the proposed closing date of such investment and on a twelve
(12) Month projected basis;

210(d)
no Event of Default shall have occurred and be continuing both before and after
giving effect to such investment;

210(e)
if such investment is as a general partner, such investment shall be made by a
Subsidiary that has no assets other than such investment; and in any case, such
investment shall not include or result in any contingent liabilities that could
reasonably be expected to be material to the business, financial condition,
operations or prospects of the Borrower and its Subsidiaries, taken as a whole;
and

210(f)
the Borrower shall have obtained the prior written consent of the COFACE Agent
and the Majority Lenders prior to the consummation of such investment if the
amount (including all cash and non‑cash consideration paid by or on behalf of
the Borrower and its Subsidiaries in connection with such investment) of such
investment (or series of related investments), together with all other
investments in joint ventures and partnerships consummated during the term of
this Agreement, exceeds US$30,000,000 in aggregate (excluding any portion of
such investment consisting of Capital Stock of the Borrower).

“Permitted Liens” means the Liens permitted pursuant to Clause 22.2(a) to (t)
(Limitations on Liens).
“Permitted Supplier Indebtedness” means any Financial Indebtedness of the
Borrower or any Subsidiary owing to the Supplier and relating to the Satellite
Construction Contract.
“Permitted Vendor Indebtedness” means:



Americas 90643250
34
 




--------------------------------------------------------------------------------




(a)
any Permitted Supplier Indebtedness; and

(b)
any Financial Indebtedness of the Borrower or any Subsidiary:

(iv)
owing to Ericsson pursuant to the purchase agreement between the Borrower and
Ericsson dated 1 October 2008, as amended or any other agreement which replaces
such agreement;

(v)
owing to Hughes pursuant to the agreement between the Borrower and Hughes dated
1 May 2008, as amended or any other agreement which replaces such agreement;

(vi)
owing to a Satellite vendor or Satellite launch vendor or Affiliate thereof (in
each case, other than the Supplier) for:

(A)
the procurement, construction, launch and insurance of all or part of one or
more Satellites or Satellite launches for such Satellites; or

(B)
a ground or in-orbit space intended for future use or associated improvements to
the ground portion of the network of the Borrower and its Subsidiaries;

(vii)
owing to any other supplier or vendor in respect of any Capital Expenditure (but
excluding the Supplier); or

(viii)
otherwise approved in writing by the COFACE Agent (acting on the instructions of
all the Lenders),

provided that, in each case (other than paragraph (b)(v) above and unless stated
to the contrary):
(A)
in the case of paragraph (a) above only, such Permitted Supplier Indebtedness:

(1)
does not exceed €17,530,000 (the “Relevant Amount”) and the Borrower must have
consented to the payment to the Supplier of the Relevant Amount (or any lesser
amount), it being acknowledged that the Borrower has no obligation to pay the
Relevant Amount to the Supplier; and

(2)
is on such terms as may be approved by the COFACE Agent (acting on the
instructions of each Lender in their absolute discretion);

(B)
in the case of paragraphs (b)(i) to (iv) (inclusive) only, such Financial
Indebtedness does not exceed (either under any individual agreement or in
aggregate) US$25,000,000 (unless approved in writing by the COFACE Agent (acting
on the instructions of all the Lenders));

(C)
the issuance of such Financial Indebtedness shall not cause, and could not
reasonably be expected to cause, a Default;

(D)
any interest payable in respect of such Financial Indebtedness does not exceed
ten per cent. (10%) per annum;

(E)
such Financial Indebtedness is not evidenced by any promissory note; and




Americas 90643250
35
 




--------------------------------------------------------------------------------




(F)
such Financial Indebtedness is not secured by any Lien (other than a Permitted
Lien) on any asset or property of the Borrower or any Subsidiary thereof.

“PIK Interest” means interest paid by the Borrower or any Subsidiary in respect
of a debt instrument by the issuance of:
(a)
shares in the Borrower’s Capital Stock issued for the sole purpose of a making a
dividend to the shareholders of the Borrower; and/or

(b)
additional debt securities,

in each case:
(ix)
which debt securities will not mature or become payable prior to the maturity
date of such instrument and the Final Discharge Date (other than in the case of
the 5% Notes and the 8% Old Notes); and

(x)
no cash payment is made by the Borrower or any Subsidiary prior to the Final
Discharge Date.

“Project” means:
213(a)
the supply of twenty five (25) Satellites plus the long lead items for
six (6) subsequent Satellites by the Supplier pursuant to the Satellite
Construction Contract; and

213(b)
the launching of such Satellites by the Launch Services Provider pursuant to the
terms of the Launch Services Contract,

to form for the Borrower the second generation satellite constellation.
“Project Accounts” has the meaning given to such term in the Accounts Agreement.
“Promissory Notes” means a promissory note made by the Borrower in accordance
with Clause 31.2(c) (Evidence of Financial Indebtedness) in substantially (and
in all material respects in) the same form as set out in Schedule 25 (Form of
Promissory Note) and amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“Property All Risks Insurance” means the insurance to be procured by the
Borrower in accordance with Clause 21.4(c)(i) (Insurance).
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
“Prudential Regulation Authority” means the Bank of England body responsible for
the prudential regulation and supervision of banks, building societies, credit
unions, insurers and major investment firms.
“Purchase Notice” has the meaning given to such term in the Fourth Supplemental
Indenture.
“Qualifying Certificate” means a certificate from the Supplier and/or the Launch
Services Provider (as the case may be) substantially in the form set out in
Schedule 18 (Qualifying Certificate) and signed by an Authorised Signatory of
such person.
“Qualifying Lender” means a Lender which is:
221(a)
a United States person (as defined in Section 7701(a)(30) of the Code);




Americas 90643250
36
 




--------------------------------------------------------------------------------




221(b)
engaged in a US trade or business with which such interest is “effectively
connected” within the meaning of the Code;

221(c)
entitled in respect of payments of interest receivable by it under this
Agreement to the benefit of a double taxation agreement with the United States
which makes provision for full exemption from tax imposed by the United States
on interest; or

221(d)
entitled to the benefit of the “portfolio interest” exemption under
Section 871(h) or 881(c) of the Code.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two (2) Business Days before the first day of that period
unless market practice differs in the London interbank market in which case the
Quotation Day will be determined by the COFACE Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the COFACE Agent at its request by the
Reference Banks as the date at which the relevant Reference Bank could borrow
funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.
“Reference Banks” means the principal London offices of BNP Paribas, Société
Générale, Crédit Industriel et Commercial, Crédit Agricole Corporate and
Investment Bank and Natixis or such other banks as may be appointed by the
COFACE Agent in consultation with the Borrower.
“Relevant Contribution” has the meaning given to such term in Clause 23.2(c)
(Financial Covenants).
“Relevant Period” means each period of six (6) Months or twelve (12) Months (as
the case may be) referred to in each of the columns titled “Column 1 – Relevant
Period” in the tables contained in Clauses 20.1 (Maximum Covenant Capital
Expenditures), 20.3 (Adjusted Consolidated EBITDA), 20.4 (Debt Service Coverage
Ratio) and 20.5 (Net Debt to Adjusted Consolidated EBITDA).
“Relevant Subordinated Indebtedness” means any Subordinated Indebtedness the
terms of which require the payment of:
(a)
cash interest but excluding the payment of any cash interest under the 5% Notes
or the 8% Old Notes which may become due to the relevant noteholders under the
5% Notes or the 8% Old Notes (as the case may be) following the maturity of, or
the occurrence of a default pursuant to, and in accordance with, the terms of
the indenture relating to the relevant Convertible Notes; or

(b)
any fees but excluding any fees payable to an administrative agent of, or
trustee for, any noteholders.

For the avoidance of doubt, the 8% New Notes shall constitute Relevant
Subordinated Indebtedness.
“Repayment Date” has the meaning given to such term at Clause 6.1 (Repayment).
“Repayment Schedule” means the repayment schedule set out at Schedule 29
(Repayment Schedule).



Americas 90643250
37
 




--------------------------------------------------------------------------------




“Repeating Representations” means each of the representations set out in
Clauses 18.1 (Status), 18.2 (Binding Obligations), 18.3 (Non‑Conflict with other
Obligations), 18.4 (Power and Authority), 18.6 (Authorisations), 18.10 (Margin
Stock), 18.11 (Government Regulation), 18.13 (Employee Relations), 18.14
(Burdensome Provisions), 18.18 (Titles to Properties), 18.23(a) (Satellites),
18.26 (OFAC), 18.27 (Governing Law and Enforcement), 18.31 (No Misleading
Information), 18.33 (No Immunity) and 18.36(a) and (b) (Notes and Purchase
Agreement).
“Replacement Investor” has the meaning given to such term at Clause 23.19(a)
(Second Terrapin Purchase Agreement).
“Replacement Purchase Agreement” has the meaning given to such term at Clause
23.19(a) (Second Terrapin Purchase Agreement).
“Reservations” means:
232(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court;

232(b)
the limitation of enforcement by laws relating to insolvency, reorganisation and
other laws generally affecting the rights of creditors;

232(c)
the time barring of claims under applicable statutes of limitation;

232(d)
the possibility that an undertaking to assume liability for or indemnify a
person against non‑payment of stamp duty may be void;

232(e)
defences of set‑off or counterclaim;

232(f)
a court construing a Lien expressed to be created by way of fixed security as
being floating security;

232(g)
any additional interest imposed pursuant to any relevant agreement may be held
to be irrecoverable on the grounds that it is a penalty;

232(h)
an English court may not give effect to any indemnity for legal costs incurred
by an unsuccessful litigant; and

232(i)
equivalent principles, rights and defences under the laws of any relevant
jurisdiction.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of an Obligor or
any other officer of an Obligor reasonably acceptable to the COFACE Agent. Any
document delivered under this Agreement that is signed by a Responsible Officer
of an Obligor shall be conclusively presumed to have been authorised by all
necessary corporate, partnership and/or other action on the part of such Obligor
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Obligor.
“Restructuring Fee” has the meaning given to such term in Clause 11.5
(Restructuring Fee).
“Restructuring Support and Consent Agreement” means the equity commitment,
restructuring, support and consent agreement dated 20 May 2013 between the
Borrower, the Subsidiary Guarantors, the Security Agent, the COFACE Agent, the
Lenders and Thermo.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.



Americas 90643250
38
 




--------------------------------------------------------------------------------




“Sanctioned Entity” means:
237(a)
an agency of the government of;

237(b)
an organisation directly or indirectly controlled by; or

237(c)
a person resident in a country,

that is subject to a sanctions programme identified on the list maintained by
OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such programme may be applicable to
such agency, organisation or person.
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“Satellite” shall mean any single non-geostationary satellite, or group of
substantially identical non-geostationary satellites, delivered or to be
delivered by the Supplier to the Borrower pursuant to the Satellite Construction
Contract and owned by, leased to or for which a contract to purchase has been
entered into by, the Borrower or any of its Subsidiaries, whether such satellite
is in the process of manufacture, has been delivered for Launch or is in orbit
(whether or not in operational service) and including any replacement satellite
of the Borrower following a Launch Failure delivered or to be delivered by:
239(a)
the Supplier to the Borrower pursuant to the Satellite Construction Contract; or

239(b)
a French supplier (other than the Supplier) pursuant to an agreement entered
into by the Borrower with such French supplier which is permitted by the Finance
Documents.

“Satellite Construction Contract” means the satellite construction contract
dated 30 November 2006 and made between the Borrower and the Supplier for the
construction of forty eight (48) satellites, as amended and supplemented from
time to time (and as further amended and restated on or about the date of this
Agreement and delivered in satisfaction of the condition precedent set out at
paragraph 7 (Commercial contracts) of Schedule 2 (Conditions Precedent)) for the
purpose of, among other things, detailing a new phasing of the contract for the
first twenty five (25) satellites and a final phase of
twenty three (23) satellites.
“Satellite Performance Criteria” means the criteria set out at Schedule 31
(Satellite Performance Criteria).
“SCF Amount” has the meaning given to such term in Clause 7.3(a) (Mandatory
Prepayment – Cash Sweep of Spectrum Cash Flow).
“Scheduled Launch Period” means the three (3) Month contractual period during
which a Satellite is scheduled to be launched in accordance with the Launch
Services Contract.
“Screen Rate” means the London interbank offered rate administered by the
British Bankers’ Association (or any other person which takes over the
administration of that rate) for Dollars for the relevant period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters. If such
page or service ceases to be available, the COFACE Agent may specify another
page or service displaying the relevant rate after consultation with the
Borrower and the Lenders.
“Second Effective Date” means the “Effective Date” as such term is defined in
the Second Global Amendment and Restatement Agreement.



Americas 90643250
39
 




--------------------------------------------------------------------------------




“Second Effective Date Commitment” means the equity commitment made by Thermo in
respect of the Borrower pursuant to the Second Global Amendment and Restatement
Agreement in an amount equal to US$30,000,000.
“Second Global Amendment and Restatement Agreement” means the global amendment
and restatement agreement dated 7 August 2015 between, among others, the
Parties.
“Second Half Payment Period” means the period from 1 July to 31 December
(inclusive) in any calendar year.
“Second Half 2017 Payment Period” means the Second Half Payment Period occurring
in the calendar year of 2017.
“Second Terrapin Purchase Agreement” means the common stock purchase agreement
dated 7 August 2015 between the Borrower and Terrapin.
“Second Thermo Group Undertaking Letter” means the undertaking letter dated on
or around the Second Effective Date entered into by each of the members of the
Thermo Group in favour of the COFACE Agent.
“Security Amendment and Restatement Agreement” means the amendment and
restatement agreement in respect of the Collateral Agreement and the Stock
Pledge Agreement that was to be entered into prior to the First Effective Date
between the Borrower, each Domestic Subsidiary and the Security Agent.
“Security Documents” means:
252(a)
the Collateral Agreement;

252(b)
each Mortgage;

252(c)
the Borrower Pledge of Bank Accounts;

252(d)
the Borrower Additional Pledge of Bank Accounts;

252(e)
the Holding Account Pledge Agreement;

252(f)
each Account Control Agreement;

252(g)
the Stock Pledge Agreement;

252(h)
each Landlord Waiver and Consent Agreement;

252(i)
each Delegation Agreement;

252(j)
all other agreements conferring, or purporting to confer, security in favour of
the Finance Parties with respect to the obligations of the Borrower under the
Finance Documents entered into after the date of this Agreement as required by
the terms of this Agreement;

252(k)
all agreements and other documents executed from time to time pursuant to any of
the foregoing; and

252(l)
any other agreement or document which the Security Agent and the Borrower
(acting reasonably) from time to time designate as a “Security Document” for the
purposes of this Agreement,

and, “Security Document” means any of the foregoing as the context requires.



Americas 90643250
40
 




--------------------------------------------------------------------------------




“Shareholder Distributions” means:
253(a)
any dividend paid, made or declared, other than a dividend paid exclusively in
Capital Stock or rights to acquire Capital Stock which, in each case, no cash
payment is made by the Borrower;

253(b)
any payment by way of return on or repayment of share capital;

253(c)
any payment of cash interest or capitalised interest by the Borrower to any
member of the Thermo Group under any distribution (whether in cash or in kind),
including, without limitation, any distribution of assets or other payment
whatsoever in respect of share capital whether directly or indirectly but
excluding:

(i)
any distributions or other payments pursuant to any employee stock incentive
plan (howsoever described) expressly permitted under the terms of this
Agreement;

(ii)
any PIK Interest relating to:

(A)
the Thermo Loan Agreement; or

(B)
any Convertible Note held by Thermo; and

(iii)
any cash interest relating to any Convertible Note held by Thermo and permitted
by the terms of this Agreement;

253(d)
any redemption, cancellation or repurchase of the Borrower’s shares or any class
of its shares other than any conversion on mandatory repurchase or redemption of
any of the Convertible Notes in accordance with their terms or in connection
with any employee stock incentive plan (howsoever described) expressly permitted
under the terms of this Agreement; and

253(e)
any payments under a subordinated loan (including interest and fees).

“Solvent” and “Solvency” means, with respect to any person on any date of
determination, that on such date:
(a)
the fair value of the assets of such person is greater than the total amount of
liabilities, including contingent liabilities, of such person;

(b)
the present fair saleable value of the assets of such person is not less than
the amount that will be required to pay the probable liability of such person on
its debts as they become absolute and matured;

(c)
such person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such person’s ability to pay such debts and liabilities as
they mature;

(d)
such person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such person’s assets would
constitute an unreasonably small capital; and

(e)
such person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.

The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.



Americas 90643250
41
 




--------------------------------------------------------------------------------




“Spectrum” means spectrum in specific frequency bands that are subject to a
Communications Licence issued to the Borrower or an Affiliate, and in the case
of spectrum licensed by the FCC, this refers to, without limitation, spectrum
that is licensed to the Borrower or an Affiliate in the 1610-1618.725 and the
2483.5 – 2500 MHz frequency bands.
“Spectrum Cash Flow” means any cash received by a member of the Group from
monetizing (howsoever defined) the Group’s Spectrum rights, including, but not
limited to, upfront payments, operating lease payments, and any other payments
to a member of the Group associated with the commercial use of any Spectrum by
any third parties: less
256(a)
any capital or operating expenses incurred (or reasonably expected to be
incurred) by the Borrower in direct connection with such Spectrum Cash Flow; and

256(b)
any payments received by a member of the Group under such Spectrum Cash Flow
which are to be “passed through” to any third party,

provided that all such deductions (including deducted expenses incurred and
“passed through” payments) must:
(i)
be directly related to the corresponding monetization of Spectrum rights;

(ii)
be approved in good faith by the COFACE Agent (acting on the instructions of the
Majority Lenders) in the exercise of their commercially reasonable judgment; and

(iii)
not have been deducted from the calculation of Excess Cash Flow (without double
counting).

“Spectrum Sale” means any sale or other disposition of title (legal or
equitable) of any of the Group’s Spectrum rights.
“Spot Rate of Exchange” means the exchange rate between Euros and Dollars as
notified by the COFACE Agent to the Borrower and calculated on the basis of the
official fixing rate (as between Euros and Dollars) of the European Central Bank
quoted on Reuter’s page ECB37, more or less two (2) basis points, on the date
that is two (2) Business Days prior to the relevant Utilisation Date. If the
agreed page is replaced or the service ceases to be available, the COFACE Agent
may specify another page or service displaying the appropriate rate.
“Stock Pledge Agreement” means the stock pledge agreement dated 22 June 2009 (as
supplemented by the Joinder Agreement and as amended and restated by the
Security Amendment and Restatement Agreement) between the Borrower, each
Domestic Subsidiary and the Security Agent.
“Subordinated Indebtedness” means any Financial Indebtedness of the Borrower or
any Subsidiary:
261(a)
subordinated in right and time of payment to the Obligations pursuant to an
Acceptable Intercreditor Agreement (including, for the avoidance of doubt, the
provisions of any subordinated subsidiary guarantees provided in connection with
the 8% New Notes pursuant to the provisions of Clause 22.1(1) (Limitations on
Financial Indebtedness) (provided that the Borrower shall be entitled to pay PIK
Interest);

261(b)
to be applied by the Borrower or the relevant Subsidiary (as the case may be)
towards:

(i)
financing costs directly arising from the construction and Launch of the
Satellites or additional satellites;




Americas 90643250
42
 




--------------------------------------------------------------------------------




(ii)
financing payments due by the Borrower to second generation ground segment
vendors; and/or

(iii)
payment of the Borrower’s working capital and general corporate purposes;

261(c)
containing such other terms and conditions, in each case as are reasonably
satisfactory to the COFACE Agent; and

261(d)
the issuance of such Financial Indebtedness shall not cause, and could not
reasonably be expected to cause, a Default.

“Subsidiary” means, as to any person, any company of which more than fifty
per cent. (50%) of the outstanding Capital Stock having ordinary voting power to
elect a majority of the board of directors or other managers of such person is
at the time owned (directly or indirectly) by, or the management is otherwise
controlled by, such person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such person shall have or might have voting
power by reason of the occurrence of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” in this Agreement shall
refer to those of the Borrower.
“Subsidiary Guarantor” means each direct or indirect Domestic Subsidiary of the
Borrower:
263(a)
set out in Schedule 26 (Subsidiary Guarantors); or

263(b)
which becomes a party to a Guarantee Agreement pursuant to Clause 21.5
(Additional Domestic Subsidiaries).

“Subsidiary Guarantor Subordination Deed” means the subordination deed dated on
or around the First Effective Date and made between the Subsidiary Guarantors,
the Borrower, the Security Agent and the COFACE Agent.
“Supplier” means Thales Alenia Space France, a French société par actions
simplifiée registered at the Registre du Commerce et des Société of Toulouse
under registration number 414 725 101, whose registered office is at 26, Avenue
Jean François Champollion, 31100 Toulouse, France.
“Supplier Direct Agreement” means the direct agreement dated 5 June 2009 between
the Borrower, the Supplier and the Security Agent.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Target Company” has the meaning given to such term in the definition of
“Permitted Acquisition”.
“Tax” means any tax, levy, impost, duty, fee, assessment or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 13.1 (Tax Gross‑up) or a payment under Clause 13.2
(Tax Indemnity).
“Terrapin” means Terrapin Opportunity, L.P.



Americas 90643250
43
 




--------------------------------------------------------------------------------




“Termination Value” means, in respect of any one (1) or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements:
273(a)
for any date on or after such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s); and

273(b)
for any date prior to the date referenced in paragraph (a), the amount(s)
determined as the mark‑to‑market value(s) for such Hedging Agreements, as
determined based upon one (1) or more mid‑market or other readily available
quotations provided by any recognised dealer in such Hedging Agreements (which
may include a Lender or an Affiliate of a Lender).

“Thermo” means Thermo Funding Company LLC.
“Thermo Group” means:
275(a)
Globalstar Satellite LP;

275(b)
Thermo;

275(c)
FL Investment Holdings LLC (formerly known as Globalstar Holdings LLC); and

275(d)
Thermo Funding II LLC.

“Thermo Loan Agreement” means the loan agreement dated 25 June 2009 between the
Borrower as borrower and Thermo as lender, as the same may be amended from time
to time, and the subordinated promissory note evidencing such loan.
“Thermo Subordination Deed” means the subordination deed dated 22 June 2009 (as
amended and restated pursuant to the First Global Deed of Amendment and
Restatement) made between Thermo, the Borrower, the Security Agent and the
COFACE Agent.
“Third Parties Act” has the meaning given to such term in Clause 1.5(a) (Third
Party Rights).
“Total Commitments” means the aggregate of:
279(a)
the Total Facility A Commitments; and

279(b)
the Total Facility B Commitments.

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being US$563,299,120 as at the date of this Agreement.
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being US$23,042,880 as at the date of this Agreement.
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Facilities or any transaction which, if consummated, would be a
Permitted Acquisition or a Permitted Joint Venture Investment (including,
without limitation, any financing fees, merger and acquisition fees, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith).
“Transaction Documents” means:
283(a)
each Finance Document;

283(b)
each Commercial Contract;




Americas 90643250
44
 




--------------------------------------------------------------------------------




283(c)
any Acceptable Intercreditor Agreement; and

283(d)
each Material Communications Licence,

and, “Transaction Document” means any of the foregoing as the context requires.
“Transfer Certificate” means a certificate substantially in the form set out in
Part A (Form of Transfer Certificate) of Schedule 5 (Form of Transfer
Certificate and Assignment Agreement) or any other form agreed between the
COFACE Agent and the Borrower (acting reasonably).
“Transfer Date” means, in relation to an assignment or a transfer, the later of:
285(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

285(b)
the date on which the COFACE Agent executes the relevant Assignment Agreement or
Transfer Certificate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Unfunded Pension Liability” of any Pension Plan means the excess of such
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA over the
current value of such Pension Plan’s assets, determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
“United States” or “US” means the United States of America.
“US Tax Obligor” means:
(a)
a borrower which is resident for tax purposes in the United States of America;
or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

“Utilisation” means a utilisation of a Facility.
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).
“VAT” means:
293(a)
any tax imposed in compliance with Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/112); and

293(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Wholly‑Owned” means, with respect to a Subsidiary, that all the shares of the
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one (1) or more of its Wholly‑Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a person other than the Borrower).



Americas 90643250
45
 




--------------------------------------------------------------------------------




“Withholding Forms” means United States Internal Revenue Service (“IRS”) Form
W‑8BEN, W‑8ECI or W‑9 (or, in each case, any successor form and, in each case,
attached to an IRS Form W‑8IMY if required) or any other IRS form by which a
person may claim an exemption from withholding of US federal income tax on
interest payments to that person and, in the case of a person claiming an
exemption under the “portfolio interest exemption”, a statement certifying that
such person is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended.
“Working Capital” means, on any date, Current Assets less Current Liabilities.
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(xi)
“annual” means a period of twelve (12) Months;

(xii)
the “COFACE Agent”, any “Finance Party”, any “Lender”, any “Mandated Lead
Arranger”, an “Obligor”, any “Party” or the “Security Agent” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;

(xiii)
“assets” includes present and future properties, revenues and rights of every
description;

(xiv)
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination;

(xv)
the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Spot Rate of Exchange for the purchase of the first currency
with the second currency;

(xvi)
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(xvii)
“guarantee” means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

(xviii)
“include” or “including” are to be construed without limitation;

(xix)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(xx)
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

(xxi)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,




Americas 90643250
46
 




--------------------------------------------------------------------------------




intergovernmental or supranational body, agency, department or of any
regulatory, self‑regulatory or other authority or organisation;
(xxii)
a provision of law is a reference to that provision as amended or re‑enacted;

(xxiii)
a time of day is a reference to Paris time; and

(xxiv)
the “date of this Agreement” shall be a reference to the original date of this
Agreement, being 5 June 2009.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
waived.

1.3
Accounting Terms

All accounting terms not specifically or completely defined in this Agreement
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements required
by Clause 19.2 (Annual Financial Statements), except as otherwise specifically
prescribed in this Agreement.
1.4
UCC Terms

Terms defined in the UCC in effect on the date of this Agreement and not
otherwise defined in this Agreement shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
1.5
Third Party Rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of any Finance Document the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

2.
The Facilities

2.1
Facility A and Facility B

Subject to the terms of this Agreement, the First Global Deed of Amendment and
Restatement and the Second Global Amendment and Restatement Agreement, the
Lenders make available to the Borrower a:
(e)
Dollar term loan facility in an aggregate amount equal to the Total Facility A
Commitments (“Facility A”); and

(f)
Dollar term loan facility in an aggregate amount equal to the Total Facility B
Commitments (“Facility B”).




Americas 90643250
47
 




--------------------------------------------------------------------------------




2.2
Finance Parties’ Rights and Obligations

(a)
The obligations of each Finance Party (other than the Lenders) under the Finance
Documents are several. Failure by a Finance Party (other than a Lender) to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party
(other than a Lender) is responsible for the obligations of any other Finance
Party (other than a Lender) under the Finance Documents.

(b)
The obligations of each Lender under the Finance Documents are joint and
several. Each Party agrees that this Clause 2.2(b) is for the benefit of the
Lenders only and the Borrower acknowledges that it has no rights of any kind
whatsoever under this Clause 2.2(b).

(c)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(d)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3
Commercial Contracts

Each Party acknowledges that the Finance Parties shall have no responsibility or
liability whatsoever regarding any performance or non‑performance by any party
to a Commercial Contract and that the Finance Parties shall have no obligation
to intervene in any dispute in connection with or arising out of such
performance or non‑performance. Any such dispute shall not affect the Borrower’s
performance under this Agreement nor entitle the Borrower to any suspension or
other claim towards the Finance Parties.
3.
Purpose

3.1
Purpose – Facility A

The Borrower shall apply all amounts borrowed by it under Facility A towards:
(e)
Payments to the Supplier

payment to the Supplier of the Eligible Amounts in excess of such amounts
already paid by the Borrower to the Supplier. Such Eligible Amount shall be
payable by way of direct disbursement to the Supplier in accordance with the
terms of the Satellite Construction Contract;
(f)
Reimbursement to the Borrower

reimbursement to the Borrower of the Eligible Amounts already paid directly by
the Borrower to the Supplier in excess of the Advance Payment. Such Eligible
Amounts shall be payable by way of direct disbursement to the Borrower. Subject
to Clause 3.4(b) (Sub‑Limits), any amounts received by the Borrower by way of
reimbursement may only be applied by the Borrower as follows:
(i)
towards payment to the Launch Services Provider of amounts not funded by
Facility B in an amount not exceeding US$216,000,000;

(ii)
towards payment to Hughes in an amount not exceeding US$87,000,000;

(iii)
towards payment to Ericsson in an amount not exceeding US$8,000,000; and




Americas 90643250
48
 




--------------------------------------------------------------------------------




(iv)
towards payment of the Borrower’s working capital and general corporate purposes
in an amount not exceeding US$150,000,000,

and, in each case, such additional amounts as COFACE may agree; and
(g)
Payment of the COFACE Insurance Premia

payment to the COFACE Agent (for the account of COFACE) of an amount equal to
one hundred per cent. (100%) of the COFACE Insurance Premia with respect to
Facility A, being the amount specified by COFACE,
in each case, in accordance with the terms of this Agreement.
3.2
Purpose – Facility B

The Borrower shall apply all amounts borrowed by it under Facility B towards:
(a)
Payments to the Launch Services Provider

payment to the Launch Services Provider of the Eligible Amounts. Such Eligible
Amount shall be payable by way of direct disbursement to the Launch Services
Provider in accordance with the terms of the Launch Services Contract; and
(b)
Payment of the COFACE Insurance Premia

payment to the COFACE Agent (for the account of COFACE) of an amount equal to
one hundred per cent. (100%) of the COFACE Insurance Premia with respect to
Facility B, being the amount specified by COFACE,
in each case, in accordance with the terms of this Agreement.
3.3
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
3.4
Sub‑Limits

The aggregate amount that the Borrower may utilise under:
(a)
Clause 3.1(a) (Payments to the Supplier) and Clause 3.1(b) (Reimbursement to the
Borrower) shall not exceed US$528,026,844;

(b)
Clause 3.1(b) (Reimbursement to the Borrower) shall not exceed US$309,543,626;
and

(c)
Clause 3.2(a) (Payments to the Launch Services Provider) shall not exceed
US$21,600,000.

4.
Conditions of Utilisation

4.1
Initial Conditions Precedent

The Borrower shall not deliver a Utilisation Request unless the COFACE Agent has
received all of the documents and other evidence listed in Schedule 2
(Conditions Precedent) in form and substance satisfactory to the COFACE Agent.
The COFACE Agent shall notify the Borrower and the Lenders promptly upon being
so satisfied.
4.2
Further Conditions Precedent




Americas 90643250
49
 




--------------------------------------------------------------------------------




The Lenders will only be obliged to comply with Clause 5.6 (Lenders’
Participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(c)
no Default is continuing or would be likely to result from the proposed Loan;

(d)
the Repeating Representations to be made by the Borrower are true in all
material respects;

(e)
the credit insurance cover under the COFACE Insurance Policy extended by COFACE
in favour of the Lenders in respect of each Facility is in full force and effect
and has not been suspended or cancelled, and the COFACE Agent shall, in its sole
discretion, be satisfied that all conditions of the COFACE Insurance Policy and
of the credit insurance cover with respect to such COFACE Insurance Policy have
been satisfied in full and that the credit insurance coverage will apply to such
Utilisation;

(f)
each Commercial Contract is in full force and effect and has not been suspended,
interrupted, cancelled, terminated, amended or modified in any material respect
(otherwise than as authorised by the COFACE Agent) and no arbitration or other
legal proceedings have been initiated between the Borrower and the Supplier
and/or Launch Services Provider (as the case may be) in respect of a Commercial
Contract;

(g)
for any Utilisation Request made for the purpose referred to in Clause 3.1(b)
(Reimbursement to the Borrower), the COFACE Agent shall have received evidence
that the payment to the Supplier of the corresponding Invoices has been made;

(h)
each of the documents, information and other evidence specified in and required
to be enclosed with each Utilisation Request and Qualifying Certificate,
together with any other documents, information or evidence requested by the
COFACE Agent (on behalf of the Lenders) and/or the French Authorities from time
to time, shall have been delivered to the COFACE Agent (in form and substance
satisfactory to the COFACE Agent);

(i)
the Borrower shall have paid or arranged for payment when due:

(i)
all fees, costs, expenses, charges and other amounts due and payable by it under
this Agreement on the Utilisation Date for such Utilisation; and

(ii)
any and all other amounts due and payable under this Agreement on such
Utilisation Date, and

(iii)
the Borrower shall have delivered to the COFACE Agent such evidence of payment
as the COFACE Agent may reasonably request; and

(j)
in respect of any payment to the Supplier, the Launch Services Provider and/or
the Borrower in accordance with Clauses 3.1(a) (Payments to the Supplier),
3.1(b) (Reimbursement to the Borrower) and 3.2(a) (Payments to the Launch
Services Provider), the Supplier and/or the Launch Services Provider (as the
case may be) has delivered to the COFACE Agent a Qualifying Certificate, which:

(i)
conforms to the amount and payment timing specified in the relevant Utilisation
Request; and

(ii)
to the extent applicable, specifies whether such Loan is to be applied in
payment:

(A)
of a portion of the Contract Price directly to the Supplier or the Launch
Services Provider (as the case may be); or




Americas 90643250
50
 




--------------------------------------------------------------------------------




(B)
by reimbursement to the Borrower to the account directed by the Borrower in the
Utilisation Request of any portion of the Contract Price paid by the Borrower to
the Supplier or the Launch Services Provider (as the case may be);

(k)
a certificate from a Responsible Officer certifying that each of the
eight (8) Satellites referred to in Schedule 16 (Satellites) has been launched,
is in‑service and is fully operational (in form and substance satisfactory to
the COFACE Agent); and

(l)
the conditions in Clause 5 (Utilisation) have been fulfilled.

The COFACE Agent shall notify the Borrower and the Lenders promptly upon being
so satisfied.
4.3
Conditions Precedent to Certain Utilisations

The Lenders will only be obliged to comply with Clause 5.6 (Lenders’
Participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(d)
no later than one hundred and twenty (120) days prior to the first day of the
Scheduled Launch Period, the COFACE Agent shall have received the drafts of the
Launch Insurance Documentation, in compliance with the provisions of Clause 21.4
(Insurance) and in form and substance satisfactory to the COFACE Agent; and

(e)
no later than ninety (90) days prior to each scheduled Launch date, the Borrower
shall have delivered to the COFACE Agent the Launch Insurance Documentation duly
executed by each party thereto together with:

(i)
the Loss Payee Clause;

(ii)
each certificate in respect of the Launch Insurance Documentation referred to in
Clause 21.4(c)(ii) (Launch Insurance); and

(iii)
evidence that all premia due at that time has been paid in full in compliance
with Clause 21.4(c)(ii) (Launch Insurance) and in form and substance
satisfactory to the COFACE Agent.

4.4
Failure to Satisfy Conditions Precedent

(a)
The Borrower agrees that all the initial conditions precedent referred to in
Clause 4.1 (Initial Conditions Precedent) must be fulfilled within sixty
(60) days of the date of this Agreement.

(b)
Subject to paragraph (c) below, if the Borrower is unable to fulfil any such
conditions precedent within such sixty (60) day time period, each Lender’s
Commitment shall be immediately cancelled and each Lender shall have no further
obligations under this Agreement.

(c)
Each Lender’s Commitment shall not be cancelled pursuant to paragraph (b) above
if each of the initial conditions precedent has been satisfied by the Borrower
except for the condition precedent referred to in paragraph 8 (COFACE Insurance
Policy) of Schedule 2 (Conditions Precedent) but only to the extent that the
COFACE Insurance Policy has not been issued by COFACE for a reason not
attributable to a breach by the Borrower of the terms of the COFACE Insurance
Policy.

5.
Utilisation




Americas 90643250
51
 




--------------------------------------------------------------------------------




5.1
Delivery of a Utilisation Request

(m)
Subject to the terms of the First Global Deed of Amendment and Restatement, the
Borrower may utilise a Facility by delivery to the COFACE Agent of a duly
completed Utilisation Request not later than 11:00 a.m. (Paris time) ten
(10) Business Days prior to the proposed Utilisation Date.

(n)
Each Utilisation Request shall instruct the COFACE Agent to remit the amount
utilised on behalf of the Borrower to:

(i)
the Supplier and/or the Launch Services Provider’s account, as the case may be,
as part of the payment of the relevant Contract Price; or

(ii)
in relation to a reimbursement to the Borrower under Facility A, such account as
directed by the Borrower in the Utilisation Request.

5.2
Borrower’s Mandate

(f)
The Borrower irrevocably authorises and mandates the COFACE Agent (on its behalf
and for its account):

(i)
in the case of Facility A:

(A)
to pay the Supplier with respect to any Eligible Amount under the Satellite
Construction Contract, upon presentation of the documents set out in Schedule 11
(Payment Terms);

(B)
to reimburse the Borrower for any payments in respect of Eligible Goods and
Services under the Satellite Construction Contract which exceed fifteen
per cent. (15%) of the Satellite Construction Contract’s Contract Price; and

(C)
to pay to the COFACE Agent the COFACE Insurance Premia;

(ii)
in the case of Facility B:

(A)
to pay the Launch Services Provider with respect to any Eligible Amount under
the Launch Services Contract, upon presentation of the documents set out in
Schedule 11 (Payment Terms); and

(B)
to pay to the COFACE Agent the COFACE Insurance Premia.

(g)
This mandate is irrevocable.

(h)
The payment terms set out in Schedule 11 (Payment Terms) may only be amended
with the prior written consent of the COFACE Agent (acting on the instructions
of all the Lenders).

(i)
The Borrower agrees that any Utilisation made under or pursuant to this Clause 5
shall be deemed to have been made to or for the benefit of the Borrower and the
Borrower waives all rights of protest it may have to the contrary.

5.3
Examination of Documents

(d)
The COFACE Agent’s role in examining the documents set out in Schedule 11
(Payment Terms) shall be limited to verifying that such documents appear on
their face to be what is indicated in such Schedule 11 (Payment Terms) and the
COFACE Agent shall bear no other responsibility in connection thereof. Such role
shall be construed in accordance




Americas 90643250
52
 




--------------------------------------------------------------------------------




with the terms of Article 14 of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce 2007 Revision
(Publication 600).
(e)
The COFACE Agent and the Lenders shall not be responsible for any delay in
making available any Loans resulting from any requirement for the delivery of
further information or documents required by the COFACE Agent to confirm the
relevant conditions precedent in this Agreement have been met.

5.4
Completion of a Utilisation Request

(a)
Subject to the terms of the First Global Deed of Amendment and Restatement, each
Utilisation Request is irrevocable and will not be regarded as having been duly
completed unless:

(v)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility; and

(vi)
the currency and amount of the Utilisation comply with Clause 5.5 (Currency and
Amount).

(b)
Only one (1) Loan may be requested in each Utilisation Request.

(c)
The Borrower may only deliver one (1) Utilisation Request in each Month in
respect of each Facility.

5.5
Currency and Amount

In the case of:
(a)
Payments to the Supplier

any Utilisation to be made in accordance with Clause 3.1(a) (Payments to the
Supplier), the Loan requested in a Utilisation Request must be in Dollars. Each
payment to the Supplier by the COFACE Agent shall be made in Dollars;
(b)
Payments to the Launch Services Provider

any Utilisation to be made in accordance with Clause 3.2(a) (Payments to the
Launch Services Provider), the Loan requested in a Utilisation Request must be
in Dollars. Each payment to the Launch Services Provider by the COFACE Agent
shall be made in Dollars;
(c)
Reimbursement to the Borrower

any Utilisation to be made in accordance with Clause 3.1(b) (Reimbursement to
the Borrower), the Loan requested in a Utilisation Request must be in Dollars.
The Borrower shall confirm in each such Utilisation Request that the requested
Dollar amount is the Dollar equivalent of the relevant Euro amount applying a
Euro to Dollar exchange rate of one (1) Euro for US$1.34. Each Utilisation made
pursuant to Clause 3.1(b) (Reimbursement to the Borrower) shall be made in
Dollars;
(d)
Facility A – Payment of the COFACE Insurance Premia

any Utilisation to be made in accordance with Clause 3.1(c) (Payment of the
COFACE Insurance Premia), the Loan requested in a Utilisation Request must be,
subject to Clause 12.3(d) (Borrower’s Payment Obligations), US$35,272,276. Any
payment to COFACE of the COFACE Insurance Premia shall be made in Dollars;



Americas 90643250
53
 




--------------------------------------------------------------------------------




(e)
Facility B – Payment of the COFACE Insurance Premia:

any Utilisation to be made in accordance with Clause 3.2(b) (Payment of the
COFACE Insurance Premia), the Loan requested in a Utilisation Request must be,
subject to Clause 12.3(d) (Borrower’s Payment Obligations), US$1,442,880. Any
payment to COFACE of the COFACE Insurance Premia shall be made in Dollars;
(f)
Facility A – Minimum Amount

Facility A, the amount of the proposed Loan must be an amount which is not more
than the Available Facility and which is a minimum of US$1,000,000 or, if less,
the Available Facility; and
(g)
Facility B – Minimum Amount

Facility B, the amount of the proposed Loan must be an amount which is not more
than the Available Facility and which is a minimum of US$1,000,000 or, if less,
the Available Facility.
5.6
Lenders’ Participation

(a)
If the conditions set out in this Agreement, the First Global Deed of Amendment
and Restatement and the Second Global Amendment and Restatement Agreement have
been met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
Subject to the terms of the First Global Deed of Amendment and Restatement and
the Second Global Amendment and Restatement Agreement, the COFACE Agent shall
notify each Lender of the amount of each Loan and the amount of its
participation in that Loan by 11:00 a.m. (Paris time) on a Business Day which is
seven (7) Business Days prior to the proposed Utilisation Date for such
Utilisation.

5.7
Cancellation of Commitment

Subject to the terms of the First Global Deed of Amendment and Restatement and
the Second Global Amendment and Restatement Agreement, the Total Commitments
which, at that time, are unutilised shall be immediately cancelled at the end of
the Availability Period.
6.
Repayment

6.1
Repayment

(j)
Subject to paragraph (b) below, the Borrower shall repay the Loans made to it in
full by making the repayments as set out in the Repayment Schedule on the dates
(each a “Repayment Date”) and in the amounts set out opposite each Repayment
Date in the Repayment Schedule (each a “Principal Repayment Amount”).

(k)
If the Principal Repayment Amount scheduled to be repaid by the Borrower on a
Repayment Date is greater than the principal amount of the Loans outstanding on
that Repayment Date (the “Outstanding Amount”) then the relevant Principal
Repayment Amount will be reduced to the Outstanding Amount and the Borrower
shall repay the relevant Outstanding Amount on the relevant Repayment Date.




Americas 90643250
54
 




--------------------------------------------------------------------------------




6.2
Reborrowing

The Borrower may not reborrow any part of a Facility which is repaid.
7.
Prepayment and Cancellation

7.1
Illegality

If in any applicable jurisdiction it becomes unlawful for any Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan or it becomes unlawful for any Affiliate of a
Lender for that Lender to do so:
(f)
that Lender shall promptly notify the COFACE Agent upon becoming aware of that
event;

(g)
upon the COFACE Agent notifying the Borrower, the Commitment of that Lender will
be immediately cancelled; and

(h)
the Borrower shall repay that Lender’s participation in the Loans made to the
Borrower on the last day of the Interest Period for each Loan occurring after
the COFACE Agent has notified the Borrower or, if earlier, the date specified by
the Lender in the notice delivered to the COFACE Agent (being no earlier than
the last day of any applicable grace period permitted by law).

7.2
Mandatory Prepayment ‑ Exit

(d)
For the purposes of this Clause 7.2:

“Acting in Concert” means acting together pursuant to an agreement or
understanding (formal or informal).
“Borrower Change of Control” means:
(iii)
the Thermo Group shall at any time and for any reason fail to own and control
(without being subject to a voting trust, voting agreement, shareholders
agreement or any other agreement limiting or affecting the voting of such stock
other than any agreement entered into among the members of Thermo Group and
their Affiliates which agreement is not otherwise inconsistent with this
Agreement), free and clear of any Lien, at least fifty one per cent. (51%) of
both the economic and voting interests in the Borrower’s Capital Stock (assuming
that all convertible instruments, warrants or options then outstanding have been
exercised); or

(iv)
any “person” (other than the Thermo Group) together with its Affiliates owns or
acquires (together with all stock that such person or Affiliate has the right to
acquire whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, twenty five per cent. (25%) or more of the
economic or voting interests in the Borrower’s Capital Stock (assuming that all
convertible instruments, warrants or options then outstanding have been
exercised); or

(v)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the US Securities Exchange Act of 1934 (the “Exchange Act”)), Acting in Concert
or otherwise (other than Thermo Group), is or shall become the “beneficial
owner” (as defined in Rules 13(d)‑3 and 13(d)‑5 under the Exchange Act, except
that a person shall be deemed to have beneficial ownership




Americas 90643250
55
 




--------------------------------------------------------------------------------




of all stock that such person has the right to acquire whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty three per cent. (33%) or more of the economic or voting
interests in the Borrower’s Capital Stock (assuming that all convertible
instruments, warrants or options then outstanding have been exercised); or
(vi)
the board of directors of the Borrower shall cease to consist of a majority of
Continuing Directors.

“Change of Control” means either a Borrower Change of Control or a Thermo Change
of Control.
“Continuing Directors” means the directors of the Borrower and/or Thermo Group
(as the case may be) on the date of this Agreement and each other director if
such director’s nomination for election to the board of directors of the
Borrower and/or Thermo Group (as the case may be) is recommended by a majority
of the then Continuing Directors.
“Thermo Change of Control” means:
(i)
James Monroe III (or, in the event of his death or Incapacity, his executors,
trustees, heirs or legal representatives) shall at any time and for any reason
fail to own and control (without being subject to a voting trust, voting
agreement, shareholders agreement or any other agreement limiting or affecting
the voting of such stock), free and clear of any Lien, at least fifty one
per cent. (51%) of both the economic and voting interests in any member of the
Thermo Group’s Capital Stock (assuming that all convertible instruments,
warrants or options then outstanding have been exercised); or

(ii)
any “person” or “group” (as such terms are used in the Exchange Act, Acting in
Concert or otherwise, other than James Monroe III (or, in the event of his death
or Incapacity, his executors, trustees, heirs or legal representatives), is or
shall become the “beneficial owner” (as defined in Rules 13(d)‑3 and 13(d)‑5
under the Exchange Act, except that a person shall be deemed to have beneficial
ownership of all stock that such person has the right to acquire whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of twenty five per cent. (25%) or more of the economic or voting
interests in any member of the Thermo Group’s Capital Stock (assuming that all
convertible instruments, warrants or options then outstanding have been
exercised); or

(iii)
the board of directors (or its equivalent) of any member of the Thermo Group
shall cease to consist of a majority of Continuing Directors; or

(iv)
James Monroe III (or, in the event of his death or Incapacity, his executors,
trustees, heirs or legal representatives) shall cease to have the power to elect
or remove a majority of the board of directors (or its equivalent) of any member
of the Thermo Group; or

(v)
any “change of control” or similar event shall occur under any document with
respect to any equity or debt instrument issued or incurred by the Thermo Group.

(e)
The Borrower must promptly notify the COFACE Agent if it becomes aware that the
circumstances referred to in paragraph (c) below have occurred or are likely to
occur.

(f)
Upon the occurrence of a Change of Control, the Total Commitments shall be
cancelled and all outstanding Loans, together with accrued interest and all
other amounts accrued




Americas 90643250
56
 




--------------------------------------------------------------------------------




under the Finance Documents (including the COFACE Additional Insurance Premium
and the Restructuring Fee), shall become immediately due and payable.
7.3
Mandatory Prepayment – Cash Sweep of Spectrum Cash Flow

(h)
The Borrower shall prepay the Restructuring Fee, the COFACE Additional Premium
and/or the Loans (in the order set out in Clause 7.13 (Application of Mandatory
Prepayments)) in an amount equal to seventy five per cent. (75%) of any Spectrum
Cash Flow received by the Group at any time (the “SCF Amount”), provided that if
the Excess Cash Flow for the Payment Period during which the Spectrum Cash Flow
is realised is negative, the amount to be prepaid by the Borrower shall be the
greater of:

(i)
an amount equal to the Available Cash; and

(ii)
the SCF Amount minus the Applicable Negative Excess Cash Flow,

unless the Available Cash referred to in paragraph (a)(i) above is greater than
the SCF Amount, in which case, the amount to be prepaid by the Borrower shall be
the SCF Amount.
(i)
The prepayment referred to in paragraph (a) above shall be made within:

(i)
forty-five (45) days following the end of a First Half Payment Period, if the
Spectrum Cash Flow is realised by a member of the Group during such First Half
Payment Period; or

(ii)
seventy-five (75) days following the end of a Second Half Payment Period if the
Spectrum Cash Flow is realised by a member of the Group during such Second Half
Payment Period.

(j)
Any mandatory prepayment arising as a result of any Spectrum Sale shall be made
in accordance with Clause 7.8 (Mandatory Prepayment – Cash Sweep following
Spectrum Sale).

7.4
Mandatory Prepayment –Excess Cash Flow

From (and including) 31 December 2013 and no later than:
(d)
forty-five (45) days after the end of any First Half Payment Period; and

(e)
seventy-five (75) days after the end of any Second Half Payment Period,

the Borrower shall, in each case, apply fifty per cent. (50%) of all Excess Cash
Flow calculated as of the last day of such Payment Period in mandatory
prepayment of the Restructuring Fee, the COFACE Additional Premium and/or the
Loans (as the case may be).
7.5
Mandatory Prepayment ‑ Insurance and Condemnation Events

(a)
Subject to Clause 7.5(b) below, the Borrower shall prepay the Restructuring Fee,
the COFACE Additional Premium and/or the Loans (in the order set out in Clause
7.13 (Application of Mandatory Prepayments)) in an amount equal to one hundred
per cent. (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event and other extraordinary recoveries by the Borrower or any of
its Subsidiaries.

(b)
Such prepayments shall be made within three (3) Business Days after receipt of
the Net Cash Proceeds from any Insurance and Condemnation Event by the Borrower
or any of its Subsidiaries, provided that so long as no Event of Default has
occurred and is




Americas 90643250
57
 




--------------------------------------------------------------------------------




continuing (and so long as no action is being taken under Clause 24 (Remedies
Upon an Event of Default)), no prepayment shall be required:
(i)
in connection with such Insurance and Condemnation Event yielding in aggregate
less than US$500,000 in Net Cash Proceeds; or

(ii)
with respect to any such Net Cash Proceeds which are committed by the Borrower
to be reinvested in replacement assets of French suppliers or the procurement or
Launch of a Satellite or Satellites acquired or planned to be acquired pursuant
to the then current Agreed Business Plan of the Borrower (as evidenced by a
contractual agreement for the purchase or acquisition of assets) within six
(6) Months after receipt of such Net Cash Proceeds and the proceeds arising out
of the relevant Insurance are placed into the Insurance Proceeds Account (such
account to be secured in favour of the Security Agent (for and on behalf of
itself and the other Finance Parties)) and, provided that no action is being
taken under Clause 24 (Remedies Upon an Event of Default), will be applied by
the COFACE Agent in payment to a supplier of such replacement asset or
replacement Satellite, any long lead items, launch services, insurances or other
costs directly arising in relation to such purchase or Launch in accordance with
the terms and conditions agreed between the Borrower and the Supplier. Any
excess in Net Cash Proceeds after taking into account such payments and costs
shall be transferred to the Collection Account in accordance with the Accounts
Agreement.

7.6
Mandatory Prepayments – Asset Dispositions

(a)
The Borrower shall prepay the Restructuring Fee, the COFACE Additional Premium
and/or the Loans (in the order set out in Clause 7.13 (Application of Mandatory
Prepayments)) in an amount equal to one hundred per cent. (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by the Borrower or any of
its Subsidiaries.

(b)
Such prepayment shall be made within three (3) days after the date of receipt of
the Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries, provided that, so long as no Default has occurred and is
continuing, no prepayment shall be required pursuant to this Clause 7.6:

(i)
in connection with such Asset Dispositions yielding less than US$50,000 per
disposal in Net Cash Proceeds (provided that any such disposal shall be deemed
to include the Net Cash Proceeds from any related disposal or series of
disposals), and in any event subject to an annual aggregate of US$200,000 and a
total aggregate of US$1,000,000; or

(ii)
with respect to any such Net Cash Proceeds which are:

(A)
reinvested within six (6) Months after receipt of such Net Cash Proceeds by such
person in replacement assets (useful to the Borrower and its Subsidiaries in the
conduct of business in accordance with Clause 22.12 (Nature of Business)); or

(B)
committed (as evidenced by a contractual agreement for the purchase or
acquisition of assets with a vendor of such assets) within six (6) Months after
receipt of such Net Cash Proceeds by such person to be reinvested in the
procurement or Launch of a Satellite or Satellites acquired or to be acquired
pursuant to the then current Agreed Business Plan of the Borrower,




Americas 90643250
58
 




--------------------------------------------------------------------------------




provided further that the Borrower shall procure that all such Net Cash Proceeds
referred to in this paragraph (b)(ii) shall, immediately upon receipt thereof by
the Borrower, be paid into the Holding Account.
(c)
The Borrower irrevocably authorises the COFACE Agent to instruct the Offshore
Account Bank to apply amounts credited to the Holding Account (to the extent not
applied in accordance with sub-paragraphs (A) and (B) above) in prepayment of
the Restructuring Fee, the COFACE Additional Premium and/or the Loans.

(d)
Prior to any application of the Net Cash Proceeds in accordance with paragraphs
(b)(ii)(A) and (B) above, the Borrower shall deliver to the COFACE Agent a
certificate satisfactory in all respects to the COFACE Agent and signed by a
Responsible Officer providing details of the intended use of such Net Cash
Proceeds.

(e)
Any application of the Net Cash Proceeds in accordance with paragraphs
(b)(ii)(A) and (B) above shall be made in a manner consistent with the then
current Agreed Business Plan.

(f)
Solely for the purposes of this Clause 7.6, the term Asset Disposition shall
exclude any Spectrum Sale and any disposal of inventory in the ordinary cause of
trading (but shall include any disposal of obsolete, damaged, worn-out or
surplus assets).

7.7
Mandatory Prepayment – COFACE Insurance Policy

If the credit insurance cover under the COFACE Insurance Policy is not in full
force and effect for a reason not attributable to the Borrower, the COFACE Agent
shall, by not less than thirty (30) days’ notice to the Borrower, cancel the
Total Commitments and declare all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents (including
the Restructuring Fee and the COFACE Additional Insurance Premium) immediately
due and payable, whereupon the Total Commitments will be cancelled and all such
outstanding amounts will become immediately due and payable.
7.8
Mandatory Prepayment – Cash Sweep following Spectrum Sale

(a)
The Borrower shall prepay the Restructuring Fee, the COFACE Additional Premium
and/or the Loans (in the order set out in Clause 7.13 (Application of Mandatory
Prepayments)) in an amount equal to one hundred per cent. (100%) of the
aggregate Net Cash Proceeds from any Spectrum Sale.

(b)
Such prepayment shall be made within three (3) Business Days after receipt of
the Net Cash Proceeds from any Spectrum Sale by the Borrower or such other
member of the Group.

(c)
Any Liens held by the COFACE Agent in respect of any Spectrum which is the
subject of a Spectrum Sale shall only be released upon the COFACE Agent being
satisfied that:

(iii)
all Net Cash Proceeds in respect of such Spectrum Sale have been applied in
accordance with Clause 7.13 (Application of Mandatory Prepayments);

(iv)
no amount being prepaid is, or shall be, the subject of any clawback or
restitution claim; and

(v)
no Default is continuing (unless otherwise agreed by the COFACE Agent).

7.9
Mandatory Prepayment – Cash Sweep following Equity Issuance and Debt Issuance




Americas 90643250
59
 




--------------------------------------------------------------------------------




(a)
Any Net Cash Proceeds raised by the Borrower pursuant to any Equity Issuance or
any Debt Issuance occurring on or after the First Effective Date (but excluding
any Net Cash Proceeds raised pursuant to any Equity Commitments and the Excluded
Purchase Agreement Amount) which exceed, in aggregate, an amount of
US$145,000,000 shall be prepaid by the Borrower in accordance with the
provisions of Clause 7.13 (Application of Mandatory Prepayments) in the
following amounts in respect of any Net Cash Proceeds raised pursuant to any
relevant:

(i)
Equity Issuance (including any Equity Linked Securities), in an amount equal to
fifty per cent. (50%) of such Net Cash Proceeds; and

(ii)
Debt Issuance, in an amount equal to seventy five per cent. (75%) of such Net
Cash Proceeds.

(b)
Any prepayment made in relation to this Clause 7.9 shall be made:

(vi)
in respect of any relevant Equity Issuance, within three (3) Business Days of
the completion of such Equity Issuance; or

(vii)
in respect of any relevant Debt Issuance, simultaneously with the funding of
such Debt Issuance.

7.10
Voluntary Cancellation

The Borrower may, if it:
(a)
gives the COFACE Agent not less than twenty (20) Business Days’ (or such shorter
period as the Majority Lenders may agree) prior notice; and

(b)
delivers to the COFACE Agent a certificate signed by a Responsible Officer
demonstrating that the Borrower has sufficient funds to finance the Project to
the satisfaction of the COFACE Agent after any such cancellation,

cancel the whole or any part (being a minimum amount of US$1,000,000) of the
Available Facility. Any cancellation under this Clause 7.10 shall reduce the
Commitments of the Lenders in inverse order of maturity.
7.11
Voluntary Prepayment of the Loans

(a)
The Borrower may, if it gives the COFACE Agent not less than twenty
(20) Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of the Loans (but, if in part, being
an amount that reduces the amount of the Loans by a minimum amount of
US$1,000,000). The Borrower may make a prepayment in accordance with this
Clause 7.11 on a Repayment Date.

(b)
If such a prepayment is made on a day other than the last day of an Interest
Period, the Borrower shall make that prepayment together with any Break Costs in
accordance with Clause 10.4 (Break Costs), without premium or penalty.

(c)
The Loans may only be prepaid after the last day of the Availability Period (or,
if earlier, the day on which the Available Facility is zero (0)).

(d)
Any prepayment under this Clause 7.11 shall be applied:

(i)
first, pro rata against the obligation of the Borrower to pay:

(A)
the Restructuring Fee (pursuant to the terms of the First Global Deed of
Amendment and Restatement); and




Americas 90643250
60
 




--------------------------------------------------------------------------------




(B)
the COFACE Additional Insurance Premium; and

(ii)
second:

(A)
pro rata among the Facilities and within each Facility; and

(B)
in inverse order of maturity across the remaining scheduled repayments under
each Facility.

7.12
Right of Repayment and Cancellation in relation to a Single Lender

(a)
If:

(i)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (c) of Clause 13.1 (Tax Gross‑up); or

(ii)
any Lender claims indemnification from the Borrower under Clause 13.2 (Tax
Indemnity) or Clause 14.1 (Increased Costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the COFACE Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.
(b)
On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero (0).

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan.

7.13
Application of Mandatory Prepayments

Other than in respect of any prepayment under Clause 7.1 (Illegality), all other
mandatory prepayments under this Clause 7 (Prepayment and Cancellation) shall be
applied:
(a)
first, pro rata against the obligation of the Borrower to pay:

(i)
the Restructuring Fee (pursuant to the terms of the First Global Deed of
Amendment and Restatement); and

(ii)
the COFACE Additional Insurance Premium; and

(b)
second:

(iii)
pro rata among the Facilities and within each Facility; and

(iv)
in inverse order of maturity across the remaining scheduled repayments under
each Facility.

7.14
Restrictions

(a)
Any notice of cancellation or prepayment given by the Borrower under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.




Americas 90643250
61
 




--------------------------------------------------------------------------------




(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
The Borrower may not reborrow any part of a Facility which is prepaid.

(d)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f)
If the COFACE Agent receives a notice under this Clause 7 it shall promptly
forward a copy of that notice to either the Borrower or the affected Lender, as
appropriate.

(g)
The Borrower shall promptly notify the COFACE Agent (but in any event no later
than three (3) Business Days) of any payment pursuant to this Clause 7, and the
COFACE Agent shall promptly notify the Lenders (but in any event no later than
five (5) Business Days) of the same.

8.
Interest

8.1
Calculation of Interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:
(g)
Applicable Margin; and

(h)
LIBOR.

8.2
Payment of Interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period.
8.3
Default Interest

(f)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two per cent. (2%) higher than the rate which
would have been payable if the overdue amount had, during the period of
non‑payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the COFACE Agent
(acting reasonably). Any interest accruing under this Clause 8.3 shall be
immediately payable by the Borrower on demand by the COFACE Agent.

(g)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(viii)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ix)
the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. (2%) higher than the rate which would have applied
if the overdue amount had not become due.




Americas 90643250
62
 




--------------------------------------------------------------------------------




(h)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

8.4
Notification of Rates of Interest

The COFACE Agent shall within two (2) Business Days after a Quotation Day notify
the Lenders and the Borrower of the determination of a rate of interest under
this Agreement.
9.
Interest Periods

9.1
Interest Periods

(k)
The Interest Period for which any Loan is outstanding shall be divided into
successive Interest Periods each of which shall start on the last day of the
preceding such Interest Period.

(l)
The initial Interest Period for each Loan:

(v)
shall start on (and include) the Utilisation Date of such Loan and end on (but
excluding) the last day of such Interest Period. Each subsequent Interest Period
in respect of such Loan shall start on (and include) the last day of the
previous Interest Period and end on (but exclude) the last day of the relevant
Interest Period provided that, the Interest Period occurring prior to the First
Repayment Date shall start (and include) on the last day of the previous
Interest Period and end on (but excluding) the First Repayment Date; and

(vi)
after the first Utilisation shall start on (and include) the Utilisation Date of
the relevant Loan and end on (but excluding) the last day of the current
Interest Period for the first Utilisation.

9.2
Duration

(i)
The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be six (6) Months or such other period as the COFACE Agent may agree,
provided that any Interest Period that would otherwise extend beyond a Repayment
Date relating to any Loan shall be of such duration that it shall end on that
Repayment Date.

(j)
Notwithstanding anything to the contrary in this Agreement, if the Interest
Period falling immediately prior to the First Repayment Date would be shorter
than ten (10) days (a “Relevant Interest Period”), then the Interest Period
falling immediately prior to the Relevant Interest Period shall be extended so
that it shall end on the First Repayment Date.

(k)
Each Interest Period commencing after the First Repayment Date shall end on the
following Repayment Date.

(l)
An Interest Period for a Loan shall not extend beyond the Final Maturity Date.

9.3
Non‑Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
9.4
Consolidation of Loans




Americas 90643250
63
 




--------------------------------------------------------------------------------




If two (2) or more Interest Periods:
(g)
relate to Loans; and

(h)
end on the same date,

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.
10.
Changes to the Calculation of Interest

10.1
Absence of Quotations

Subject to Clause 10.2 (Market Disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. (London time) on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.
10.2
Market Disruption

(c)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(iii)
the Applicable Margin; and

(iv)
the rate notified to the COFACE Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select.

(d)
In this Agreement “Market Disruption Event” means:

(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one (1) of the Reference Banks
supplies a rate to the COFACE Agent to determine LIBOR for Dollars for the
relevant Interest Period; or

(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the COFACE Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed thirty per cent. (30%) of that
Loan) that the cost to it or them of obtaining matching deposits in the London
interbank market would be in excess of LIBOR.

10.3
Alternative Basis of Interest or Funding

(i)
If a Market Disruption Event occurs and the COFACE Agent or the Borrower so
requires, the COFACE Agent and the Borrower shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest.

(j)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

10.4
Break Costs




Americas 90643250
64
 




--------------------------------------------------------------------------------




(a)
The Borrower shall, within three (3) Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
COFACE Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

11.
Fees

11.1
Commitment Fee

(e)
The Borrower shall pay to the COFACE Agent (for the account of each Lender) a
fee computed at the rate of one point fifteen per cent. (1.15%) per annum on
that Lender’s daily undrawn Available Commitment under:

(iii)
Facility A for the Availability Period applicable to Facility A; and

(iv)
Facility B for the Availability Period applicable to Facility B.

(f)
The accrued commitment fee is payable:

(x)
on the last day of each successive period of six (6) Months which ends during
the Availability Period;

(xi)
on the last day of the Availability Period; and

(xii)
if cancelled in full, on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.

11.2
Up‑front Fee

(k)
The Borrower shall pay to the COFACE Agent (for the account of each Mandated
Lead Arranger) an arrangement fee in an amount equal to two point eight
per cent. (2.8%) of the aggregate principal amount of the Total Commitments as
at the date of this Agreement (the “Up‑front Fee”).

(l)
The Up‑front Fee shall be due on the date of this Agreement and payable on the
earlier of:

(i)
sixty (60) days from the date of this Agreement; and

(ii)
Financial Close.

11.3
COFACE Agent Fees

(c)
Subject to paragraph (b) below, the Borrower shall pay to the COFACE Agent (for
its own account) an annual agency fee of US$50,000 (the “COFACE Agent Fee”),
which must be paid annually in advance in accordance with paragraphs (b) and (c)
below.

(d)
Notwithstanding paragraph (a) above, the COFACE Agent Fee for 2013 payable on
the First Effective Date shall be an amount equal to US$35,000.

(e)
Each subsequent payment is payable on each anniversary of the First Effective
Date for as long as any Commitment is in force or amount is outstanding under
the Finance Documents.




Americas 90643250
65
 




--------------------------------------------------------------------------------




11.4
Security Agent Fees

(d)
The Borrower shall pay to the Security Agent (for its own account) an annual
agency fee of US$50,000 (the “Security Agent Fee”), which must be paid annually
in advance in accordance with paragraphs (b) and (c) below.

(e)
Notwithstanding paragraph (a) above, the Security Agent Fee for:

(iii)
2013 payable on the First Effective Date shall be an amount equal to US$20,000;
and

(iv)
2015, payable in accordance with paragraph (c) below, shall be an amount equal
to US$100,000.

(f)
Each subsequent payment is payable on each anniversary of the First Effective
Date for as long as any Commitment is in force or amount is outstanding under
the Finance Documents.

11.5
Restructuring Fee

(a)
    Pursuant to clause 4.1 (Restructuring Fee) of the First Global Deed of
Amendment and Restatement, the Borrower is required to pay to the COFACE Agent
(for the account of each Lender pro rata to the proportion of each Lender’s
Commitment) a restructuring fee in an amount equal to two point five per cent.
(2.5%) of the Total Commitments as at the First Effective Date, being
US$14,658,550 (the “Restructuring Fee”) which amount shall become due on the
First Effective Date and shall be payable in accordance with paragraph (b)
below.

(b)
Pursuant to clause 4.2 (Restructuring Fee Payment) of the First Global Deed of
Amendment and Restatement, the Borrower has agreed to pay the Restructuring Fee
on the following dates:     

(xiii)
an amount equal to forty per cent. (40%) of the Restructuring Fee (being
US$5,863,420) on or prior to the First Effective Date as a condition precedent
to the occurrence thereof; and

(xiv)
an amount equal to sixty per cent. (60%) of the Restructuring Fee (being
US$8,795,130) on 31 December 2017 (or such earlier date as all principal,
interest and other amounts outstanding under this Agreement have been repaid in
full).

(c)
For the avoidance of doubt, the Restructuring Fee is payable in accordance with
the First Global Deed of Amendment and Restatement and this Clause 11.5 does not
create a separate obligation to pay such fee pursuant to this Agreement.

11.6
Non‑Refundable

Each of the fees set out in this Clause 11 (Fees) once paid are non‑refundable
and non‑creditable against other fees payable in connection with the Project.
12.
COFACE Insurance Premia and COFACE Additional Insurance Premium

12.1
Payment by the Borrower

(a)
The Borrower shall bear the cost of the COFACE Insurance Premia and the COFACE
Additional Insurance Premium payable in respect of, or in connection with, the
COFACE




Americas 90643250
66
 




--------------------------------------------------------------------------------




Insurance Policy and shall pay all such amounts to the COFACE Agent (for the
account of COFACE).
(b)
The COFACE Insurance Premia is due and payable in full to the COFACE Agent (for
the account of COFACE) on the Utilisation Date for the first Utilisation and
such amounts have been paid by the Borrower.

(c)
The COFACE Additional Insurance Premium is due to the COFACE Agent (for the
account of COFACE) on the First Effective Date and shall be paid by the Borrower
as follows:

(iii)
US$8,000,000 shall be paid on the First Effective Date; and

(iv)
US$12,000,000 shall be paid on 31 December 2017,

(or, if earlier, in each case, the date on which the COFACE Additional Insurance
Premium has been paid in full pursuant to any prepayments applied against such
COFACE Additional Insurance Premium under the terms of this Agreement).
12.2
Financing with Proceeds of Loans

(a)
Subject to all the other terms and conditions of this Agreement, the COFACE
Insurance Premia shall be financed from the first Utilisation under the
Facilities.

(b)
Loans made under a Facility on account of the COFACE Insurance Premia shall be
included in the principal amount of a Facility and repaid to the COFACE Agent in
accordance with the relevant provisions in this Agreement and the Borrower shall
pay interest on such amount at the rates determined under, and in accordance
with, Clause 8 (Interest) and repay such amount together with all other
principal as stated in Clause 6.1 (Repayment).

(c)
For the avoidance of doubt, the COFACE Additional Insurance Premium shall not be
financed by the proceeds of either Facility.

12.3
Borrower’s Payment Obligations

(a)
The Borrower acknowledges that the obligation to pay one hundred per cent.
(100%) of the COFACE Insurance Premia and the COFACE Additional Insurance
Premium as and when they arise is absolute and unconditional.

(b)
If the COFACE Insurance Premia due and payable is not financed or paid out of
any Loans under this Agreement or if the undrawn amount under a Facility is not
sufficient to finance one hundred per cent. (100%) of the COFACE Insurance
Premia due to COFACE under the COFACE Insurance Policy, the Borrower shall pay
directly to the COFACE Agent the amount of any such COFACE Insurance Premia not
so financed or paid.

(c)
Subject to Clause 12.3(d) below, as of the date of this Agreement the premia due
to COFACE in respect of the COFACE Insurance Premia shall be calculated at a
rate estimated to be six point sixty eight per cent. (6.68%), and in an
estimated amount being the aggregate of:

(xv)
US$35,272,276 in respect of Facility A; and

(xvi)
US$1,442,880 in respect of Facility B.

(d)
The COFACE Agent will only be notified of the actual amount of the COFACE
Insurance Premia on the date of final issuance of each COFACE Insurance Policy.




Americas 90643250
67
 




--------------------------------------------------------------------------------




(e)
Following receipt of each COFACE Insurance Policy, the COFACE Agent shall
promptly notify the Borrower of the actual amount of the COFACE Insurance
Premia. If the actual amount of the COFACE Insurance Premia is greater than the
estimated amount set out in paragraph (c) above, the Borrower shall be obliged
to make payment of the actual amount of the COFACE Insurance Premia.
Accordingly, the estimated amount provided in Clauses 3.1(c) (Payment of the
COFACE Insurance Premia) and 3.2(b) (Payment of the COFACE Insurance Premia)
shall be automatically increased or reduced by the amounts required to ensure
the payment of the premiums after adjustment by COFACE, which would result in an
increase or reduction by a corresponding amount in the Total Commitments subject
to available Commitments).

(f)
[Intentionally omitted]

(g)
Notwithstanding the above, a minimum premium being, as of the date of this
Agreement, in an amount equal to the Dollar equivalent of €1,515 shall be paid
to COFACE by the Borrower in respect of each COFACE Insurance Policy upon the
execution of the relevant COFACE Insurance Policy. Such amounts shall remain the
property of COFACE and are accordingly payable by the Borrower to COFACE in any
event.

(h)
Subject to paragraph (i) below, the Borrower shall not be entitled to claim any
credit or reimbursement of the COFACE Insurance Premia or the COFACE Additional
Insurance Premium, including in the event of a cancellation, an acceleration or
a prepayment of any Loan under this Agreement.

(i)
Notwithstanding paragraph (h) above and subject to paragraph (j) below:

(i)
with respect to any partial cancellation of any undisbursed amount of a
Facility; and/or

(ii)
immediately following the end of the Availability Period, where an Available
Commitment remains outstanding,

the Borrower shall be entitled to submit a request to the COFACE Agent for
reimbursement of any proportionate amount of the COFACE Insurance Premia, in an
amount up to one hundred per cent. (100%) of the total amount of the COFACE
Insurance Premia, which relates to such cancelled amount of any undisbursed
portion of a Facility and/or outstanding Available Commitment referred to in
paragraphs (i)(i) and (ii) above, as the case may be, in each case such amount
to be subject to the approval of the COFACE Agent. For the avoidance of doubt,
this paragraph (i) does not apply to the COFACE Additional Insurance Premium.
(j)
No reimbursement of the COFACE Insurance Premia pursuant to paragraph (i) above
shall be made by the COFACE Agent if:

(iii)
a Default shall have occurred and be continuing; and

(iv)
the COFACE Agent has not received funds from COFACE in an amount equal to the
COFACE Insurance Premia to be reimbursed.

(k)
Notwithstanding anything to the contrary in this Agreement, the Parties
acknowledge that the Borrower has paid the COFACE Insurance Premia on or around
Financial Close. This paragraph (k) does not apply to the COFACE Additional
Insurance Premium.

13.
Tax gross‑up and Indemnities




Americas 90643250
68
 




--------------------------------------------------------------------------------




13.1
Tax Gross‑up

(d)
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(e)
The Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the COFACE Agent accordingly. Similarly, a Lender shall notify
the COFACE Agent on becoming so aware in respect of a payment payable to that
Lender. If the COFACE Agent receives such notification from a Lender it shall
notify the Borrower.

(f)
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(g)
If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

(h)
Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the COFACE Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

(i)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax, if on the date on which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not,
or has ceased to be, a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement:

(C)
in (or in the interpretation, administration, or application of) any law or
double taxation agreement, or any published practice or published concession of
any relevant authority; or

(D)
in the circumstance of the Borrower; or

(ii)
the Borrower is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

(j)
Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any Withholding Forms as requested by the Borrower that may be
necessary to establish an exemption from withholding of US federal income taxes.

13.2
Tax Indemnity

(l)
The Borrower shall (within three (3) Business Days of demand by the COFACE
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.




Americas 90643250
69
 




--------------------------------------------------------------------------------




(m)
Paragraph (a) above shall not apply with respect to any Tax assessed on a
Finance Party:

(i)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party or to the extent a loss, liability or cost:
(A)
is compensated for by an increased payment under Clause 13.1 (Tax Gross‑up);

(B)
would have been compensated for by an increased payment under Clause 13.1 (Tax
Gross‑up) but was not so compensated solely because one of the exclusions in
paragraph (f) of Clause 13.1 (Tax Gross‑up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(n)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the COFACE Agent of the event which will give, or has
given, rise to the claim, following which the COFACE Agent shall notify the
Borrower.

(o)
A Protected Party shall, on receiving a payment from the Borrower under this
Clause 13.2, notify the COFACE Agent.

13.3
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(d)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(e)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after‑Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower provided that,
(iii)
any Finance Party may determine, in its sole discretion consistent with the
policies of such Finance Party, whether to seek a Tax Credit;

(iv)
if such Tax Credit is subsequently disallowed or reduced, the Borrower shall
indemnify the Finance Party for such amount; and

(v)
nothing in this Clause 13.3 shall require a Finance Party to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns or its calculations).

13.4
Stamp Taxes




Americas 90643250
70
 




--------------------------------------------------------------------------------




The Borrower shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
13.5
Value Added Tax

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying the consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

(b)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

(c)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

13.6
Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the COFACE Agent
and without liability to any Obligor, which of the following categories it falls
in:
(a)    not a Qualifying Lender; or
(b)    a Qualifying Lender.
If a New Lender fails to indicate its status in accordance with this Clause 13.6
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the COFACE Agent which category applies (and the COFACE Agent,
upon receipt of such notification, shall inform the Borrower). For the avoidance
of doubt, a Transfer Certificate or Assignment Agreement shall not be
invalidated by any failure of a Lender to comply with this Clause 13.6.


13.7
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

(vi)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and




Americas 90643250
71
 




--------------------------------------------------------------------------------




(vii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including other information required under
the US Treasury Regulations or other official guidance including
intergovernmental agreements) as that other Party reasonably requests for the
purposes of that other Party’s compliance with FATCA.

(b)
    If a Party confirms to another Party pursuant to Clause 13.7(a)(i) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is
not, or has ceased to be a FATCA Exempt Party, that Party shall notify that
other Party reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(iii)
any law or regulation;

(iv)
any fiduciary duty; or

(v)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then if that
Party failed to confirm whether it is (and/or remains) a FATCA Exempt Party such
Party shall be treated for the purposes of the Finance Documents as if it is not
a FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

(e)
If the Borrower is a US Tax Obligor, or where the COFACE Agent reasonably
believes that its obligations under FATCA require it, each Lender shall, within
ten Business Days of:

(v)
where the Borrower is a US Tax Obligor and the relevant Lender is an Original
Lender, the date of this Agreement;

(vi)
where the Borrower is a US Tax Obligor and the relevant Lender is a New Lender,
the relevant Transfer Date; or

(vii)
where the Borrower is not a US Tax Obligor, the date of a request from the
COFACE Agent,

supply to the COFACE Agent:
(A)
a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or

(B)
any withholding statement and other documentation, authorisations and waivers as
the COFACE Agent may require to certify or establish the status of such Lender
under FATCA.

The COFACE Agent shall provide any withholding certificate, withholding
statement, documentation, authorisations and waivers it receives from a Lender
pursuant to this paragraph (e) to the Borrower and shall be entitled to rely on
any such withholding certificate, withholding statement, documentation,
authorisations and waivers provided without further verification. The COFACE
Agent shall not be liable for any action taken by it under or in connection with
this paragraph (e).



Americas 90643250
72
 




--------------------------------------------------------------------------------




(f)
Each Lender agrees that if any withholding certificate, withholding statement,
documentation, authorisations and waivers provided to the COFACE Agent pursuant
to paragraph (e) above is or becomes materially inaccurate or incomplete, it
shall promptly update such withholding certificate, withholding statement,
documentation, authorisations and waivers or promptly notify the COFACE Agent in
writing of its legal inability to do so. The COFACE Agent shall provide any such
updated withholding certificate, withholding statement, documentation,
authorisations and waivers to the Borrower. The COFACE Agent shall not be liable
for any action taken by it under or in connection with this paragraph (f).

13.8
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower, the COFACE Agent and the other Finance Parties.

14.
Increased Costs

14.1
Increased Costs

(p)
Subject to Clause 14.3 (Exceptions) the Borrower shall, within five (5) Business
Days of a demand by the COFACE Agent, pay for the account of a Finance Party the
amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation;

(ii)
compliance with any law or regulation made after the date of this Agreement; or

(iii)
the implementation or application of or compliance with (including any change in
the interpretation, administration or application of) the Bank for International
Settlements’ recommendations on banking laws and regulations published by the
Bank for International Settlements on 16 December 2010 in the form of the
consultative documents entitled “A global regulatory framework for more
resilient banks and banking systems” and “International Framework for Liquidity
Risk Measurement, Standards and Monitoring” (collectively, commonly referred to
as “Basel III”) or any other law or regulation which implements Basel III
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates) (“Basel III”).

(q)
In this Agreement “Increased Costs” means:

(i)
a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

(ii)
an additional or increased cost; or




Americas 90643250
73
 




--------------------------------------------------------------------------------




(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
(r)
For the purposes of this Clause 14 (Increased Costs), any regulation imposed by
the European Central Bank, the Financial Conduct Authority or the Prudential
Regulation Authority in effect as of the First Effective Date with respect to
fees and costs payable by banks similar to those customarily considered to be
“Mandatory Costs” shall be deemed to be an Applicable Law made after the First
Effective Date.

14.2
Increased Cost Claims

(f)
Subject to paragraphs (c) below, a Finance Party intending to make a claim
pursuant to Clause 14.1 (Increased Costs) shall notify the COFACE Agent of the
event giving rise to the claim, following which the COFACE Agent shall promptly
notify the Borrower.

(g)
Each Finance Party shall, as soon as practicable after a demand by the COFACE
Agent, provide a certificate confirming the amount of its Increased Costs.

(h)
A Finance Party intending to make a claim in relation to Mandatory Costs as
contemplated by Clause 14.1(c) (Increased Costs) shall notify (with a copy to
the COFACE Agent) the Borrower of its claim in respect of such Mandatory Costs.

14.3
Exceptions

Clause 14.1 (Increased Costs) does not apply to the extent any Increased Cost
is:
(a)
attributable to a Tax Deduction required by law to be made by the Borrower;

(b)
compensated for by Clause 13.2 (Tax Indemnity) (or would have been compensated
for under Clause 13.2 (Tax Indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 13.2 (Tax Indemnity) applied);

(c)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

(d)
attributable to a FATCA Deduction required to be made by a Party.

15.
Other Indemnities

15.1
Currency Indemnity

(i)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

(viii)
making or filing a claim or proof against an Obligor;

(ix)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss



Americas 90643250
74
 




--------------------------------------------------------------------------------




or liability arising out of or as a result of the conversion including any
discrepancy between:
(A)
the rate of exchange used to convert that Sum from the First Currency into the
Second Currency; and

(B)
the rate or rates of exchange available to that person at the time of its
receipt of that Sum.

(j)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

15.2
Other Indemnities

The Borrower shall, within five (5) Business Days of demand, indemnify each
Finance Party (and its Affiliates) against any cost, loss or liability incurred
by that Finance Party (or Affiliate) as a result of:
(e)
the occurrence of any Event of Default;

(f)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 30 (Sharing among the Finance Parties);

(g)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Lender alone);

(h)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower; or

(i)
the breach by the Borrower or any member of the Group of any applicable
Environmental Laws or Environmental Permits. Any Affiliate of a Finance Party
may rely on this Clause 15.2(e).

15.3
Indemnity to the COFACE Agent

The Borrower shall promptly indemnify the COFACE Agent against any cost, loss or
liability incurred by the COFACE Agent (acting reasonably) as a result of:
(d)
investigating any event which it reasonably believes is a Default; or

(e)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

15.4
Indemnity to the Security Agent

(c)
The Borrower shall promptly indemnify the Security Agent against any cost, loss
or liability incurred by the Security Agent as a result of:

(vii)
the protection or enforcement of a Lien expressed to be created under a Security
Document; or

(viii)
the exercise of any of the rights, powers, discretions and remedies vested in it
by the Finance Documents or by law.




Americas 90643250
75
 




--------------------------------------------------------------------------------




(d)
The Security Agent may, in priority to any payment to other Finance Parties,
indemnify itself out of the assets subject to a Lien expressed to be created
under the Security Documents in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this Clause 15.4.

16.
Mitigation by the Lenders

16.1
Mitigation

(j)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 13 (Tax gross‑up and Indemnities) or Clause 14
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

(k)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

16.2
Limitation of Liability

(f)
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).

(g)
A Finance Party is not obliged to take any steps under Clause 16.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

17.
Costs and Expenses

17.1
Transaction Expenses

The Borrower shall promptly on demand pay the COFACE Agent, the Security Agent
and each Mandated Lead Arranger the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:
(h)
this Agreement and any other documents referred to in this Agreement; and

(i)
any other Finance Documents executed after the date of this Agreement.

17.2
Amendment Costs

If:
(e)
the Borrower requests an amendment, waiver or consent; or

(f)
an amendment is required pursuant to Clause 31.10 (Change of Currency),

the Borrower shall, within three (3) Business Days of demand, reimburse the
COFACE Agent and the Security Agent for the amount of all costs and expenses
(including legal fees) incurred by the COFACE Agent and the Security Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.
17.3
Enforcement Costs




Americas 90643250
76
 




--------------------------------------------------------------------------------




The Borrower shall, within three (3) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.
17.4
Security Agent Expenses

The Borrower shall, within three (3) Business Days of demand, pay to the
Security Agent the amount of all costs and expenses (including legal fees)
incurred by it in connection with the release of any Lien created pursuant to
any Security Document.
17.5
Financial Advisory Appointment

The Borrower shall, within three (3) Business Days of demand, pay to the COFACE
Agent all fees and expenses payable in connection with the appointment by the
COFACE Agent of FTI, Consulting, Inc., (or such other financial advisor
acceptable to the COFACE Agent (acting on the instructions of the Majority
Lenders)):
(a)
on and from the First Effective Date (for so long as shall be required in order
to complete any reports required in connection with the financial year ending
2013), at agreed hourly rates, for the purposes of monitoring the Group’s
business and results of operations; and

(b)
at any time following 31 December 2013 at agreed hourly rates if:

(iii)
an Event of Default as set out in Clauses 23.1 (Non-Payment), 23.2 (Financial
Covenants), 23.5 (Cross Default), 23.6 (Insolvency), 23.7 (Insolvency
Proceedings) or 23.8 (Creditor’s Process) has occurred;

(iv)
the Finance Parties receive any request from the Borrower to adjust, or a Lender
or COFACE requires any adjustment of, the financial covenants as set out in
Clause 20 (Financial Covenants);

(v)
a new business plan is provided to replace the Agreed Business Plan; or

(vi)
the Borrower (acting reasonably) agrees to any request for such appointment from
the COFACE Agent.

18.
Representations

Subject to the disclosures made by the Borrower set out in Schedule 24
(Disclosures), the Borrower makes the representations and warranties set out in
this Clause 18 (Representations) to each Finance Party on the First Effective
Date.
18.1
Status

(g)
It is a corporation, duly incorporated and validly existing (and to the extent
applicable, in good standing) under the law of its jurisdiction of
incorporation.

(h)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

18.2
Binding Obligations

Subject to the Reservations:
(g)
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and




Americas 90643250
77
 




--------------------------------------------------------------------------------




(h)
(without limiting the generality of paragraph (a) above), each Security Document
to which it is a party creates the security interests which that Security
Document purports to create and those security interests are valid and
effective.

18.3
Non‑Conflict with other Obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the security interests
contemplated by the Security Documents do not and will not conflict with:
(c)
any Applicable Law;

(d)
the constitutional documents of any member of the Group; or

(e)
any agreement or instrument binding upon it or any member of the Group or any of
its, or any member of the Group’s, assets or constitute a default or termination
event (however described) under any such agreement or instrument, where such
conflict would have or is reasonably likely to have a Material Adverse Effect.

18.4
Power and Authority

(c)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

(d)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

18.5
No Proceedings Pending or Threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries.
18.6
Authorisations

(a)
Each of the Borrower and its Subsidiaries has all material Authorisations
required:

(x)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

(xi)
to make the Transaction Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.
(b)
Each of the Borrower and its Subsidiaries:

(i)
has all Authorisations required for it to conduct its business as currently
conducted, each of which is in full force and effect, is final and not subject
to review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding;

(ii)
is in compliance with each Authorisation applicable to it and in compliance with
all other Applicable Laws relating to it or any of its respective properties;
and




Americas 90643250
78
 




--------------------------------------------------------------------------------




(iii)
has filed in a timely manner all material reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law,

except in each case where the failure to have done so, comply or file could not
reasonably be expected to have a Material Adverse Effect.
18.7
Intellectual Property Matters

(a)
Each of the Borrower and its Subsidiaries owns or possesses rights to use all
material franchises, licences, copyrights, copyright applications, patents,
patent rights or licences, patent applications, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing which are reasonably necessary to
conduct its business as currently conducted (the “Intellectual Property”).

(b)
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such material rights, and, to
the Borrower’s knowledge, neither the Borrower nor any Subsidiary thereof is
liable to any person for infringement under Applicable Law with respect to any
such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.

18.8
Environmental Matters

(a)
The properties owned, leased or operated by the Borrower and its Subsidiaries
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which:

(i)
constitute or constituted an unremediated violation of applicable Environmental
Laws and Environmental Permits; or

(ii)
could give rise to a material liability under applicable Environmental Laws and
Environmental Permits.

(b)
To the knowledge of the Borrower and its Subsidiaries, the Borrower, each of its
Subsidiaries and such properties and all operations conducted in connection
therewith are in compliance, and, at all such times when such properties have
been owned or operated by the Borrower or any of its Subsidiaries have been in
compliance, with all applicable Environmental Laws and Environmental Permits,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or materially impair the fair saleable value thereof.

(c)
Neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non‑compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws or Environmental Permits, nor does the Borrower or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d)
To the knowledge of the Borrower and its Subsidiaries, Hazardous Materials have
not been transported or disposed of to or from the properties owned, leased or
operated by the Borrower and its Subsidiaries in violation of, or in a manner or
to a location which could give rise to material liability under, Environmental
Laws or Environmental




Americas 90643250
79
 




--------------------------------------------------------------------------------




Permits, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to material liability under, any applicable
Environmental Laws.
(e)
No judicial proceedings or governmental or administrative action is pending or,
to the knowledge of the Borrower, threatened under any Environmental Law or
Environmental Permits to which the Borrower or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, any Subsidiary or properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
that could reasonably be expected to have a Material Adverse Effect.

(f)
There has been no release, nor to the best of the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws or Environmental Permits that could reasonably be expected to
have a Material Adverse Effect.

(g)
There are no facts, circumstances or conditions relating to the past or present
business or operations of the Borrower or any Subsidiary, including the disposal
of any wastes, Hazardous Material or other materials, or to the past or present
ownership or use of any real property by the Borrower or any Subsidiary, that
could reasonably be expected to give rise to an Environmental Claim against or
to liability (other than in an immaterial respect) of any Borrower or any
Subsidiary under any Environmental Laws or Environmental Permits.

18.9
ERISA

(a)
As of the date of this Agreement, neither an Obligor nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified in Schedule 9 (ERISA Plans).

(b)
Each Employee Benefit Plan is in compliance in form and operation with its terms
and with ERISA and the Code (including Code provisions compliance with which is
necessary for any intended favourable tax treatment) and all other Applicable
Laws, except where any failure to comply would not, individually or in the
aggregate, reasonably be expected to result in any material liability of any
Obligor or ERISA Affiliate.

(c)
Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified, and each trust related to such plan has been determined by the
Internal Revenue Service to be exempt under Section 501(a) of the Code, taking
into account all applicable tax law changes, and nothing has occurred since the
date of each such determination that would reasonably be expected to adversely
affect such determination (or, in the case of an Employee Benefit Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favourable determination by the Internal Revenue Service or
otherwise materially adversely affect such qualification).

(d)
No liability has been incurred by any Obligor or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that would not,
individually or in the aggregate, reasonably be expected to result in a material
liability of such Obligor or ERISA Affiliate.




Americas 90643250
80
 




--------------------------------------------------------------------------------




(e)
Except where the failure of any of the following representations to be correct
in all material respects would not, individually or in the aggregate, reasonably
be expected to result in a material liability of any Obligor or any ERISA
Affiliate, no Obligor or any ERISA Affiliate has:

(iv)
engaged in a non‑exempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Code;

(v)
incurred any liability to the PBGC which remains outstanding, or reasonably
expects to incur any such liability other than the payment of premiums and there
are no premium payments which are within the applicable time limits prescribed
by Applicable Law, due and unpaid;

(vi)
failed to make a required contribution or payment to a Multiemployer Plan within
the applicable time limits prescribed by Applicable Law; or

(vii)
failed to make a required instalment or other required payment under Section 412
of the Code or Section 302 of ERISA.

(f)
No ERISA Termination Event, which individually or in the aggregate would
reasonably be expected to result in a material liability of any Obligor or ERISA
Affiliate has occurred or is reasonably expected to occur.

(g)
Except where the failure of any of the following representations to be correct
in all material respects would not, individually or in the aggregate, reasonably
be expected to result in a material liability of any Obligor or any ERISA
Affiliate, no proceeding, claim (other than a benefits claim in the ordinary
course), lawsuit and/or investigation is existing or, to the best knowledge of
the Borrower after due inquiry, threatened concerning or involving any:

(i)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to any Obligor or any ERISA Affiliate;

(ii)
Pension Plan; or

(iii)
Multiemployer Plan.

(h)
There exists no Unfunded Pension Liability with respect to any Pension Plan,
except for any such Unfunded Pension Liability that individually or together
with any other positive Unfunded Pension Liabilities with respect to any Pension
Plans, is not reasonably expected to result in a material liability of any
Obligor or ERISA Affiliate.

(i)
If each Obligor and each ERISA Affiliate were to withdraw in a complete
withdrawal from all Multiemployer Plans as of the date this assurance is given
or deemed given, the aggregate withdrawal liability that would be incurred would
not reasonably be expected to result in a material liability of any Obligor or
ERISA Affiliate.

(j)
No Pension Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA. No
Obligor or ERISA Affiliate has ceased operations at a facility so as to become
subject to the provisions of Section 4062(e) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Pension Plan subject to
Section 4064(a) of ERISA to which it made contributions. No Lien imposed under
the Code or ERISA on the assets of any Obligor or any ERISA




Americas 90643250
81
 




--------------------------------------------------------------------------------




Affiliate exists or is likely to arise on account of any Pension Plan. No
Obligor or ERISA Affiliate has any liability under Section 4069 or 4212(c) of
ERISA.
18.10
Margin Stock

(a)
Neither the Borrower nor any Subsidiary of it is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).

(b)
No part of the proceeds of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.

18.11
Government Regulation

Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and neither the Borrower nor any
Subsidiary is, or after giving effect to any Utilisation will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated under this Agreement.
18.12
Material Contracts

(a)
Schedule 12 (Material Contracts) contains a complete and accurate list of all
Material Contracts of the Borrower and its Subsidiaries in effect as of the
First Effective Date.

(b)
Other than as set out in Schedule 12 (Material Contracts), each such Material
Contract is, and after giving effect to the consummation of the transactions
contemplated by the Finance Documents will be, in full force and effect in
accordance with the terms thereof.

(c)
The Borrower and its Subsidiaries have delivered to the COFACE Agent a true and
complete copy of each Material Contract required to be listed on Schedule 12
(Material Contracts) (including all amendments with respect thereto).

(d)
Neither the Borrower nor any Subsidiary (nor, to the knowledge of the Borrower,
any other party thereto) is in breach of or in default under any Material
Contract in any material respect.

18.13
Employee Relations

(a)
Each of the Borrower and its Subsidiaries has a work force in place adequate to
conduct its business as currently conducted and is not, as of the date of this
Agreement, party to any collective bargaining agreement nor has any labour union
been recognised as the representative of its employees except as set out in
Schedule 13 (Labour and Collective Bargaining Agreements).

(b)
The Borrower knows of no pending, threatened or contemplated strikes, work
stoppage or other collective labour disputes involving its employees or those of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

18.14
Burdensome Provisions

No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Capital Stock to the
Borrower or any Subsidiary or to transfer any of its assets



Americas 90643250
82
 




--------------------------------------------------------------------------------




or properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Finance Documents or Applicable Law.
18.15
Financial Statements

(a)
The audited and unaudited financial statements most recently delivered pursuant
to Clause 19 (Information Undertakings) are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower and its Subsidiaries as at such dates,
and the results of the operations and changes of financial position for the
periods that ended (other than the absence of footnotes and customary year‑end
adjustments for unaudited financial statements).

(b)
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.

(c)
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the dates thereof, including material liabilities for taxes, material
commitments, and Financial Indebtedness, in each case, to the extent required to
be disclosed under GAAP.

18.16
No Material Adverse Change

Since 10 May 2013, there has been no material adverse change in the properties,
business, operations, prospects or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.
18.17
Solvency

As of the First Effective Date and after giving effect to each Loan, each
Obligor (other than Globalstar Leasing LLC) will be Solvent.
18.18
Titles to Properties

Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as necessary to the conduct of its business as currently
conducted and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the most recently delivered
Consolidated balance sheets of the Borrower and its Subsidiaries delivered
pursuant to Clause 19 (Information Undertakings), except those which have been
disposed of by the Borrower or its Subsidiaries subsequent to the dates of such
balance sheets which dispositions have been in the ordinary course of trading or
as otherwise expressly permitted under this Agreement.
18.19
Insurance

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies which are not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as
required by this Agreement.
18.20
Liens

From Financial Close:
(a)
none of the properties and assets of the Borrower or any Subsidiary thereof is
subject to any Lien, except Permitted Liens; and




Americas 90643250
83
 




--------------------------------------------------------------------------------




(b)
neither the Borrower nor any Subsidiary thereof has signed any financing
statement or any security agreement authorising any secured party thereunder to
file any financing statements, except to perfect Permitted Liens.

18.21
Financial Indebtedness and Guarantee Obligations

(a)
Schedule 14 (Financial Indebtedness and Guarantee Obligations) is a complete and
correct listing of all Financial Indebtedness of the Borrower and its
Subsidiaries as of the First Effective Date in excess of US$1,000,000.

(b)
As of the First Effective Date, the amount of all Financial Indebtedness of the
Borrower and its Subsidiaries (and not set out in Schedule 14 (Financial
Indebtedness and Guarantee Obligations)) is no greater than US$1,000,000.

(c)
The Borrower and its Subsidiaries have performed and are in compliance with all
of the material terms of such Financial Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Borrower or any of its
Subsidiaries exists with respect to any such Financial Indebtedness.

18.22
Communication Licences

(a)
Schedule 15 (Communication Licences) accurately and completely lists, as of the
First Effective Date, for the Borrower and each of its Subsidiaries, all
Material Communications Licences (and the expiration dates thereof) granted or
assigned to the Borrower or any Subsidiary, including, without limitation for:

(i)
each Satellite owned by the Borrower or any of its Subsidiaries, all space
station licences or authorisations, including placement on the FCC’s “Permitted
Space Station List” for operation of Satellites with C‑band links issued or
granted by the FCC or the ANFR to the Borrower or any of its Subsidiaries; and

(ii)
for each Earth Station of the Borrower and its Subsidiaries.

(b)
The Communications Licences set out in Schedule 15 (Communication Licences)
include all material authorisations, licences and permits issued by the FCC, the
ANFR or any other Governmental Authority that are required or necessary for the
operation and the conduct of the business of the Borrower and its Subsidiaries,
as conducted as of the First Effective Date.

(c)
Each Communications Licence is expected to be renewed and the Borrower knows of
no reason why such Communications Licence would not be renewed.

(d)
The Borrower and its Subsidiaries have filed all material applications with the
FCC or the ANFR necessary for the Launch and operation of the Borrower’s
second‑generation satellite constellation and the Borrower is not aware of any
reason why such applications should not be granted.

(e)
Each Communications Licence set out in Schedule 15 (Communication Licences) is
issued in the name of the Subsidiary indicated on such schedule.

(f)
Each Material Communications Licence is in full force and effect.

(g)
The Borrower has no knowledge of any condition imposed by the FCC, the ANFR or
any other Governmental Authority as part of any Communications Licence which is
neither set forth on the face thereof as issued by the FCC, the ANFR or any
other




Americas 90643250
84
 




--------------------------------------------------------------------------------




Governmental Authority nor contained in the rules and regulations of the FCC,
the ANFR or any other Governmental Authority applicable generally to
telecommunications activities of the type, nature, class or location of the
activities in question.
(h)
Each applicable location of the Borrower or any of its Subsidiaries has been and
is being operated in all material respects in accordance with the terms and
conditions of the Communications Licence applicable to it and Applicable Law,
including but not limited to the Communications Act and the rules and
regulations issues thereunder.

(i)
No proceedings are pending or, to the Borrower’s knowledge are, threatened which
may result in the loss, revocation, modification, non‑renewal, suspension or
termination of any Communications Licence, the issuance of any cease and desist
order or the imposition of any fines, forfeitures or other administrative
actions by the FCC, the ANFR or any other Governmental Authority with respect to
any operations of the Borrower and its Subsidiaries, which in any case could
reasonably be expected to have a Material Adverse Effect.

18.23
Satellites

(a)
All Satellites are owned by the Borrower or a Subsidiary that is an Obligor.

(b)
Schedule 16 (Satellites) accurately and completely lists as of the First
Effective Date, the flight model number of each of the Satellites owned by the
Borrower and its Subsidiaries, and for each Satellite whether it is operational
in‑orbit or spare in‑orbit.

18.24
[Intentionally Omitted]

18.25
Pari Passu Ranking

Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.
18.26
OFAC

(a)
None of the Borrower, any member of the Thermo Group, any Subsidiary of the
Borrower or any Affiliate of the Borrower:

(i)
is a Sanctioned Person;

(ii)
has more than ten per cent. (10%) of its assets in Sanctioned Entities; or

(iii)
derives more than ten per cent. (10%) of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.

(b)
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

18.27
Governing Law and Enforcement

(a)
Subject to the Reservations, the choice of governing law of the Finance
Documents will be recognised and enforced in its jurisdiction of incorporation.

(b)
Subject to the Reservations, any judgment obtained in relation to a Finance
Document in the jurisdiction of the governing law of that Finance Document will
be recognised and enforced in its jurisdiction of incorporation.




Americas 90643250
85
 




--------------------------------------------------------------------------------




18.28
No Filing or Stamp Taxes

Under:
(a)
the laws of the Borrower’s or any of its Subsidiaries’ jurisdiction of
incorporation; and

(b)
the federal laws of the United States,

it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents
other than:
(i)
delivery of proper financing statements (Form UCC‑1 or such other financing
statements or similar notices as shall be required by Applicable Law) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary to perfect a Lien purported to be created by a
Security Document; and

(ii)
any recording with the United States Patent and Trademark Office and/or
Copyright Office to perfect the Liens on intellectual property created by the
Collateral Agreement,

which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.
18.29
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
18.30
No Default

(a)
No Event of Default and, on the First Effective Date, no Default is continuing
or is reasonably likely to result from the making of any Loan or the entry into,
the performance of, or any transaction contemplated by, any Transaction
Document.

(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under the Transaction Documents, which has
not been waived by the relevant parties hereto.

(c)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

18.31
No Misleading Information

(a)
All factual information provided in writing by it to the Lenders was true,
complete and accurate in all material respects to the best of its knowledge and
belief as at the date it was provided or as at the date (if any) at which it is
stated.




Americas 90643250
86
 




--------------------------------------------------------------------------------




(b)
All financial projections provided by it have been prepared on the basis of
recent historical information and on the basis of reasonable assumptions (in the
case of projections made by third parties, to the best of its knowledge and
belief).

(c)
To the best of its knowledge and belief, no material information has been given
or withheld by it that results in any information provided to the Lenders by it
being incomplete, untrue or misleading in any material respect.

18.32
Group Structure Chart

The Group Structure Chart set out at Schedule 23 (Group Structure Chart) is
true, complete and accurate in all material respects.
18.33
No Immunity

None of the members of the Group or any of their assets is entitled to immunity
from suit, execution, attachment or other legal process.
18.34
Tax Returns and Payments

(a)
Each of the Borrower and its Subsidiaries has timely filed with the appropriate
taxing authority, all returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of the Borrower and/or any of its Subsidiaries.

(b)
The Returns accurately reflect in all material respects all liability for taxes
of the Borrower and its Subsidiaries as a whole for the periods covered thereby.

(c)
The Borrower and each of its Subsidiaries have paid all taxes payable by them
other than those contested in good faith and adequately disclosed and for which
adequate reserves have been established in accordance with generally accepted
accounting principles.

(d)
There is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the best knowledge of the Borrower or any of its Subsidiaries, threatened
by any authority regarding any taxes relating to the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

(e)
Neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

18.35
Commercial Contracts

As of the First Effective Date, the Borrower has not exercised the “Optional
Launches” (as such term is defined in the Launch Services Contract) pursuant to
the Launch Services Contract.
18.36
Notes and First Terrapin Purchase Agreement

(a)
All obligations owed to the holders of the 8% Old Notes or the 5% Notes:

(i)
are, subject to the Reservations, the legal, valid, binding and enforceable
obligations of the Borrower; and




Americas 90643250
87
 




--------------------------------------------------------------------------------




(ii)
are and shall remain fully subordinated to the repayment in full of the
indebtedness under this Agreement on the terms set out in the relevant
documentation (irrespective of whether the maturity date of the relevant notes
has occurred and irrespective of whether the Final Maturity Date is amended from
time to time) and such obligations have not been terminated or otherwise
cancelled by the relevant holders of such notes.

(b)
The obligations of the Borrower and Terrapin under the First Terrapin Purchase
Agreement:

(i)
are, subject to the Reservations, the legal, valid, binding and enforceable
obligations of the Borrower, and, to the best of the Borrower’s knowledge,
Terrapin; and

(ii)
have not been repudiated, terminated or otherwise cancelled by the Borrower or
Terrapin and there is no breach thereunder by either party thereto.

(c)
The Borrower represents that, to the best of its knowledge, the amount of notes
held by each of the Borrower, Thermo, any Subsidiary Guarantor and James Monroe
III in respect of the 8% Old Notes and the 5% Notes has not changed since the
date of the First Global Deed of Amendment and Restatement, and that no such
party has entered into any written agreement, side letter, undertaking or
understanding relating to such person’s ownership of or control of any voting or
economic rights associated with the 8% Old Notes or the 5% Notes since the date
of the First Global Deed of Amendment and Restatement.

18.37
Repetition

The Repeating Representations are made by the Borrower by reference to the facts
and circumstances then existing on:
(a)
the date of each Utilisation Request;

(b)
each Utilisation Date; and

(c)
the first day of each Interest Period.

19.
Information Undertakings

The undertakings in this Clause 19 (Information Undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force. The Borrower will furnish,
or cause to be furnished, to the COFACE Agent the information required by this
Clause 19 (Information Undertakings) in sufficient copies for all the Lenders.
19.1
Quarterly Financial Statements

(i)
As soon as practicable and in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each Fiscal Year (and in
the case of paragraph (v) only, after the end of each fiscal quarter of each
Fiscal Year) (or, if the date of any required public filing is earlier, no later
than the date that is the fifth Business Day immediately following the date of
any required public filing thereof after giving effect to any extensions granted
with respect to such date):

(i)
Form 10‑Q;




Americas 90643250
88
 




--------------------------------------------------------------------------------




(ii)
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter;

(iii)
the notes (if any) relating to any of the financial statements delivered under
this Clause 19.1;

(iv)
unaudited Consolidated statements of income, retained earnings and cash flows;

(v)
a report with respect to the Borrower’s key performance indicators in
substantially the same form as Schedule 19 (Key Performance Indicators); and

(vi)
a report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended,

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the corresponding period in the preceding
Fiscal Year and prepared by the Borrower in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.
(j)
Upon request by the COFACE Agent and at the cost of the Borrower, the Borrower
shall procure that the Group’s management shall meet in person or by telephone
(as the Lenders shall require) with the Lenders on a quarterly basis in order to
discuss key strategic, operational, Capital Expenditure, market pricing,
customer, distributor and regulatory issues.

19.2
Annual Financial Statements

(f)
As soon as practicable and in any event within ninety (90) days after the end of
each Fiscal Year (or, if the date of any required public filing is earlier, the
date that is no later than the fifth Business Day immediately following the date
of any required public filing thereof after giving effect to any extensions
granted with respect to such date):

(iii)
Form 10‑K;

(iv)
an audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year;

(v)
the notes (if any) relating to any of the financial statements delivered under
this Clause 19.2;

(vi)
audited Consolidated statements of income, retained earnings and cash flows; and

(vii)
a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended,

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the preceding Fiscal Year and prepared in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year.



Americas 90643250
89
 




--------------------------------------------------------------------------------




(g)
Such annual financial statements shall be audited by the independent certified
public accounting firm separately notified to the COFACE Agent prior to the date
of this Agreement or such other firm notified to the COFACE Agent (and
acceptable to the COFACE Agent), and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP.

19.3
Annual Business Plan and Financial Projections

(e)
As soon as practicable and in any event no later than 31 March in any calendar
year, a draft updated business plan of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters (“Draft Business Plan”), such Draft Business
Plan to be in substantially the same form as the Agreed Business Plan delivered
to the COFACE Agent on or prior to the First Effective Date and prepared, to the
extent applicable, in accordance with GAAP and to include, on a quarterly basis,
the following:

(viii)
information relating to the amounts outstanding under the Convertible Notes;

(ix)
an operating and capital budget in respect of the next three (3) succeeding
Fiscal Years;

(x)
a projected income statement;

(xi)
a statement of cash flows on a three (3) year projected basis (including,
calculations (in reasonable detail) demonstrating compliance with each of the
financial covenants set out in Clause 20 (Financial Covenants)) and balance
sheet; and

(xii)
a report setting forth management’s operating and financial assumptions
underlying such projections.

(f)
The COFACE Agent shall no later than twenty (20) Business Days after receipt of
the Draft Business Plan provide to the Borrower:

(iii)
any comments and/or proposed amendments to the Draft Business Plan; or

(iv)
a confirmation that the Draft Business Plan is the Agreed Business Plan.

(g)
Subject to paragraph (e) below, in the case of paragraph (b)(i) above, the
Borrower shall, in good faith, consider any such comments and/or proposed
amendments to the Draft Business Plan and, within five (5) Business Days,
confirm to the COFACE Agent whether or not the comments and/or amendments
proposed by the COFACE Agent have been accepted by the Borrower. If such
comments and/or proposed amendments are:

(vii)
agreed by the Borrower, the Draft Business Plan shall constitute the then
current Agreed Business Plan; and

(viii)
not agreed by the Borrower, then the Borrower, the Lenders and, to the extent
applicable, any Financial Advisor, shall consult, for a period not exceeding
five (5) Business Days (the “Consultation Period”), in good faith in order to
agree the Draft Business Plan.

(h)
Subject to paragraph (e) below, in the case of paragraph (c)(ii) above,
following the end of the Consultation Period the Draft Business Plan agreed to
by the Borrower shall constitute the then current Agreed Business Plan.




Americas 90643250
90
 




--------------------------------------------------------------------------------




(i)
Any:

(iv)
projections contained in the Draft Business Plan and referred to in the
definition of “Adjusted Consolidated EBITDA”;

(v)
level of Permitted Vendor Indebtedness and cash paying Subordinated Indebtedness
referred to in Clause 20.5 (Net Debt to Adjusted Consolidated EBITDA) and
contained in the Draft Business Plan;

(vi)
material known contingent liability related to any litigation, arbitration,
administrative, governmental, regulatory or other investigations, proceedings or
disputes referred to in Clause 23.13(b) (Litigation) contemplated by the Draft
Business Plan; and

(vii)
change in a Draft Business Plan to the amount of Financial Indebtedness that may
be incurred by the Borrower in connection with cash paying Subordinated
Indebtedness above the amounts set out in the Agreed Business Plan delivered on
or prior to the First Effective Date,

must be satisfactory in all respects to the COFACE Agent. Notwithstanding the
foregoing, if following the end of the Consultation Period the Borrower and the
COFACE Agent are unable to agree on any of the items in the Draft Business Plan
referred to in this paragraph (e) then the matter shall be referred to a
Financial Advisor in accordance with paragraph (f).
(j)
If a dispute exists pursuant to paragraph (e) above then the outstanding issue
will be resolved by the Financial Advisor which shall:

(viii)
act as an expert and not as an arbitrator; and

(ix)
be required to determine the matter referred to them within fifteen (15)
Business Days of the referral having been made.

(k)
Upon the decision of a Financial Advisor, the Draft Business Plan shall be
updated by the Borrower to reflect such determination, and the revised Draft
Business Plan shall constitute the Agreed Business Plan.

(l)
Following the Draft Business Plan becoming the Agreed Business Plan, the
Borrower shall deliver promptly to the COFACE Agent the Agreed Business Plan
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are
estimates made in good faith (based on reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries for such four
(4) fiscal quarter period and in relation to the operating and capital budget,
in respect of the next three (3) succeeding Fiscal Years.

19.4
Compliance Certificate

At each time:
(a)
financial statements are delivered pursuant to Clause 19.1 (Quarterly Financial
Statements) or Clause 19.2 (Annual Financial Statements);

(b)
the information and other documentation is delivered pursuant to Clause 19.3
(Annual Business Plan and Financial Projections); and

(c)
at such other times as the COFACE Agent shall reasonably request,




Americas 90643250
91
 




--------------------------------------------------------------------------------




a Compliance Certificate signed by a Responsible Officer and accompanied by a
report from the auditors of the Borrower in substantially the form set out in
Schedule 32 (Form of Auditors Report) or such other form as shall be acceptable
to the COFACE Agent, confirming compliance by the Borrower with each of the
financial covenants set out in Clause 20 (Financial Covenants) together with,
for the fiscal period covered by such financial statements or information (as
the case may be):
(iv)
an Adjusted Consolidated EBITDA Reconciliation;

(v)
a reconciliation of the Excess Cash Flow;

(vi)
details of all Spectrum Cash Flow and Spectrum Sales;

(vii)
details of all relevant amounts for the purposes of the calculation of the cash
sweeps set out in Clauses 7.3 (Mandatory Prepayment – Cash Sweep of Spectrum
Cash Flow), 7.4 (Mandatory Prepayment – Excess Cash Flow) 7.8 (Mandatory
Prepayment – Cash Sweep Following Spectrum Sale) and 7.9 (Mandatory Prepayment –
Cash Sweep Following Equity Issuance and Debt Issuance); and

(viii)
details of the shareholders of record of the Borrower.

19.5
Other Reports

(c)
Upon request by the COFACE Agent, copies of all relevant public documents
required by its independent public accountants in connection with their auditing
function, including, without limitation, any management report and any
management responses thereto.

(d)
As soon as practicable and in any event no later than 31 March in any calendar
year, and at any time upon the reasonable request of the COFACE Agent, a
Satellite health report prepared by the Borrower and certified by a Responsible
Officer setting forth the operational status of each Satellite (other than
Satellites yet to be launched) based on reasonable assumptions of the Borrower
made in good faith and including such information with respect to the projected
solar array life based on the total Satellite power requirements, projected
battery life based on total Satellite power requirements, projected Satellite
life, information concerning the availability of spare Satellites and such other
information pertinent to the operation of such Satellite as the COFACE Agent may
reasonably request, it being understood that to the extent that any such
Satellite health report contains any forward looking statements, estimates or
projections, such statements, estimates or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and no assurance can be given that such forward looking
statements, estimates or projections will be realised, provided that nothing in
this paragraph (b) shall require the Borrower to delivery any information to any
Lender to the extent delivery of such information is restricted by applicable
law or regulation.

(e)
No less than quarterly, a Satellite health report prepared by the Borrower and
certified by a Responsible Officer including the following:

(ix)
details of the operational status of each Satellite (other than Satellites yet
to be launched) based on reasonable assumptions of the Borrower made in good
faith and in substantially the same form contained in Schedule 30 (Form of
Quarterly Health Report); and




Americas 90643250
92
 




--------------------------------------------------------------------------------




(x)
a letter providing details of any material or unusual events that have occurred
with respect to the Satellites since the delivery to the COFACE Agent of the
last quarterly report.

(f)
No later than the last day of each Month, a report prepared by the Borrower and
certified by a Responsible Officer with respect to the business of the Group
including (but not limited to) details of the following matters:

(i)
network service levels;

(ii)
the status of all material processes and negotiations with the FCC and/or ANFR
(as the case may be) relating to terrestrial Authorisations;

(iii)
any Asset Dispositions (but excluding any Spectrum Sale and any disposal of
inventory in the ordinary course of trading (but including any disposal of
obsolete, damaged, worn-out or surplus assets)) from the previous month;

(iv)
any Spectrum Sale;

(v)
any Equity Issuances, any Debt Issuances or any issuances of Subordinated
Indebtedness;

(vi)
any update on the status of any negotiations with the Supplier in connection
with any material dispute between the Borrower and the Supplier;

(vii)
any planned new gateway or Earth Station developments;

(viii)
further material expansion into the Latin American market;

(ix)
updates with respect to any material new products;

(x)
compliance with the Agreed Business Plan (as updated on an annual basis in
accordance with Clause 19.3 (Annual Business Plan and Financial Projections));

(xi)
any Material Contract that the Borrower has entered into (together with a copy
thereof);

(xii)
progress reports in respect of the Hughes and Ericsson ground station upgrades;
and

(xiii)
any other matters or events which are likely to have a material effect (positive
or negative) on the Group’s operations, prospects and results of operations
provided that a failure to report on a matter pursuant to this paragraph
(d)(xii) shall not constitute an Event of Default if such failure does not have,
or could not reasonably be expected to have, a Material Adverse Effect.

(g)
Such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries as the COFACE Agent or any
Lender may reasonably request, including, to the extent not already provided,
delivery by the Borrower of certified copies of all agreements, instruments,
filings and other documents necessary, or otherwise reasonably requested by the
COFACE Agent, in order to effect the Equity Commitments in accordance with the
provisions of the First Global Deed of Amendment and Restatement or the Second
Global Amendment and Restatement Agreement, as applicable.

19.6
Notice of Litigation and Other Matters




Americas 90643250
93
 




--------------------------------------------------------------------------------




Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:
(c)
all documents dispatched by the Borrower to all of its stockholders (or any
class thereof) or its creditors generally at the same time as they are
dispatched;

(d)
the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;

(e)
any notice of any violation received by the Borrower or any Subsidiary thereof
from any Governmental Authority including, without limitation:

(xiv)
any notice of violation of any Environmental Law and the details of any
environmental claim, litigation, arbitration or administrative proceedings which
are current, threatened or pending against any member of the Group; and

(xv)
any other notice of violation which in each case could reasonably be expected to
have a Material Adverse Effect;

(f)
any labour controversy that has resulted in a strike or other work action
against the Borrower or any Subsidiary thereof which in each case could
reasonably be expected to have a Material Adverse Effect;

(g)
any attachment, judgment, lien, levy or order exceeding US$1,000,000 that has
been assessed against the Borrower or any Subsidiary thereof;

(h)
any claim for force majeure (howsoever described) by a party under a Commercial
Contract;

(i)
details of:

(iv)
any delay which has a duration exceeding three (3) Months, to the construction
and scheduled delivery dates of the Satellites under the Satellite Construction
Contract (as delivered pursuant to Schedule 2 (Conditions Precedent));

(v)
any event which could reasonably be expected to result in the last Launch
occurring later than the fourth fiscal quarter of 2010; and

(vi)
suspension, interruption, cancellation or termination of a Commercial Contract;

(j)
any amendments or modifications to a Commercial Contract, together with a copy
of such amendment;

(k)
any Default or Event of Default;

(l)
any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound which could reasonably be expected to have a Material Adverse Effect;

(m)
any unfavourable determination letter from the US Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof);




Americas 90643250
94
 




--------------------------------------------------------------------------------




(n)
a copy of each Internal Revenue Service Form 5500 (including the Schedule B or
such other schedule as contains actuarial information) filed in respect of a
Pension Plan with Unfunded Pension Liabilities;

(o)
any Obligor or ERISA Affiliate obtaining knowledge or a reason to know that any
ERISA Termination Event has occurred or is reasonably expected to occur, a
certificate of any Responsible Officer of the Borrower describing such ERISA
Termination Event and the action, if any, proposed to be taken with respect to
such ERISA Termination Event and a copy of any notice filed with the PBGC or the
Internal Revenue Service pertaining to such ERISA Termination Event and any
notices received by such Obligor or ERISA Affiliate from the PBGC, any other
governmental agency or any Multiemployer Plan sponsor with respect thereto;
provided that in the case of ERISA Termination Events under paragraph (c) of the
definition thereof, in no event shall notice be given later than the occurrence
of the ERISA Termination Event;

(p)
any Obligor or ERISA Affiliate obtaining knowledge or a reason to know of:

(iii)
a material increase in Unfunded Pension Liabilities (taking into account only
Pension Plans with positive Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable;

(iv)
the existence of potential withdrawal liability under Section 4201 of ERISA, if
each Obligor and ERISA Affiliate were to withdraw completely from any and all
Multiemployer Plans;

(v)
the adoption of, or the commencement of contributions to, any Pension Plan or
Multiemployer Plan by any Obligor or ERISA Affiliate, or

(vi)
the adoption or amendment of any Pension Plan which results in a material
increase in contribution obligations of any Obligor or any ERISA Affiliate, a
detailed written description thereof from any Responsible Officer of the
Borrower;

(q)
if, at any time after the date of this Agreement, any Obligor or any ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), an Employee Benefit Plan or Multiemployer Plan which is not set forth in
Schedule 9 (ERISA Plans), then the Borrower shall deliver to the COFACE Agent an
updated Schedule 9 as soon as practicable, and in any event within ten (10) days
after such Obligor or ERISA Affiliate maintains or contributes (or incurs an
obligation to contribute) thereto; and

(r)
if, after the date of the First Global Deed of Amendment and Restatement, and
other than with respect to any PIK Interest paid in compliance with the terms of
this Agreement, James Monroe III, Thermo, the Borrower, any Subsidiary Guarantor
or any of such parties’ respective Affiliates (directly, indirectly or
beneficially):

(i)
acquires ownership or control of any of the 8% New Notes, the 8% Old Notes or
the 5% Notes; or

(ii)
becomes a party to any written agreement, side-letter, undertaking or
understanding relating to such person’s ownership of or control of any voting or
economic rights associated with the 8% New Notes, the 8% Old Notes or the 5%
Notes.

19.7
Notices Concerning Communications Licences




Americas 90643250
95
 




--------------------------------------------------------------------------------




Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:
(h)
(i) any citation, notice of violation or order to show cause issued by the FCC,
the ANFR or any Governmental Authority with respect to any Material
Communications Licence; (ii) if applicable, a copy of any notice or application
by the Borrower requesting authority to or notifying the FCC, or the ANFR of its
intent to cease telecommunications operations for any period in excess of ten
(10) days; or (iii) notice of any other action, proceeding or other dispute,
which, if adversely determined, could reasonably be expected to result in the
loss or revocation of any Material Communications Licence; and

(i)
any lapse, loss, modification, suspension, termination or relinquishment of any
Material Communications Licence, permit or other authorisation from the FCC, the
ANFR or other Governmental Authority held by the Borrower or any Subsidiary
thereof or any failure of the FCC, the ANFR or other Governmental Authority to
renew or extend any such Material Communications Licence, permit or other
authorisation for the usual period thereof and of any complaint against the
Borrower or any of its Subsidiaries or other matter filed with or communicated
to the FCC, the ANFR or other Governmental Authority.

19.8
Convertible Notes

The Borrower shall:
(k)
provide to the COFACE Agent upon its request information relating to the amounts
outstanding under any Convertible Notes issued by the Borrower; and

(l)
promptly on request, supply to the COFACE Agent such further information
regarding the Convertible Notes as any Finance Party through the COFACE Agent
may reasonably request.

19.9
Final In‑Orbit Acceptance

The Borrower shall:
(c)
provide to the COFACE Agent a certificate signed by a Responsible Officer
confirming that Final In‑Orbit Acceptance has occurred (such certificate to be
in form and substance satisfactory to the COFACE Agent) within five (5) Business
Days following Final In‑Orbit Acceptance; and

(d)
promptly on request, supply to the COFACE Agent such further information
regarding Final In‑Orbit Acceptance as any Finance Party through the COFACE
Agent may reasonably request.

19.10
Individual In‑Orbit Acceptance

The Borrower shall provide to the COFACE Agent a certificate signed by a
Responsible Officer confirming that, in respect of the relevant Satellite:
(a)
the testing of such Satellite has been completed and the Satellite Performance
Criteria has been successfully met in respect of the relevant Satellite,
promptly after the completion of such tests; and

(b)
Individual In‑Orbit Acceptance has occurred not later than five (5) days after
achieving Individual In‑Orbit Acceptance.

19.11
Equity Cure Contribution




Americas 90643250
96
 




--------------------------------------------------------------------------------




The Borrower shall promptly inform the COFACE Agent when an Equity Cure
Contribution is to be made (including the details of any Equity Issuance or
Subordinated Indebtedness being applied for such purpose).
19.12
Use of Websites

(c)
The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the COFACE Agent (the “Designated Website”) if:

(vii)
the COFACE Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;

(viii)
both the Borrower and the COFACE Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

(ix)
the information is in a format previously agreed between the Borrower and the
COFACE Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the COFACE Agent shall notify the Borrower
accordingly and the Borrower shall supply the information to the COFACE Agent
(in sufficient copies for each Paper Form Lender) in paper form. In any event
the Borrower shall supply the COFACE Agent with at least one (1) copy in paper
form of any information required to be provided by it.
(d)
The COFACE Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the COFACE Agent.

(e)
The Borrower shall promptly upon becoming aware of its occurrence notify the
COFACE Agent if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(v)
the Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Borrower notifies the COFACE Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the COFACE Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.
(f)
Any Website Lender may request, through the COFACE Agent, one (1) paper copy of
any information required to be provided under this Agreement which is posted
onto the




Americas 90643250
97
 




--------------------------------------------------------------------------------




Designated Website. The Borrower shall comply with any such request within ten
(10) Business Days.
19.13
“Know your Customer” Checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any Applicable Law made after the date of this Agreement;

(ii)
any change in the status of any Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the COFACE Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall procure that each
Obligor shall promptly upon the request of the COFACE Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the COFACE Agent (for itself or on behalf of any Lender)
or any Lender (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Lender) in order for the
COFACE Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all Applicable Laws pursuant to the transactions contemplated in the
Finance Documents.
(b)
Each Lender shall promptly upon the request of the COFACE Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the COFACE Agent (for itself) in order for the COFACE Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all Applicable Laws pursuant to the
transactions contemplated in the Finance Documents.

20.
Financial Covenants

20.1
Maximum Covenant Capital Expenditures

(h)
Subject to paragraph (b) below, the Borrower (and its Subsidiaries on a
Consolidated basis) will not permit the aggregate amount of all Covenant Capital
Expenditures in any Relevant Period to exceed the amount set out in column 4
entitled “Maximum Capex Covenant D” in the table contained in Part A (Maximum
Covenant Capital Expenditures) of Schedule 4 (Maximum Covenant Capital
Expenditures).

(i)
If, in any Relevant Period, the Covenant Capital Expenditures referred to in
paragraph (a) above are less than the permitted Covenant Capital Expenditures in
that Relevant Period, any excess of the permitted amount over the actual amount
may be added to the maximum amount of permitted Covenant Capital Expenditures
for the next (and subsequent) Relevant Periods provided that the Borrower (and
its Subsidiaries on a Consolidated basis) shall not, in any one year, rollover
an amount in excess of the amount set out in column 6 entitled “Capex Available
for Rollover F” in the table contained in Part A (Maximum Covenant Capital
Expenditures) of Schedule 4 (Maximum Covenant Capital Expenditures) or, for
successive rollovers until 2017, shall not rollover a




Americas 90643250
98
 




--------------------------------------------------------------------------------




cumulative amount in excess of the amount set out in column 7 entitled
“Cumulative Rollover C+F” in the table set out in Part A (Maximum Covenant
Capital Expenditures) of Schedule 4 (Maximum Covenant Capital Expenditure).
(j)
Notwithstanding anything in this Agreement to the contrary, up to US$15,516,236
in Capital Stock of the Borrower that has been or will be issued to Hughes
during the Fiscal Year of 2015 shall be excluded from any calculation of
Covenant Capital Expenditures for the purpose of calculating compliance with
this Clause 20.1 (Maximum Covenant Capital Expenditures).

20.2
Minimum Liquidity

(m)
The Borrower shall at all times maintain a minimum Liquidity of US$4,000,000.

(n)
At the end of each Month, the Borrower shall provide to the COFACE Agent a
report detailing the daily Liquidity amounts for such Month, which daily
Liquidity amounts shall be not less than the minimum Liquidity set out in
paragraph (a) above.

(o)
For the avoidance of doubt, if the Borrower fails to comply with paragraph (a)
above it shall deliver a notice to the COFACE Agent in accordance with Clause
19.6(i) (Notice of Litigation and Other Matters).

20.3
Adjusted Consolidated EBITDA

The Borrower shall ensure that the Adjusted Consolidated EBITDA in respect of
any Relevant Period (including (without double‑counting) in the calculation of
Adjusted Consolidated EBITDA any Equity Cure Contribution made during such
period and not including in such calculation any Equity Cure Contribution that
was counted towards a calculation of any covenant for any prior Relevant Period)
shall not be less than the amount set out in column 2 (Column 2 – Amount) below
opposite that Relevant Period.



Americas 90643250
99
 




--------------------------------------------------------------------------------




Column 1 – Relevant Period
Column 2 – Amount
Relevant Period commencing on 1 July 2013 and expiring 31 December 2013
US$5,498,709
Relevant Period commencing on 1 January 2014 and expiring 30 June 2014
US$9,915,905
Relevant Period commencing on 1 July 2014 and expiring 31 December 2014
US$14,062,424
Relevant Period commencing on 1 January 2015 and expiring 30 June 2015
US$16,957,844
Relevant Period commencing on 1 July 2015 and expiring 31 December 2015
US$23,468,546
Relevant Period commencing on 1 January 2016 and expiring 30 June 2016
US$24,502,077
Relevant Period commencing on 1 July 2016 and expiring 31 December 2016
US$32,426,136
Relevant Period commencing on 1 January 2017 and expiring 30 June 2017
US$32,213,650
Relevant Period commencing on 1 July 2017 and expiring 31 December 2017
US$40,646,025
Relevant Period commencing on 1 January 2018 and expiring 30 June 2018
US$39,374,425
Relevant Period commencing on 1July 2018 and expiring 31 December 2018
US$47,694,042
Relevant Period commencing on 1 January 2019 and expiring 30 June 2019
US$45,509,317
Relevant Period commencing on 1 July 2019 and expiring 31 December 2019
US$53,829,858
Relevant Period commencing on 1 January 2020 and expiring 30 June 2020
US$50,789,693
Relevant Period commencing on 1 July 2020 and expiring 31 December 2020
US$59,114,411
Relevant Period commencing on 1 January 2021 and expiring 30 June 2021
US$54,976,659
Relevant Period commencing on 1 July 2021 and expiring 31 December 2021
US$62,840,452
Relevant Period commencing on 1 January 2022 and expiring 30 June 2022
US$58,018,907
Relevant Period commencing on 1 July 2022 and expiring 31 December 2022
US$65,708,169



20.4
Debt Service Coverage Ratio




Americas 90643250
100
 




--------------------------------------------------------------------------------






The Borrower shall ensure that the Debt Service Coverage Ratio in respect of any
Relevant Period (including (without double‑counting) any Equity Cure
Contribution made in accordance with Clause 23.2(c) (Financial Covenants)
provided that any Equity Cure Contribution shall only be counted in the
calculation of Liquidity for such purpose) specified in column 1 (Column 1 –
Relevant Period) below shall not be less than the ratio set out in column 2
(Column 2 – Ratio) below opposite that Relevant Period.



Americas 90643250
101
 




--------------------------------------------------------------------------------




Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 July 2013 and expiring 31 December 2013
1.00:1
Relevant Period commencing on 1 July 2013 and expiring 30 June 2014
1.00:1
Relevant Period commencing on 1 January 2014 and expiring 31 December 2014
1.00:1
Relevant Period commencing on 1 July 2014 and expiring 30 June 2015
1.00:1
Relevant Period commencing on 1 January 2015 and expiring 31 December 2015
1.00:1
Relevant Period commencing on 1 July 2015 and expiring 30 June 2016
1.00:1
Relevant Period commencing on 1 January 2016 and expiring 31 December 2016
1.00:1
Relevant Period commencing on 1 July 2016 and expiring 30 June 2017
1.00:1
Relevant Period commencing on 1 January 2017 and expiring 31 December 2017
1.00:1
Relevant Period commencing on 1 July 2017 and expiring 30 June 2018
1.00:1
Relevant Period commencing on 1 January 2018 and expiring 31 December 2018
1.00:1
Relevant Period commencing on 1 July 2018 and expiring 30 June 2019
1.00:1
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
1.00:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
1.00:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
1.00:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
1.00:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
1.00:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
1.00:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
1.00:1



20.5
Net Debt to Adjusted Consolidated EBITDA






Americas 90643250
102
 




--------------------------------------------------------------------------------




The Borrower shall ensure that the ratio of Net Debt to Adjusted Consolidated
EBITDA in respect of any Relevant Period (including (without double‑counting)
any Equity Cure Contribution made in accordance with Clause 23.2(c) (Financial
Covenants) provided that any Equity Cure Contribution shall only be counted in
the calculation of Liquidity for such purpose) specified in column 1 (Column 1 –
Relevant Period) below shall not be greater than the ratio set out in column 2
(Column 2 – Ratio) below opposite that Relevant Period.



Americas 90643250
103
 




--------------------------------------------------------------------------------




Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 January 2013 and expiring 31 December 2013
62.00:1
Relevant Period commencing on 1 July 2013 and expiring 30 June 2014
42.00:1
Relevant Period commencing on 1 January 2014 and expiring 31 December 2014
27.00:1
Relevant Period commencing on 1 July 2014 and expiring 30 June 2015
20.50:1
Relevant Period commencing on 1 January 2015 and expiring 31 December 2015
15.75:1
Relevant Period commencing on 1 July 2015 and expiring 30 June 2016
13.00:1
Relevant Period commencing on 1 January 2016 and expiring 31 December 2016
10.50:1
Relevant Period commencing on 1 July 2016 and expiring 30 June 2017
9.00:1
Relevant Period commencing on 1 January 2017 and expiring 31 December 2017
7.25:1
Relevant Period commencing on 1 July 2017 and expiring 30 June 2018
6.00:1
Relevant Period commencing on 1 January 2018 and expiring 31 December 2018
5.00:1
Relevant Period commencing on 1 July 2018 and expiring 30 June 2019
4.25:1
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
3.50:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
3.00:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
2.50:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
2.50:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
2.50:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
2.50:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
2.50:1



20.6
Interest Coverage Ratio




Americas 90643250
104
 




--------------------------------------------------------------------------------




The Borrower shall ensure that the ratio of Adjusted Consolidated EBITDA to
Consolidated Interest Expense in respect of any Relevant Period (including
within Adjusted Consolidated EBITDA (without double counting) any Equity Cure
Contribution made in accordance with Clause 23.2 (Financial Covenants) during
such period and not including any Equity Cure Contribution that was counted
towards a calculation of any covenant for any prior Relevant Period) specified
in column 1 (Column 1 – Relevant Period) below shall not be less than the ratio
set out in column 2 (Column 2 – Ratio) below opposite that Relevant Period.



Americas 90643250
105
 




--------------------------------------------------------------------------------




Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 July 2013 and expiring 31 December 2013
0.45:1
Relevant Period commencing on 1 July 2013 and expiring 30 June 2014
0.60:1
Relevant Period commencing on 1 January 2014 and expiring 31 December 2014
0.95:1
Relevant Period commencing on 1 July 2014 and expiring 30 June 2015
1.25:1
Relevant Period commencing on 1 January 2015 and expiring 31 December 2015
1.50:1
Relevant Period commencing on 1 July 2015 and expiring 30 June 2016
1.75:1
Relevant Period commencing on 1 January 2016 and expiring 31 December 2016
2.00:1
Relevant Period commencing on 1 July 2016 and expiring 30 June 2017
2.45:1
Relevant Period commencing on 1 January 2017 and expiring 31 December 2017
2.75:1
Relevant Period commencing on 1 July 2017 and expiring 30 June 2018
3.00:1
Relevant Period commencing on 1 January 2018 and expiring 31 December 2018
3.50:1
Relevant Period commencing on 1 July 2018 and expiring 30 June 2019
3.75:1
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
4.00:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
4.50:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
5.00:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
5.00:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
5.00:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
5.00:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
5.00:1



20.7
Financial Testing




Americas 90643250
106
 




--------------------------------------------------------------------------------




The financial covenants set out in this Clause 20 shall be tested by reference
to the most recent set of financial statements delivered for the Relevant Period
pursuant to Clause 19 (Information Undertakings).
21.
Positive Undertakings

The undertakings in this Clause 21 (Positive Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force. The Borrower shall, and shall
cause each of its Subsidiaries, to comply with the undertakings contained in
this Clause 21.
21.1
Compliance with Laws

(p)
Observe and remain in compliance in all material respects with all Applicable
Laws and maintain in full force and effect all Authorisations, in each case
applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(q)
Without limiting the foregoing, the Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all terms and conditions
of all Communications Licences and all federal, state and local laws, all rules,
regulations and administrative orders of the FCC, state and local commissions or
authorities, the ANFR or any other Governmental Authority that are applicable to
the Borrower and its Subsidiaries or the telecommunications operations thereof;
provided that the Borrower or any Subsidiary may dispute in good faith the
applicability or requirements of any such matter so long as such dispute could
not reasonably be expected to have a Material Adverse Effect.

21.2
Environmental Laws

In addition to and without limiting the generality of Clause 21.1 (Compliance
with Laws):
(d)
comply with, and use reasonable endeavours to ensure such compliance by all
tenants and sub‑tenants with all applicable Environmental Laws and obtain,
comply with and maintain, and use reasonable endeavours to ensure that all
tenants and subtenants, obtain, comply with and maintain, any and all
Environmental Permits;

(e)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws; and

(f)
defend, indemnify and hold harmless the Finance Parties, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, judgments, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
non‑compliance with or liability under any Environmental Laws by the Borrower or
any such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorneys’ and consultants’ fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or wilful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final non‑appealable judgment.




Americas 90643250
107
 




--------------------------------------------------------------------------------




21.3
Compliance with ERISA

In addition to and without limiting the generality of Clause 21.1 (Compliance
with Laws) except where the failure to comply could not, individually or in
aggregate, reasonably be expected to have a Material Adverse Effect:
(h)
comply with all material applicable provisions of ERISA and the Code (including
Code provisions compliance with which is necessary for any intended favourable
tax treatment) and the regulations and published interpretations respectively
thereunder with respect to all Employee Benefit Plans;

(i)
not take any action or fail to take action the result of which could be a
liability to the PBGC or to a Multiemployer Plan provided that this does not
require funding of the pension liabilities at a time or in an amount other than
as required by Applicable Law;

(j)
not participate in any prohibited transaction that could result in any civil
penalty under ERISA or tax under the Code;

(k)
operate each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code; and

(l)
furnish to the COFACE Agent upon the COFACE Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the COFACE Agent.

21.4
Insurance

(s)
Maintain insurance with insurance companies and/or underwriters rated by S&P or
AM Best’s Rating Agency at no lower than A‑ against such risks and in such
amounts as are:

(i)
maintained in accordance with prudent business practice and corporate
governance; and

(ii)
as may be required by Applicable Law with amounts and scope of coverage not less
than those maintained by the Borrower and its Subsidiaries as of the date of
this Agreement.

(t)
On the date of this Agreement and from time to time thereafter the Borrower
shall deliver to the COFACE Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby, provided that, with
respect to paragraph (a)(i) only, neither the Borrower nor any of its
Subsidiaries shall be required to obtain any insurance against the risk of loss
of any in‑orbit Satellites or against business interruption risks in addition to
or with a broader scope of coverage than is currently maintained by the Borrower
and its Subsidiaries as at the date of this Agreement.

(u)
In addition to, and without limiting the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, maintain insurance with respect to the
Satellites as follows:

(i)
Property All Risks Insurance

The Borrower will procure or will cause the Supplier to procure at its own
expense and maintain in full force and effect, at all times prior to the Launch
of any Satellite purchased by the Borrower or any of its Subsidiaries pursuant



Americas 90643250
108
 




--------------------------------------------------------------------------------




to the terms of the Satellite Construction Contract, Property All Risks
Insurance upon such terms and conditions satisfactory to the COFACE Agent and as
are reasonably commercially available and customary in the industry which shall
cover any loss of, or damage to, the Satellites and the Satellite and Launch
specific ground components, including all components thereof, at all times
during the manufacture, testing, storage and transportation of the Satellites
and the Satellite and Launch specific ground components up to the time of Launch
of the Satellites and until delivery to the Borrower of the Satellite and Launch
specific ground components.
In no event shall the Borrower or the Supplier be required to maintain or
procure Property All Risks Insurance to insure risks that may be required to be
insured by, or that covers the same risk or period of coverage provided by the
Supplier as the Launch Insurance (as defined below). The Borrower shall cause
the Supplier to name COFACE, the COFACE Agent and the Lenders as additional
insured but only to the extent of those persons’ interests in such Satellites;
and
(ii)
Launch Insurance

The Borrower will obtain, maintain and keep in full force and effect with
respect to each Satellite that is to be launched, space risk insurance against
loss of or damage to the Satellite (including any loss or damage which may occur
to a Satellite during the period from Launch until Individual In-Orbit
Acceptance) such space risk insurance (hereinafter in this Clause 21.4 “Launch
Insurance”). Launch Insurance shall be bound no later than three (3) Months
prior to the then scheduled Launch date of such Satellite.
The Launch Insurance shall include in-orbit cover providing for:
(x)
in the case of the first successful Launch of six (6) Satellites, a six (6)
Month stabilisation and performance test period for such six (6) Satellites; and

(y)
in the case of each Launch following the first successful Launch, a three (3)
Month stabilisation and performance test period for each Satellite remaining to
be launched for the first twenty-four (24) Satellites.

Such Launch Insurance shall be in accordance with terms commercially available
and reasonably acceptable to the COFACE Agent (acting on the instructions of the
Majority Lenders) following consultation with the Insurance Consultant. The
Borrower shall not be obliged to obtain, maintain or keep in force space risk
insurance on any Satellite after termination for that Satellite under the
relevant Launch Insurance policy. The Launch Insurance for each Satellite shall:
(A)
commence from the time that is the earlier of (i) the time designated by the
Launch Services Provider during the launch sequence when the command to ignite
is intentionally sent to one of the motors of the Launch Vehicle (as such term
is defined in the Launch Services Contract) for the purpose of Launch following
a planned countdown; and (ii) the time that the cover with respect to the
relevant Satellite being launched expires under the insurance procured by the
Supplier;




Americas 90643250
109
 




--------------------------------------------------------------------------------




(B)
be denominated in Dollars for an amount not less than US$190,900,000 until the
date of the first successful Launch, and thereafter, to be an amount equal to
the higher of (i) the replacement cost of a Satellite (including, the purchase
price, Launch and Insurances) and (ii) US$146,585,500;

(C)
name the applicable Obligor purchasing the Satellite as the named insured and
the Security Agent for and on behalf of the Lenders as additional insured and
first loss payee in accordance with the Loss Payee Clause up to the amount
specified in Clause 21.4(c)(ii)(B) and provide that payments due thereunder
shall be payable directly to the Security Agent as first loss payee (“Loss
Payee”) who, prior to an Event of Default, shall transfer to the Collection
Account, for and on behalf of the Lenders, who shall receive in full such
payments to be applied in accordance with Clause 11 (Insurance Proceeds Account)
of the Accounts Agreement, including any accrued unpaid interest; provided that
claims if any shall be adjusted with the named insured and paid to the Loss
Payee; and

(D)
provide that it will not be cancelled or reduced (other than a reduction from
the payment of a claim) or amended without notice to the COFACE Agent. All such
notices shall be sent by facsimile and e-mail to the COFACE Agent by the
insurers at the same time such notices are sent to the Borrower and shall be
effective as stated in such notices provided that, fifteen (15) days’ advance
written notice shall be given in the event of notice of cancellation for
non-payment of premium.

The Borrower shall submit evidence of cover satisfactory to the COFACE Agent
(acting in consultation with the Insurance Consultant), being either the
broker’s issued policy documentation cover note, binder or policy documents
issued by the relevant Insurer (the “Launch Insurance Documentation”) to the
COFACE Agent at least ninety (90) days prior to the first scheduled Launch date
or, upon written request from the Borrower and subject to the approval of the
COFACE Agent, such later mutually agreed date based on prevailing market
conditions.
The Borrower shall obtain from its insurer providing the Launch Insurance
waivers of any subrogation rights against the Supplier (or its sub-contractors)
and shall provide evidence of such waivers to the COFACE Agent sixty (60) days
prior to the Launch of any Satellite and shall provide the COFACE Agent with a
certificate of such insurance coverage (including the percentage of risks given
to such insurer) at the COFACE Agent’s request.
(iii)
Third Party Liability Insurance

The Borrower shall:
(A)
cause the Supplier to subscribe before Launch and/or maintain in full force and
effect a third party liability insurance for liabilities arising from bodily
injury and loss or damage to third party property (“Third Party Liability
Insurance”);




Americas 90643250
110
 




--------------------------------------------------------------------------------




(B)
cause the Launch Services Provider to subscribe for and maintain Third Party
Liability Insurance coverage for liabilities arising from bodily injury and loss
or damage to third party property caused by Satellites after Launch in an amount
on an annual basis of not less than an aggregate amount equal to:

(aa)
€60,980,000 in respect of a Launch from the Kourou launch site;

(bb)
US$100,000,000 in respect of the risks covered under article 15.2.1(ii) of the
Launch Services Contract, for Launches from the Baїkonur launch site.

in each case, per occurrence, naming COFACE, the COFACE Agent and the Lenders as
additional insured thereunder. In accordance with the Satellite Construction
Contract, the Borrower shall use its best efforts to cause the Launch Services
Provider to name the Supplier (and its sub‑contractors) as additional insureds
under the Launch Services Provider’s Third Party Liability Insurance; and
(C)
cause the Launch Services Provider to submit a copy of the Third Party Liability
Insurance documentation to the COFACE Agent as soon as practicable and in any
event no less than thirty (30) days prior to the scheduled Launch date for any
Launch. Such insurance shall be in full force at the Launch date (as of
Intentional Ignition (as such term is defined in the Launch Services Contract))
and shall be maintained for a period equal to the lesser of:

(aa)
twelve (12) Months; or

(bb)
so long as all or any part of the Launch Vehicle (as such term is defined in the
Launch Services Contract), the Satellite(s) and/or their components remain in
orbit.

(v)
Each insurance policy shall comply with the Lenders’ requirements set out in
Clause 21.4(e) below and shall be on reasonable terms and conditions and with
acceptable exclusions and a reasonable level of deductible acceptable to the
COFACE Agent (acting on the instructions of the Majority Lenders).

(w)
General Insurance Provisions and Requirements

The Borrower shall:
(iii)
provide, or as appropriate, request the Supplier and/or the Launch Services
Provider to deliver to the COFACE Agent, promptly after issuance of each
relevant Insurance, certificate(s) of internationally recognised insurance
broker(s) usually involved in space risk insurance and approved by the Lenders,
confirming that:

(A)
the Property All Risks Insurance, the Launch Insurance and the Third Party
Liability Insurance, as appropriate, are in full force and effect on the date
they are respectively required to be entered into force,

(B)
the names and percentages of the relevant insurance companies;

(C)
the sums insured and expiration dates of such Insurances;




Americas 90643250
111
 




--------------------------------------------------------------------------------




(D)
the premia for the Property All Risks Insurance, Launch Insurance and the Third
Party Liability Insurances shall be payable by the Borrower, the Supplier and
the Launch Services Provider, as applicable, in accordance with the terms of
credit agreed for each such Insurance; and

(E)
all premia due at the date of such certificate have been paid in full.

(iv)
use reasonable efforts (having regard to the terms which are reasonably
commercially available in the insurance market) to obtain agreement to
incorporate in the Insurances the following provisions or provisions
substantially similar in content:

(A)
the insurers, either directly or via the insurance broker, and the broker shall
also advise the COFACE Agent (by facsimile and by e‑mail) of any loss or of any
default in the payment of any premium and of any event other act or omission on
the part of the Borrower, the Supplier and/or the Launch Services Provider, as
applicable, of which the broker or the insurers have knowledge and which might
result in the invalidation, the lapse or the cancellation in whole or in part of
such Insurance;

(B)
the COFACE Agent and/or the Lenders shall have the right (without any
obligation) to pay the insurance premia if the relevant party fails to or delays
in making any such payment within the time periods specified in the relevant
insurance policies. If any payment of the premia is effected by the COFACE Agent
and/or the Lenders, the Borrower shall on demand reimburse the COFACE Agent
and/or the Lenders the amount of any premia so paid and all related costs and
expenses;

(C)
if the Borrower, the Supplier and/or the Launch Services Provider (as
applicable) fails or delays in filing any notice of proof of loss, the COFACE
Agent shall have the right to join the Borrower, the Supplier and/or the Launch
Services Provider (as applicable) in submitting a notice of proof of any loss
within the time periods specified in the applicable insurance policies;

(D)
the insurers waive:

(aa)
all rights of set‑off and counterclaim against COFACE, the COFACE Agent and the
Lenders in connection with their rights to make payments under such insurance;
and

(bb)
all rights of subrogation to the rights of the COFACE Agent and the Lenders
against the Borrower;

(E)
the insurance be primary and not excess to or contributory to any insurance or
self‑insurance maintained by the Lenders;

(F)
the Insurances shall not be permitted to lapse or to be cancelled, without
written notice being given by facsimile and e‑mail to the COFACE Agent at the
same time such notices are sent to the Borrower and shall be effective as stated
in such notices provided that, fifteen (15) days’ advance written notice shall
be given by the Borrower in the event of notice of cancellation for non‑payment
of premium; and




Americas 90643250
112
 




--------------------------------------------------------------------------------




(G)
the insurers will undertake, not to make any material modification or amendment
to the terms of such insurance policies without the prior written consent of the
COFACE Agent (acting on the instructions of all the Lenders). For the purpose of
this paragraph (G), material modification means a modification such that the
insurance as modified would not meet any longer the terms and conditions set out
in this Agreement.

21.5
Additional Domestic Subsidiaries

Notify the COFACE Agent of the creation or acquisition of any Domestic
Subsidiary and promptly thereafter (and in any event within sixty (60) days),
cause such person to:
(j)
become a Subsidiary Guarantor by delivering to the COFACE Agent a duly executed
Guarantee Agreement or such other document as the COFACE Agent shall deem
appropriate for such purpose;

(k)
pledge a security interest in all Collateral owned by such Subsidiary (provided
that if such Collateral consists of Capital Stock of a Foreign Subsidiary, such
security interest will be limited to sixty‑five per cent. (65%) of such Capital
Stock (subject to the provisions of clause 3.6 (Foreign Subsidiaries Security)
of the Stock Pledge Agreement)) by delivering to the COFACE Agent a duly
executed supplement to each Security Document or such other document as the
COFACE Agent shall deem appropriate for such purpose and comply with the terms
of each Security Document;

(l)
deliver to the COFACE Agent such documents and certificates referred to in
Schedule 2 (Conditions Precedent) as may be reasonably requested by the COFACE
Agent;

(m)
deliver to the COFACE Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the Capital Stock of such person;

(n)
deliver to the COFACE Agent such updated schedules to the Finance Documents as
requested by the COFACE Agent with respect to such person; and

(o)
deliver to the COFACE Agent such other documents as may be reasonably requested
by the COFACE Agent (including, any “know your customer” information), all in
form, content and scope reasonably satisfactory to the COFACE Agent.

21.6
Additional Foreign Subsidiaries

Notify the COFACE Agent at the time that any person becomes a Foreign Subsidiary
of the Borrower or any Subsidiary, and promptly thereafter (and in any event
within sixty (60) days after notification):
(m)
with respect to any Subsidiary that is directly owned by an Obligor, cause the
Borrower or the applicable Subsidiary to deliver to the COFACE Agent a Security
Document pledging sixty five per cent. (65%) of the total outstanding Capital
Stock of such new Foreign Subsidiary (subject to the provisions of clause 3.6
(Foreign Subsidiaries Security) of the Stock Pledge Agreement) and a consent
thereto executed by such new Foreign Subsidiary (including, without limitation,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing that the Capital Stock of such new Foreign Subsidiary, together with
an appropriate undated stock power for each certificate duly executed in blank
by the registered owner thereof);




Americas 90643250
113
 




--------------------------------------------------------------------------------




(n)
cause such person to deliver to the COFACE Agent such documents and certificates
referred to in Schedule 2 (Conditions Precedent) as may be reasonably requested
by the COFACE Agent;

(o)
cause the Borrower to deliver to the COFACE Agent such updated schedules to the
Finance Documents as requested by the COFACE Agent with regard to such person;
and

(p)
cause such person to deliver to the COFACE Agent such other documents as may be
reasonably requested by the COFACE Agent, all in form, content and scope
reasonably satisfactory to the COFACE Agent.

21.7
Additional Communications Licences

Notify the COFACE Agent within thirty (30) days after the acquisition of any
Material Communications Licence and cause any Communications Licence issued by
the FCC or the ANFR that is acquired by the Borrower or any Subsidiary thereof
after the date of this Agreement to be held by a Licence Subsidiary.
21.8
Owned Real Property

As soon as practical, and in any event within thirty (30) days following
Financial Close (as such date may be extended by the COFACE Agent in its
reasonable discretion), or at such later time as may be provided below, with
respect to all owned real property (to the extent located in the United States)
of the Borrower or any of the other Subsidiaries as of the date of this
Agreement:
(c)
Mortgages

the COFACE Agent shall have received a duly authorised, executed and delivered
Mortgage in form and substance reasonably satisfactory to the COFACE Agent;
(d)
Title Insurance

the COFACE Agent shall have received upon its written request therefor a
marked‑up commitment for a policy of title insurance, insuring the Finance
Parties’ first priority Liens and showing no Liens (other than those Liens set
out in items 7 and 8 of Schedule 17 (Existing Liens)), prior to the Finance
Parties’ Liens other than for ad valorem taxes not yet due and payable, with
title insurance companies acceptable to the COFACE Agent on the property subject
to a Mortgage with the final title insurance policy, being delivered within
sixty (60) days after the date of this Agreement, as such date may be extended
by the COFACE Agent in its reasonable discretion. Further, the Borrower agrees
to provide or obtain any customary affidavits and indemnities as may be required
or necessary to obtain title insurance satisfactory to the COFACE Agent;
(e)
Title Exceptions

the COFACE Agent shall have received upon its written request therefor copies of
all recorded documents creating exceptions to the title policy referred to in
Clause 21.8(a) (Mortgages);
(f)
Matters Relating to Flood Hazard Properties

the COFACE Agent shall have received upon its written request therefor a
certification from the U.S. National Research Centre, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage; and
(g)
Other Real Property Information




Americas 90643250
114
 




--------------------------------------------------------------------------------




the COFACE Agent shall have received such other certificates, documents and
information as are reasonably requested by the COFACE Agent, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
satisfactory to the COFACE Agent.
21.9
Leased Real Property

The Borrower shall use reasonable efforts to cause within thirty (30) days
following the written request therefor by the COFACE Agent (as such date may be
extended by the COFACE Agent in its reasonable discretion), with respect to all
leased real property (to the extent located in the United States) of the
Borrower or any of its Subsidiaries as of the date of this Agreement, the COFACE
Agent to have received a duly authorized, executed and delivered collateral
assignment of lease and related landlord agreement, in each case, in form and
substance satisfactory thereto.
21.10
After Acquired Real Property Collateral

Notify the COFACE Agent, within ten (10) Business Days after the acquisition of
any owned or leased real property by any Obligor that is not subject to the
existing Security Documents, and within ninety (90) days following request by
the COFACE Agent, deliver or, in the case of leased real property, use
reasonable efforts to deliver, the corresponding documents, instruments and
information required to be delivered pursuant to:
(g)
Clause 21.8 (Owned Real Property) if such real property is owned; or

(h)
Clause 21.9 (Leased Real Property) if such real property is leased.

21.11
Hedging Agreements

Not later than ninety (90) days after the end of any fiscal quarter during which
more than twenty five per cent. (25%) of revenues is originally denominated in a
single currency other than Dollars or Canadian Dollars, execute foreign currency
exchange or swap Hedging Agreements with the Original Lenders for such currency
on terms and conditions reasonably acceptable to the COFACE Agent.
21.12
Taxation

(d)
Each Obligor shall (and the Borrower shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

(i)
such payment is being contested in good faith;

(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the COFACE Agent under Clause 19 (Information Undertakings); and

(iii)
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.

(e)
No Obligor may change its residence for Tax purposes.

21.13
Preservation of Assets

The Borrower shall (and shall ensure that each member of the Group will)
maintain in good working order and condition (ordinary wear and tear excepted)
all of its assets necessary in the conduct of its business.



Americas 90643250
115
 




--------------------------------------------------------------------------------




21.14
Pari Passu Ranking

The Borrower shall (and shall ensure that each Obligor will):
(a)
procure that its obligations under the Finance Documents to which it is a party
do and will rank at least pari passu with all its other present and future
unsecured, unsubordinated obligations, save for obligations preferred by
operation of Applicable Law; and

(b)
ensure that at all times the claims of each Finance Party against it under the
Finance Documents to which it is a party rank at least pari passu with the
claims of all its unsecured creditors save those whose claims are preferred by
any bankruptcy, insolvency, liquidation or similar Applicable Laws of general
application.

21.15
Intellectual Property

The Borrower shall (and shall ensure that each member of the Group will):
(a)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant Group member;

(b)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

(c)
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

(d)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

(e)
not discontinue the use of the Intellectual Property,

where failure to do so, in the case of paragraphs (a) and (b) above, or, in the
case paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.
21.16
Access

If a Default is continuing or the COFACE Agent reasonably suspects a Default is
continuing or may occur, each Obligor shall, and the Borrower shall ensure that
each member of the Group will permit the COFACE Agent and/or the Security Agent
and/or accountants or other professional advisers and contractors of the COFACE
Agent or Security Agent free access at all reasonable times and on reasonable
notice at the risk and cost of the Borrower to:
(a)
the premises, assets, books, accounts and records of each member of the Group;
and

(b)
meet and discuss matters with management of the Group.

21.17
Further Assurance




Americas 90643250
116
 




--------------------------------------------------------------------------------




(c)
The Borrower shall (and shall procure that each member of the Group will)
promptly do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

(vii)
to perfect a Lien created or intended to be created under or evidenced by the
Security Documents (which may include the execution of a mortgage, charge,
assignment or other Lien over all or any of the assets which are, or are
intended to be, the subject of the Security Documents) or for the exercise of
any rights, powers and remedies of the Security Agent or the Finance Parties
provided by or pursuant to the Finance Documents or by Applicable Law;

(viii)
to confer on the Security Agent or confer on the Finance Parties a Lien over any
property and assets of the Group located in any jurisdiction equivalent or
similar to a Lien intended to be conferred by or pursuant to the Security
Documents; and

(ix)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of a Lien.

(d)
The Borrower shall (and shall procure that each member of the Group shall) take
all such action as is available to it (including making all filings and
registrations) as may be necessary for the purpose of the creation, perfection,
protection or maintenance of any Lien conferred or intended to be conferred on
the Security Agent or the Finance Parties by or pursuant to the Finance
Documents.

(e)
The Borrower will, and shall procure that any member of the Thermo Group will,
in the case of any Subordinated Liabilities which are not evidenced by any
instrument, upon the Security Agent’s request, ensure that such Subordinated
Liabilities shall be evidenced by an appropriate instrument or instruments.

(f)
The Borrower shall, and shall procure that each of Thermo and the Subsidiary
Guarantors shall, promptly upon the request of the Security Agent, at its own
cost, do all such acts or execute all such documents reasonably deemed necessary
or desirable by the Security Agent to confirm or establish the validity and
enforceability of the subordination effected by, and the obligations of the
Borrower and such party under, the Thermo Subordination Deed or the Subsidiary
Guarantor Subordination Deed (as the case may be).

21.18
Payments under the Satellite Construction Contract

All payments to be made in accordance with Exhibit F of the Satellite
Construction Contract for the balance of phase 1 and 2 after EDC2 (as such term
is defined in the Satellite Construction Contract) shall be invoiced in Euros by
the Supplier and paid in Dollars using the exchange rate set out in the Supplier
Direct Agreement.
21.19
Equity Commitments

(j)
The Borrower shall procure that each member of the Thermo Group complies with
its obligations in respect of the provision of the Equity Commitments under and
in accordance with the provisions of the First Global Deed of Amendment and
Restatement, the First Thermo Group Undertaking Letter, the Second Global
Amendment and Restatement Agreement, and/or the Second Thermo Group Undertaking
Letter, as applicable.




Americas 90643250
117
 




--------------------------------------------------------------------------------




(k)
The Borrower shall procure that any third party (other than Thermo) providing
funds to the Group for the purposes of satisfaction of all or a part of the
Equity Commitments or pursuant to any other instrument of indebtedness (equity
linked or otherwise) shall, to the extent the Equity Commitment (or any portion
thereof) is evidenced by an instrument of indebtedness, enter into an Acceptable
Intercreditor Agreement.

21.20
Key Agreements

The Borrower shall:
(c)
duly and punctually perform and comply with its obligations under the Key
Agreements, other than any such failure to perform or comply which does not have
or could not reasonably be expected to have, a Material Adverse Effect; and

(d)
take all commercially reasonable steps necessary or desirable to protect,
maintain, exercise and enforce all its rights with respect to any Key Agreement
and use all its commercially reasonable efforts to procure the due performance
by each other party to such Key Agreements of such party’s respective material
obligations under each such Key Agreement.

21.21
New Subordinated Indebtedness

(a)
The Borrower shall procure that any new Subordinated Indebtedness entered into
by the Borrower or any Subsidiary on or after the First Effective Date shall:

(iii)
have a maturity that extends beyond the date on which all principal, interest
and other amounts due and owing under the Finance Documents have been paid in
full; and

(iv)
be subordinated to the rights of the Finance Parties pursuant to an Acceptable
Intercreditor Agreement.

(b)
The Borrower shall procure that upon the entry into any guarantee in respect of
the 8% New Notes by the Subsidiary Guarantors pursuant to Clause 22.1(1)
(Limitations on Financial Indebtedness), a copy of such guarantee is delivered
to the COFACE Agent together with an opinion from Taft Stettinius & Hollister
LLP (or such other law firm as may be acceptable to the COFACE Agent) (in
substantially the same form as the opinion delivered by Taft Stettinius &
Hollister LLP to the COFACE Agent as a condition precedent to the First
Effective Date) confirming that the subordination arrangements contained therein
are the legal, valid, binding and enforceable obligations of the parties to such
guarantee. If any Subsidiary becomes a Subsidiary Guarantor or a guarantor of
any other notes issued under the Original Indenture and any supplemental
indenture relating thereto, such Subsidiary may execute a joinder to the
document evidencing the Guarantee Obligations referred to in Clause 22.1(1)
(Limitations on Financial Indebtedness), subject to the other provisions of such
Clause 22.1(1).

21.22
Second Generation Ground Station

The Borrower shall procure that the second generation ground station updates are
completed by Hughes and Ericsson no later than 31 December 2016.
22.
Negative Undertakings

The undertakings in this Clause 22 (Negative Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any



Americas 90643250
118
 




--------------------------------------------------------------------------------




Commitment is in force. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with the undertakings contained in this Clause 22.
22.1
Limitations on Financial Indebtedness

Not create, incur, assume or suffer to exist any Financial Indebtedness except:
(g)
the Obligations (excluding any Hedging Obligations permitted pursuant to
Clause 22.1(c));

(h)
Financial Indebtedness incurred in connection with the Interest Rate Cap
Agreement;

(i)
Financial Indebtedness incurred in connection with a Hedging Agreement required
pursuant to Clause 21.11 (Hedging Agreements);

(j)
Financial Indebtedness existing as at the First Effective Date and not otherwise
permitted under this Clause 22.1 and set out in Schedule 14 (Financial
Indebtedness and Guarantee Obligations);

(k)
Guarantee Obligations in favour of the COFACE Agent for the benefit of the
COFACE Agent and the Finance Parties;

(l)
unsecured:

(i)
Subordinated Indebtedness owed by any Obligor to another Obligor;

(ii)
Subordinated Indebtedness owed by any Obligor to a Foreign Subsidiary;

(iii)
Financial Indebtedness owed by a Foreign Subsidiary to any Obligor; provided
that the aggregate amount of such Financial Indebtedness outstanding at any time
pursuant to this paragraph (iii) shall not exceed the Foreign Investment
Limitation (calculated without regard to paragraph (b) of the definition of
Foreign Investment Limitation and excluding the Existing Canadian Note) as of
any date of determination;

(iv)
Financial Indebtedness owed by a Foreign Subsidiary to another Foreign
Subsidiary; and

(v)
Guarantee Obligations by the Borrower on behalf of any Obligor or Foreign
Subsidiary not to exceed US$1,000,000 in aggregate;

(m)
Financial Indebtedness pursuant to the following paragraphs (i) to (v) (and any
extension, renewal, replacement or refinancing thereof, but not to increase the
aggregate principal amount), provided that at the time such Financial
Indebtedness is incurred, the COFACE Agent and the Lenders shall have received
from the Borrower a Compliance Certificate in form and substance satisfactory to
the COFACE Agent (including an Adjusted Consolidated EBITDA Reconciliation for
the fiscal period covered by such Compliance Certificate), demonstrating that,
after giving effect to the incurrence of any such Financial Indebtedness, the
Borrower will be in pro forma compliance with the financial covenants set out in
Clause 20 (Financial Covenants) applicable at such time:

(vi)
Financial Indebtedness of the Borrower and its Subsidiaries incurred in
connection with Capital Leases and/or purchase money Financial Indebtedness of
the Borrower and its Subsidiaries in an aggregate amount not to exceed
US$25,000,000 on any date of determination;

(vii)
Financial Indebtedness of a person existing at the time such person became a
Subsidiary or assets were acquired from such person not exceeding US




Americas 90643250
119
 




--------------------------------------------------------------------------------




$10,000,000, to the extent such Financial Indebtedness was not incurred in
connection with or in contemplation of, such person becoming a Subsidiary or the
acquisition of such assets, which transactions in aggregate since the date of
this Agreement do not exceed at any time US$25,000,000;
(viii)
subject to paragraph (l) below, Guarantee Obligations with respect to Financial
Indebtedness permitted pursuant to paragraph (g) of this Clause 22.1;

(ix)
Financial Indebtedness of Foreign Subsidiaries, not to exceed in the aggregate
at any time outstanding US$2,000,000; and

(x)
Subordinated Indebtedness not otherwise permitted pursuant to this Clause 22.1
in an aggregate amount outstanding not to exceed US$200,000,000 at any time,
provided that, no Event of Default has occurred and is continuing and subject to
the prior agreement of an Acceptable Intercreditor Agreement. For the avoidance
of doubt, neither a Borrower nor a Subsidiary shall incur any Subordinated
Indebtedness which permits any cash payment in respect of Subordinated
Indebtedness prior to the Final Maturity Date without the prior written consent
of the COFACE Agent;

(n)
Financial Indebtedness incurred in respect of workers’ compensation claims,
self‑insurance obligations, bankers’ acceptances, performance, surety and
similar bonds and completion guarantees provided by the Borrower or one of its
Subsidiaries in the ordinary course of trading, not to exceed in the aggregate
at any time outstanding US$10,000,000;

(o)
Financial Indebtedness arising from the honouring by a bank or other financial
institution of a cheque, draft or similar instrument in the ordinary course of
trading inadvertently drawn against insufficient funds, provided however, that
such Financial Indebtedness is extinguished within five (5) Business Days and
does not exceed in the aggregate at any time outstanding US$10,000,000;

(p)
Financial Indebtedness arising from any agreement by the Borrower or any of its
Subsidiaries providing for indemnities, guarantees, purchase price adjustments,
holdbacks, contingency payment obligations based on the performances of the
acquired or disposed assets or similar obligations incurred by any person in
connection with the acquisition or disposition of assets or Capital Stock as
permitted by this Agreement provided that such Financial Indebtedness does not
exceed in the aggregate at any time outstanding US$10,000,000;

(q)
Financial Indebtedness incurred in connection with any Permitted Vendor
Indebtedness;

(r)
Guarantee Obligations of the Subsidiary Guarantors in connection with the 8% New
Notes provided that:

(x)
such Guarantee Obligations are subordinated to the provisions of the Finance
Documents;

(xi)
at the time that such Guarantee Obligations are entered into, no member of the
Thermo Group is in breach of any of its obligations in respect of the Equity
Commitments;

(xii)
the Borrower shall have received the 2013 Closing Commitment and the 2013
Year-End Commitment;

(xiii)
no Event of Default has occurred which is continuing;




Americas 90643250
120
 




--------------------------------------------------------------------------------




(xiv)
the terms of such Guarantee Obligations shall be consistent with, and no less
favourable to the Lenders than, the terms set out in the 5.75% Notes Term Sheet;

(xv)
each Subsidiary Guarantor is a party to the Subsidiary Guarantor Subordination
Deed; and

(xvi)
the Guarantee Obligations shall not be entered into prior to 26 December 2013;
and

(s)
Financial Indebtedness otherwise approved by the COFACE Agent in writing.

22.2
Limitations on Liens

Not create, incur, assume or suffer to exist, any Lien on or with respect to any
of its assets or properties (including, without limitation, shares of Capital
Stock), real or personal, whether now owned or hereafter acquired, except:
(m)
Liens of the Security Agent or the COFACE Agent (as the case may be) for the
benefit of the Finance Parties under the Finance Documents;

(n)
Liens not otherwise permitted by this Clause 22 and in existence on the date of
this Agreement and described in Schedule 17 (Existing Liens);

(o)
Liens for taxes, assessments and other governmental charges or levies not yet
due or as to which the period of grace if any, related thereto has not expired
or which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

(p)
the claims of material men, mechanics, carriers, warehousemen, processors or
landlords for labour, materials, supplies or rentals incurred in the ordinary
course of trading:

(i)
which are not overdue for a period of more than ninety (90) days; or

(ii)
which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

(q)
Liens consisting of deposits or pledges made in the ordinary course of trading
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(r)
Liens constituting encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of trading;

(s)
Liens existing on any asset of any person at the time such person becomes a
Subsidiary or is merged or consolidated with or into a Subsidiary which:

(v)
were not created in contemplation of or in connection with such event; and

(vi)
do not extend to or cover any other property or assets of the Borrower or any
Subsidiary, so long as any Financial Indebtedness related to any such Liens are
permitted under Clause 22.1(g)(ii) (Limitations on Financial Indebtedness):




Americas 90643250
121
 




--------------------------------------------------------------------------------




(t)
Liens securing Financial Indebtedness permitted under Clause 22.1(g)(i)
(Limitations on Financial Indebtedness) provided that:

(iii)
such Liens shall be created substantially simultaneously with the acquisition or
lease of the related asset;

(iv)
such Liens do not at any time encumber any property other than the property
financed by such Financial Indebtedness;

(v)
the amount of Financial Indebtedness secured thereby is not increased; and

(vi)
the principal amount of Financial Indebtedness secured by any such Lien shall at
no time exceed one hundred per cent. (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

(u)
Liens securing Financial Indebtedness permitted under Clause 22.1(g)(iv)
(Limitations on Financial Indebtedness) provided that such liens do not at any
time encumber any property other than that of the applicable Foreign Subsidiary
obliged with respect to such Financial Indebtedness;

(v)
Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of trading;

(w)
Liens incurred or deposits made in the ordinary course of trading in connection
with workers’ compensation, unemployment insurance and other types of social
security;

(x)
rights of banks to set‑off deposits against debts owed to such banks;

(y)
Liens upon specific items of inventory or other goods and proceeds of the
Borrower and its Subsidiaries securing their obligations in respect of bankers’
acceptances issued or created for the account of any such person to facilitate
the purchase, storage or shipment of such inventory or other goods;

(z)
Liens in favour of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(aa)
Liens encumbering property or assets under construction arising from progress or
partial payments by a customer of the Borrower or one of its Subsidiaries
relating to such property or assets;

(bb)
Liens on assets that are the subject of a sale and leaseback transaction
permitted by the provisions of this Agreement;

(cc)
Liens securing Permitted Vendor Indebtedness, provided that such Lien does not
attach or encumber any asset or property of the Borrower or any Subsidiary
thereof other than the asset or personal property which is the subject of such
obligation;

(dd)
Liens securing Financial Indebtedness permitted by Clause 22.1(b) or (c)
(Limitations on Financial Indebtedness);

(ee)
Liens not otherwise permitted under this Agreement securing obligations not at
any time exceeding in aggregate US$5,000,000; and

(ff)
Liens otherwise approved by the COFACE Agent in writing.

22.3
Limitations on Loans, Investments and Acquisitions




Americas 90643250
122
 




--------------------------------------------------------------------------------




Not purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalisation of any Subsidiary), evidence of
Financial Indebtedness or other obligation or security, substantially all or a
portion of the business or assets of any other person or any other investment or
interest whatsoever in any other person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any person except:
(x)
investments:

(i)
existing on the date of this Agreement in Subsidiaries existing on the date of
this Agreement;

(ii)
after the date of this Agreement in:

(F)
existing Subsidiaries; and/or

(G)
Subsidiaries formed after the date of this Agreement, provided that, in each
case:

(x)
the Borrower and its Subsidiaries comply with the applicable provisions of
Clause 21.5 (Additional Domestic Subsidiaries); and

(y)
the amount of any such investments in a Foreign Subsidiary shall not exceed the
Foreign Investment Limitation as of the date of such investment;

(iii)
the other loans, advances and investments described on Schedule 21 (Existing
Loans, Investments and Advances) existing on the date of this Agreement;

(iv)
by any Subsidiary in the Borrower;

(y)
investments in:

(i)
marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency thereof maturing within one hundred and twenty
(120) days from the date of acquisition thereof;

(ii)
commercial paper maturing no more than one hundred and twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s;

(iii)
certificates of deposit maturing no more than one hundred and twenty (120) days
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than US$500,000,000 and having a rating of “A” or
better from either S&P or Moody’s; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed US$5,000,000 for
any one such certificate of deposit and US$10,000,000 for any one such bank;

(iv)
time deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder; and




Americas 90643250
123
 




--------------------------------------------------------------------------------




(v)
other investments permitted by the Borrower’s investment policy as of the date
hereof in the form attached at Schedule 27 (Investment Policy);

(z)
investments by the Borrower or any of its Subsidiaries in the form of Permitted
Joint Venture Investments or, with the prior written consent of the Lenders,
Permitted Acquisitions;

(aa)
Hedging Agreements permitted pursuant to Clause 21.11 (Hedging Agreements) and
any Interest Rate Cap Agreement and investments in collateral accounts securing
any Hedging Agreements and Interest Rate Cap Agreement;

(bb)
purchases of assets in the ordinary course of trading;

(cc)
investments in the form of loans and advances to employees in the ordinary
course of trading, which, in aggregate, do not exceed at any time US$500,000;

(dd)
intercompany Financial Indebtedness permitted pursuant to Clause 22.1(e)
(Limitations on Financial Indebtedness);

(ee)
loans to one (1) or more officers or other employees of the Borrower or its
Subsidiaries in connection with such officers’ or employees’ acquisition of
Capital Stock of the Borrower in the ordinary course of trading, consistent with
the Borrower’s equity incentive plan, which, in aggregate, do not exceed at any
time US$500,000;

(ff)
endorsement of cheques or bank drafts for deposit or collection in the ordinary
course of trading;

(gg)
performance, surety and appeal bonds;

(hh)
investments consisting of non‑cash consideration received by the Borrower or any
of its Subsidiaries from the sale of assets or Capital Stock of a Subsidiary as
permitted by this Agreement; and

(ii)
investments in Globaltouch (West Africa) Limited provided that:

(i)
the amount of such investment does not exceed US$5,000,000 including any such
investment made prior to the date of this Agreement;

(ii)
the investment complies with paragraphs (b), (d) and (e) of the definition of
Permitted Joint Venture Investments; and

(iii)
the Borrower shall deliver such information relating to the investment as the
COFACE Agent may reasonably request.

22.4
Limitations on Mergers and Liquidations

Not merge, consolidate or enter into any similar combination with any other
person or liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution) except:
(p)
any Wholly‑Owned Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving person);

(q)
any Wholly‑Owned Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Wholly‑Owned Subsidiary; (provided that if the transferor
in such a transaction is a




Americas 90643250
124
 




--------------------------------------------------------------------------------




Subsidiary Guarantor, then the transferee must either be the Borrower or a
Subsidiary Guarantor);
(r)
any Wholly‑Owned Subsidiary of the Borrower may merge with or into the person
such Wholly‑Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; and

(s)
any Subsidiary of the Borrower may wind‑up into the Borrower or any Subsidiary
Guarantor.

22.5
Limitations on Asset Dispositions

Not make any Asset Disposition (including, without limitation, the sale of any
receivables and leasehold interests and any sale‑leaseback or similar
transaction) except:
(q)
the sale of inventory in the ordinary course of trading;

(r)
the sale of obsolete, damaged, worn‑out or surplus assets no longer needed in
the business of the Borrower or any of its Subsidiaries;

(s)
any lease or sub‑licence of spectrum subject to a Communications Licence
provided that such lease or sub‑licence is on bona fide arms length terms at the
time such agreement is entered into and does not have, and could not reasonably
expected to have, a Material Adverse Effect;

(t)
the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant to
Clause 22.4 (Limitations on Mergers and Liquidations); and

(u)
the sale or discount without recourse of accounts receivable arising in the
ordinary course of trading in connection with the compromise or collection
thereof.

22.6
Limitations on Dividends and Distributions

Not (and shall procure that each member of the Group shall not) pay or make any
Shareholder Distribution without the prior written consent of all the Lenders
(including any repayment of the US$35,000,000 (or such higher amount to take
into account accrued but unpaid interest) shareholder loan from Thermo to the
Borrower and all other amounts owing to Thermo under the Thermo Loan Agreement).
22.7
Limitations on Exchange and Issuance of Capital Stock

Except as provided for in the Borrower’s 2006 Equity Incentive Plan and the
“Designated Executive Incentive Award Agreement”, not issue, sell or otherwise
dispose of any class or series of Capital Stock that, by its terms or by the
terms of any security into which it is convertible or exchangeable, is, or upon
the happening of an event or passage of time would be:
(h)
convertible or exchangeable into Financial Indebtedness; or

(i)
required to be redeemed or repurchased prior to the date that is six (6) Months
after the Final Maturity Date, including at the option of the holder, in whole
or in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.

22.8
Transactions with Affiliates




Americas 90643250
125
 




--------------------------------------------------------------------------------




Not directly or indirectly:
(e)
make any loan or advance to, or purchase or assume any note or other obligation
to or from, any of its officers, directors, shareholders or other Affiliates, or
to or from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates, unless otherwise expressly permitted under this Agreement; or

(f)
enter into, or be a party to, any other transaction not described in clause (a)
above with any of its Affiliates other than:

(xi)
transactions permitted by Clause 22.1 (Limitations on Financial Indebtedness),
22.3 (Limitations on Loans, Investments and Acquisitions), 22.4 (Limitations on
Mergers and Liquidations) and 22.7 (Limitations on Exchange and Issuance of
Capital Stock);

(xii)
transactions existing on the date of this Agreement and described in Schedule 20
(Transactions With Affiliates);

(xiii)
normal compensation and reimbursement of reasonable expenses of officers and
directors including adoption of a restricted stock bonus or purchase plan;

(xiv)
other transactions in the ordinary course of trading on terms as favourable as
would be obtained by it on a comparable arms‑length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors of the Borrower;

(xv)
subject to the provisions of Clause 22.14 (Employee Incentive Plans), the
Borrower’s incentive compensation plan described in Schedule 22 (Incentive
Plan); and

(xvi)
transactions pursuant to the Finance Documents.

22.9
Certain Accounting Changes; Organisational Documents

(i)
Not change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP.

(j)
Not amend, modify or change:

(xvii)
its articles of incorporation (or corporate charter or other similar
organizational documents); or

(xviii)
its bylaws (or other similar documents),

in any such case, in any manner adverse in any respect to the rights or
interests of the Finance Parties.
22.10
Amendments; Payments and Prepayments of Subordinated Indebtedness

(c)
Not amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness without the consent of the
COFACE Agent and the Lenders.




Americas 90643250
126
 




--------------------------------------------------------------------------------




(d)
Not cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value including, without limitation:

(xvii)
by way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paving when due; and

(xviii)
at the maturity thereof any Subordinated Indebtedness, except refinancings,
refundings, renewals, extensions or exchange of any Subordinated Indebtedness
permitted by Clause 22.1 (Limitations on Financial Indebtedness).

22.11
Restrictive Agreements

Not enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower.
22.12
Nature of Business

Not alter in any material respect the character or conduct of the business
conducted by the Borrower and its Subsidiaries as of the date of this Agreement.
Without limiting the foregoing, the Borrower will not permit or cause any
Licence Subsidiary to engage in any line of business or engage in any other
activity (including without limitation incurring liabilities) other than the
ownership of one or more Communications Licences; provided that, subject to any
restrictions under Applicable Law with respect to Communications Licences, the
Borrower shall cause each of the Licence Subsidiaries to execute and deliver a
Guarantee Agreement and each other Finance Document to which such Licence
Subsidiary is a party. In no event shall:
(a)
any Licence Subsidiary own any assets other than one (1) or more Communications
Licences (and assets reasonably related thereto to the extent necessary to
comply with all Applicable Law); and

(b)
neither the Borrower nor any Subsidiary other than a Licence Subsidiary shall
hold any Communications Licence issued by the FCC or the ANFR.

22.13
Impairment of Liens

Not take or omit to take any action, which might or would have the result of
materially impairing the security interests created in favour of the COFACE
Agent with respect to the Collateral or grant to any person (other than the
COFACE Agent for the benefit of itself and the Lenders pursuant to the Security
Documents) any interest whatsoever in the Collateral, except for Financial
Indebtedness permitted under Clause 22.1 (Limitations on Financial
Indebtedness), Permitted Liens and Asset Dispositions permitted under
Clause 22.5 (Limitations on Asset Dispositions).
22.14
Employee Incentive Plans

Not (and shall procure that each member of the Group shall not) make any payment
in cash under any employee incentive plan unless approved in writing by the
COFACE Agent.
22.15
No Hedging

(c)
Other than in accordance with Clause 21.11 (Hedging Agreements) or by way of the
Interest Rate Cap Agreements, the Borrower shall not, without the consent of the
COFACE Agent, enter into any Hedging Agreement.

(d)
Hedging Agreements shall not be entered into with any parties other than the
Original Lenders.

22.16
Commercial Contracts




Americas 90643250
127
 




--------------------------------------------------------------------------------




(g)
Not amend or grant any waiver:

(iv)
in respect of any provision of any Commercial Contract relating to the first
twenty four (24) Satellites, if such amendment or waiver would or could
reasonably be expected to adversely affect the Lenders; and

(v)
in respect of any other provision of any Commercial Contract not referred to in
paragraph (a)(i) above, if such amendment or waiver would or could reasonably be
expected to have a Material Adverse Effect.

(h)
Not exercise the option to order from the Supplier up to eighteen (18)
additional recurring Spacecraft (as such term is defined in the Satellite
Construction Contract) pursuant to Article 29(B) (Options) of the Satellite
Construction Contract without the prior written consent of the COFACE Agent.

22.17
No Amendments to Convertible Notes, First Terrapin Purchase Agreement or Second
Terrapin Purchase Agreement

(d)
Not amend, vary, modify, waive any provision of or agree to the amendment,
variation, waiver or modification of any documents relating to any of the
Convertible Notes, the First Terrapin Purchase Agreement or the Second Terrapin
Purchase Agreement, in each case, without the prior written consent of all the
Lenders, save for any amendment in respect of the extension of the redemption
date in respect of any of the Convertible Notes.

(e)
Not terminate (pursuant to a breach or default), or permit any termination of,
such documents referred to in paragraph (a) above, in each case without the
prior written consent of all the Lenders.

22.18
No Amendments to Key Agreements

Not amend, vary, modify, waive any provision of or agree to the amendment,
variation, waiver or modification of any Key Agreement unless such action:
(l)
is required by Applicable Law;

(m)
has not, or could not reasonably be expected to have, a material adverse effect
on the ability of the Borrower or relevant counterparty to such Key Agreement to
perform its obligations under such Key Agreement or to comply with its
obligations under the Finance Documents; or

(n)
is permitted by the Finance Documents.

23.
Events of Default

Each of the events or circumstances set out in Clause 23 (Events of Default) is
an Event of Default.
23.1
Non‑Payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:
(gg)
its failure to pay is caused by:

(i)
administrative or technical error; or




Americas 90643250
128
 




--------------------------------------------------------------------------------




(ii)
a Disruption Event; and

(hh)
payment is made within:

(i)
in the case of paragraph (a)(i) above:

(A)
in the case of payments of principal and interest, within two (2) Business Days
of its due date; or

(B)
in the case of any other payment, within four (4) Business Days of its due date;
and

(ii)
in the case of paragraph (a)(ii) above:

(A)
in the case of payments of principal and interest, within three (3) Business
Days of the cessation (or reasonable avoidance) of such Disruption Event; or

(B)
in the case of any other payment, within five (5) Business Days of the cessation
(or reasonable avoidance) of such Disruption Event.

23.2
Financial Covenants

(jj)
Any requirement of Clause 20 (Financial Covenants) is not satisfied.

(kk)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within thirty (30) days of the
earlier of the COFACE Agent giving notice to the Borrower or the Borrower
becoming aware of the failure to comply.

(ll)
No Event of Default under paragraph (a) above will occur if no later than the
date that is thirty (30) days after the earlier of the COFACE Agent giving
notice to the Borrower or the Borrower becoming aware of, in each case, the
breach of the relevant covenant in respect of a Relevant Period, the Borrower
has received an Equity Cure Contribution in respect of that breach (a “Relevant
Contribution”) and the Borrower satisfies the relevant covenant recalculated to
take into account such Relevant Contribution, provided that any such Equity Cure
Contribution shall be in a minimum amount of US$10,000,000 (the “Minimum
Contribution Amount”) and the Borrower may not cure a breach of a relevant
covenant as contemplated under this paragraph (c) where such breach is
determined:

(i)
on any date falling after 31 December 2017 (unless for a period ending on 31
December 2017); or

(ii)
if the 8% New Notes have been irrevocably redeemed in full (and no obligations
or amounts are outstanding in connection therewith) on or prior to 30 June 2017,
on any date falling after 30 June 2019 (unless for a period ending on 30 June
2019).

(mm)
Notwithstanding anything in this Agreement to the contrary, if there is a breach
of Clause 20.5 (Net Debt to Adjusted Consolidated EBITDA) for any Relevant
Period commencing with the Relevant Period that begins on 1 January 2014 and
expires on 31 December 2014 and ending with the Relevant Period that begins on 1
January 2017 and expires on 31 December 2017, then such breach may be cured
pursuant to paragraph (c) above with the making of an Equity Cure Contribution
in an amount equal to the lesser of:




Americas 90643250
129
 




--------------------------------------------------------------------------------




(i)
the amount required to ensure that the ratio of Net Debt to Adjusted
Consolidated EBITDA is equal to or less than the ratio set out in column 2
(Column 2 – Ratio) opposite that Relevant Period; and

(ii)
the amount required to cure any breach of Clause 20.3 (Adjusted Consolidated
EBITDA) for such Relevant Period (before application of the Minimum Contribution
Amount pursuant to paragraph (c) above) multiplied by a factor of 1.5,

provided that such amount, if less than the Minimum Contribution Amount, shall
be increased to the Minimum Contribution Amount in order to comply with
paragraph (c) above.
(nn)
Notwithstanding anything in this Agreement to the contrary, no portion of any
Equity Cure Contribution made pursuant to paragraph (c) above on account of a
breach of a covenant during a particular Relevant Period shall be applied to any
breach of any covenant in any earlier or subsequent Relevant Periods.

23.3
Other Obligations

(t)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 23.1 (Non‑Payment), Clause 23.2 (Financial
Covenants), Clause 21.22 (Second Generation Ground Station), Clause 21.19
(Equity Commitments), Clause 23.23 (Convertible Notes), Clause 23.24
(Termination of Trading) and Clause 23.25 (Purchase Notice)).

(u)
The Borrower does not comply with Clause 21.22 (Second Generation Ground
Station), Clause 21.19 (Equity Commitments), Clause 23.23 (Convertible Notes),
Clause 23.24 (Termination of Trading) or Clause 23.25 (Purchase Notice).

(v)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within ten (10) Business Days of the
earlier of:

(v)
the COFACE Agent giving notice to the Borrower; or

(vi)
the Borrower becoming aware of the failure to comply.

23.4
Misrepresentation

Any representation or statement made by an Obligor in the Finance Documents or
any other document delivered by or on behalf of an Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading when made or deemed to be made and, if capable of remedy, is not
remedied within twenty (20) Business Days of the COFACE Agent giving notice to
the Borrower or an Obligor becoming aware of such misrepresentation.
23.5
Cross Default

(e)
Any Financial Indebtedness of any Material Subsidiary is not paid when due nor
within any originally applicable grace period.

(f)
Any Financial Indebtedness of any Material Subsidiary is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

(g)
Any commitment for any Financial Indebtedness of any Material Subsidiary is
cancelled or suspended by a creditor of any Material Subsidiary as a result of
an event of default (however described).




Americas 90643250
130
 




--------------------------------------------------------------------------------




(h)
Any creditor of any Material Subsidiary becomes entitled to declare any
Financial Indebtedness of any Material Subsidiary due and payable prior to its
specified maturity as a result of an event of default (however described).

(i)
No Event of Default will occur under this Clause 23.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than US$5,000,000 (or its equivalent in any
other currency or currencies).

23.6
Insolvency

Any Material Subsidiary shall:
(j)
commence a voluntary case (or analogous motion) under the federal bankruptcy
laws or under other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganisation, winding‑up or adjustment of debts or analogous
proceedings;

(k)
file a petition (or analogous motion) seeking to take advantage of any other
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganisation,
winding‑up, composition for adjustment of debts or analogous proceedings;

(l)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under such bankruptcy laws or other
laws;

(m)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of a substantial part of its property,
domestic or foreign;

(n)
admit in writing its inability to pay its debts as they become due;

(o)
make a general assignment for the benefit of creditors;

(p)
take any corporate action for the purpose of authorising any of the foregoing;
or

(q)
suspend or threaten to suspend making payment on any of its debts or by reason
of actual or anticipated financial difficulties commences negotiations with
one (1) or more of its creditors with a view to rescheduling any of its
indebtedness (other than the Finance Parties in connection with this Agreement).

23.7
Insolvency Proceedings

A case or other proceeding shall be commenced against a Material Subsidiary in
any court of competent jurisdiction and such case or proceeding shall continue
without dismissal or stay for a period of sixty (60) consecutive days, seeking:
(g)
relief under the federal bankruptcy laws or under other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganisation, winding‑up or
adjustment of debts or analogous proceedings; or

(h)
the appointment of a trustee, receiver, custodian, liquidator or the like for a
Material Subsidiary or for all or any substantial part of their respective
assets, domestic or foreign, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws or under other laws, domestic or foreign, relating
to bankruptcy, insolvency, reorganisation, winding‑up or adjustment of debts or
analogous proceedings) shall be entered.

23.8
Creditors’ Process




Americas 90643250
131
 




--------------------------------------------------------------------------------




Any attachment, sequestration, distress or execution or any analogous process in
any jurisdiction affects any asset or assets of a Material Subsidiary having an
aggregate value of US$1,000,000 and is not discharged within twenty
(20) Business Days or such longer period of time if such Material Subsidiary is
contesting such process in good faith provided that, such process:
(k)
is in any event discharged within one hundred and eighty (180) days; and

(l)
does not have or could not reasonably be likely to have a Material Adverse
Effect.

23.9
Unlawfulness and Invalidity

(e)
It is or becomes unlawful for an Obligor, or any other member of the Group or
the Thermo Group party to an Acceptable Intercreditor Agreement, to perform any
of its obligations under the Transaction Documents or any
Acceptable Intercreditor Agreement to which it is a party or any Lien created or
expressed to be created or evidenced by a Security Document ceases to be
effective or any subordination under any Acceptable Intercreditor Agreement is
or becomes unlawful.

(f)
Any obligation or obligations of any Obligor under any Finance Document, or any
other member of the Group or the Thermo Group under an Acceptable Intercreditor
Agreement, are not or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely affects the
interests of the Lenders under the Finance Documents or Acceptable Intercreditor
Agreement.

(g)
Any Transaction Document is terminated or ceases to be in full force and effect
or any Lien or subordination created under a Security Document or an
Acceptable Intercreditor Agreement ceases to be legal, valid, binding,
enforceable or effective or is alleged by a party to it (other than a Finance
Party) to be ineffective.

(h)
No Event of Default under paragraphs (b) and (c) above will occur in respect of
a Finance Document (other than this Agreement and an Acceptable Intercreditor
Agreement) if the failure to comply is capable of remedy and is remedied within
three (3) Business Days of the COFACE Agent giving notice to the Borrower or the
Borrower becoming aware of the failure to comply.

23.10
Material Adverse Change

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect provided that, no
Event of Default shall occur under this Clause 23.10 if such event or
circumstance is capable of being remedied and is remedied to the satisfaction of
the COFACE Agent within thirty (30) days of the COFACE Agent giving notice to
the Borrower or the Borrower the becoming aware of the occurrence of such event
or circumstance.
23.11
Repudiation and Rescission of Agreements

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Transaction Document or evidences an
intention to rescind or repudiate a Transaction Document, which has or is likely
to have a Material Adverse Effect.
23.12
Expropriation

The authority or ability of a Material Subsidiary to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Material Subsidiary or any of its assets.



Americas 90643250
132
 




--------------------------------------------------------------------------------




23.13
Litigation

(f)
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced, threatened or continued
against any Material Subsidiary or its assets which has or is reasonably likely
to have a Material Adverse Effect unless such action is frivolous or vexatious.

(g)
Any material contingent liability known to the Borrower and related to any
litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes exists (a “Relevant Liability”) and:

(vii)
the Relevant Liability is reduced to final judgment or settlement and declared
to be payable by the Borrower; and

(viii)
the payment of such Relevant Liability:

(H)
is not contemplated in the then current Agreed Business Plan (other than any
Permitted Supplier Indebtedness that is Permitted Vendor Indebtedness or amounts
that might become due and that are approved by the COFACE Agent (acting on the
instructions of the Majority Lenders)); and

(I)
would result in a material adverse change to the cash flows of the Borrower,
save where appropriate reserves have been allocated to the Relevant Liability.

23.14
Audit Qualification

The auditors of the Group qualify the audited annual consolidated financial
statements of the Group in respect of the calendar year ending 31 December 2013
and all subsequent audited annual consolidated financial statements, to an
extent that has or could reasonably be expected to have a Material Adverse
Effect.
23.15
ERISA Termination Event

The occurrence of any of the following events:
(i)
any Obligor or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Multiemployer Plan or
Section 412 of the Code, or Section 302 of ERISA, such Obligor or ERISA
Affiliate is required to pay as contributions thereto;

(j)
the Borrower or any ERISA Affiliate as an employer under one (1) or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan notifies such
withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding US$2,500,000; or

(k)    
(v)
any ERISA Termination Event;

(vi)
any Unfunded Pension Liability (taking into account only Pension Plans with
positive Unfunded Pension Liabilities); or

(vii)
any potential withdrawal liability under Section 4201 of ERISA, if any Obligor
or ERISA Affiliate were to withdraw completely from any and all Multiemployer
Plans,




Americas 90643250
133
 




--------------------------------------------------------------------------------




and the events described in paragraphs  (c)(i), (ii) and (iii), either
individually or in the aggregate, have resulted, or would be reasonably expected
to result, in a material liability of any Obligor or any ERISA Affiliate.
23.16
Environmental

Any one (1) or more Environmental Claims shall have been asserted against the
Borrower or any of its Subsidiaries; the Borrower or any of its Subsidiaries
would be reasonably likely to incur liability as a result thereof; and such
liability would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.
23.17
Failure to Bring Satellites in Service

The Borrower has failed to achieve Final In‑Orbit Acceptance by 15 October 2013.
23.18
Debt Service Reserve Account

At any time the Debt Service Reserve Account is not fully funded with the DSRA
Required Balance within five (5) Business Days of any drawdown of such Project
Account.
23.19
Second Terrapin Purchase Agreement

(c)
The occurrence of any of the following events:

(vi)
the Borrower or Terrapin breaches or fails to comply with any term of the Second
Terrapin Purchase Agreement;

(vii)
a default (howsoever described) occurs under the Second Terrapin Purchase
Agreement;

(viii)
either Terrapin or the Borrower has the right to terminate the Second Terrapin
Purchase Agreement pursuant to Article VII thereof;

(ix)
Terrapin fails to purchase Capital Stock of the Borrower on such terms as are
specified in a Fixed Request Notice (as defined in the Second Terrapin Purchase
Agreement) provided to Terrapin pursuant to clause 2.1 (Fixed Request Notice) of
the Second Terrapin Purchase Agreement;

(x)
any amendment, variance, modification, or waiver of any provision of the Second
Terrapin Purchase Agreement, in each case, without the prior written consent of
all the Lenders; or

(xi)
at any time, the Borrower has no right to deliver a Fixed Request Notice, or
Terrapin is not required to accept a Fixed Request Notice, in either case as a
result of the Borrower’s inability to comply with any of the conditions
precedent specified in clause 6.3 (Conditions Precedent to the Obligation of the
Investor) of the Second Terrapin Purchase Agreement, including, without
limitation, the suspension of trading in or delisting of the Borrower’s Capital
Stock from the Trading Market (as defined in the Second Terrapin Purchase
Agreement) or the Borrower’s failure to have the Registration Statement (as
defined in the Second Terrapin Purchase Agreement) declared effective or to
maintain such effectiveness,

provided that no Event of Default under this Clause 23.19 (Second Terrapin
Purchase Agreement) will occur if, within thirty (30) days of the occurrence of
any of the events described in paragraphs (a)(i), (ii), (iii), (iv), (v) or (vi)
above, the Borrower:



Americas 90643250
134
 




--------------------------------------------------------------------------------




 

(A)
remedies the occurrence of such condition in a manner reasonably satisfactory to
the Finance Parties; or

(B)
executes with an investor not affiliated with Terrapin (a “Replacement
Investor”) a committed financing agreement in form and substance reasonably
satisfactory to the Finance Parties and on terms and conditions no less
favourable to the Borrower and the Finance Parties than those which were
provided by Terrapin pursuant to the Second Terrapin Purchase Agreement for the
balance of Terrapin’s financing obligations under the Second Terrapin Purchase
Agreement (a “Replacement Purchase Agreement”) and such Replacement Investor
provides to the COFACE Agent such documents and information reasonably requested
by the Finance Parties, including, without limitation, for “know your customer”
or other similar checks in respect of such Replacement Investor, in form and
substance reasonably satisfactory to the Finance Parties.

(d)
Notwithstanding paragraph (a) above, if the Borrower executes a Replacement
Purchase Agreement then any reference to “Terrapin” and the “Second Terrapin
Purchase Agreement” in this Clause 23.19 (Second Terrapin Purchase Agreement)
and in Clause 22.17 (No Amendments to Convertible Notes, First Terrapin Purchase
Agreement or Second Terrapin Purchase Agreement) shall be deemed to include a
reference to the Replacement Investor or the Replacement Purchase Agreement, as
applicable.

23.20
COFACE Insurance Policy

The credit insurance cover under the COFACE Insurance Policy extended by COFACE
in favour of the Lenders in respect of each Facility ceases to be in full force
and effect for a reason attributable to the Borrower.
23.21
Breach of Subordination Arrangements

(c)
The Borrower breaches or repudiates any document relating to any notes issued by
the Borrower (including the Convertible Notes), including, but not limited to,
any subordination arrangements relating to such notes.

(d)
Any enforcement action is taken by any noteholder in violation of any
subordination arrangement relating to any of the Convertible Notes (but
excluding any action in which the Borrower diligently defends itself, each
Finance Party and the subordination arrangement (as applicable) and which is
dismissed within sixty (60) days or such longer period as the COFACE Agent may
agree) or any noteholder obtains an adverse judgment by a court of relevant
jurisdiction (whether or not subject to appeal) that has not been stayed as to
the invalidity, unenforceability or other ineffectiveness of any subordination
arrangement in respect of any of the Convertible Notes.

(e)
Any third party providing funds to the Group pursuant to an Equity Commitment
breaches or repudiates any subordination agreement entered into by such third
party.

23.22
Equity Commitments

(c)
Any member of the Thermo Group (or any relevant third party) fails to make
available to the Borrower the Equity Commitments when required at the times and
in the manner contemplated by the First Global Deed of Amendment and
Restatement, the First Thermo




Americas 90643250
135
 




--------------------------------------------------------------------------------




Group Undertaking Letter, the Second Global Amendment and Restatement Agreement,
or the Second Thermo Group Undertaking Letter (as the case may be).
(d)
Any member of the Thermo Group (or any relevant third party) terminates,
breaches or repudiates any document evidencing any Equity Commitment, provided
that no Event of Default shall occur under this paragraph (b):

(viii)
in relation to any breach by a third party in circumstances where a member of
the Thermo Group assumes such third party’s obligations under such document
within twenty (20) days and on no more onerous terms for the Borrower; or

(ix)
once the Equity Commitment has been fulfilled.

23.23
Convertible Notes

(a)
Other than as provided in paragraph (f) below, the Borrower or any Subsidiary
makes a payment to or for the benefit of any holder of any of the Convertible
Notes in cash (rather than equity) or the Borrower exercises the call right in
respect of the 8% New Notes exercisable in December 2013 or in 2017, in each
case, without the prior written consent of the Majority Lenders.

(b)
Any Subsidiary enters into or delivers to the holders of the 8% New Notes a
guarantee in a manner or in circumstances inconsistent with the provisions of
Clause 22.1(1) (Limitations on Financial Indebtedness).

(c)
Any of the 8% Old Notes or the 5% Notes are redeemed (in whole or in part) prior
to the Final Discharge Date. For the avoidance of doubt, non-payment of the 8%
Old Notes or the 5% Notes at maturity shall not constitute an Event of Default
for the purposes of Clause 23.5 (Cross Default).

(d)
James Monroe III, Thermo, the Borrower, any Subsidiary Guarantor or any of their
respective Affiliates (directly, indirectly or beneficially) exercises any put
option with respect to the 8% New Notes.

(e)
Other than as provided in paragraph (f) below, any put option is exercised by
the relevant noteholders under the 8% New Notes, the 8% Old Notes or the 5%
Notes as a result of the occurrence of a “Fundamental Change” (as such term is
defined in the Fourth Supplemental Indenture).

(f)
For the avoidance of doubt, paragraphs (a) and (e) do not relate to the put
options in respect of the 8% New Notes which may be exercised in April 2018 or
April 2023.

23.24
Termination of Trading

The occurrence of any “Termination of Trading” (as such term is defined in the
Fourth Supplemental Indenture).
23.25
Purchase Notice

Any Purchase Notice is delivered by James Monroe III, Thermo, any Subsidiary
Guarantor or any of their respective Affiliates pursuant to the terms of the
Fourth Supplemental Indenture without any waiver of this provision from the
Majority Lenders.
23.26
Certification




Americas 90643250
136
 




--------------------------------------------------------------------------------




Any certification by an Obligor under, or as required by, any of the Finance
Documents is incorrect in any material respect when delivered.
24.
Remedies Upon an Event of Default

24.1
Acceleration by Notice

On and at any time after the occurrence of an Event of Default (other than an
Event of Default as set out in Clauses 23.6(a), (b), (c), (d), (f) and (g)
(Insolvency) and 23.7(a) (Insolvency Proceedings)) which is continuing, the
COFACE Agent may, and it shall if so directed by the Majority Lenders, by notice
to the Borrower:
(oo)
cancel the Total Commitments whereupon they shall immediately be cancelled and
no further Utilisations shall be requested or made under a Facility; and/or

(pp)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon the same shall become immediately due and payable;
and/or

(qq)
declare that all or part of the Loans are payable on demand, whereupon they
shall become immediately due and payable; and/or

(rr)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents; and/or

(ss)
exercise all other contractual and legal rights of the Finance Parties in
respect of any Liens; and/or

(tt)
take any other action and pursue any other remedies available under Applicable
Law or under the Finance Documents.

24.2
Automatic Acceleration

Following the occurrence of an Event of Default as set out in Clauses 23.6(a),
(b), (c), (d), (f) and (g) (Insolvency), 23.7(a) (Insolvency Proceedings) or
upon the occurrence of a Change of Control, the obligations of the Borrower
shall be automatically accelerated without any requirement for notice from the
Finance Parties whereupon:
(a)
the Total Commitments shall be immediately cancelled and no further Utilisations
shall be requested or made under a Facility;

(b)
the Loans, together with accrued interest and all other amounts accrued and
outstanding under the Finance Documents (including the COFACE Additional
Insurance Premium and the Restructuring Fee) shall become immediately due and
payable;

(c)
the Security Agent shall be entitled to exercise any or all of its right,
remedies, powers or discretions under the Finance Documents;

(d)
the Finance Parties shall be entitled to exercise all other contractual and
legal rights of the Finance Parties in respect of any Liens; and

(e)
the Finance Parties shall be entitled to take any other actions and pursue any
other remedies available under Applicable Law or under the Finance Documents.




Americas 90643250
137
 




--------------------------------------------------------------------------------




25.
Security

Unless expressly provided to the contrary, the Security Agent holds any security
created by a Security Document for the Finance Parties on the terms set out in
Schedule 6 (The Security Agent).
26.
Changes to the Lenders

26.1
Assignments and Transfers by the Lenders

Subject to this Clause 26 (Changes to the Lenders), a Lender (the “Existing
Lender”) shall be entitled to assign any of its rights or transfer any of its
rights and obligations under the Finance Documents to any person (the “New
Lender”) with the prior written consent of:
(v)
    the Borrower (such consent not to be unreasonably withheld or delayed in
excess of five (5) Business Days commencing on the day upon which the Existing
Lender requests such consent, after which such consent shall be deemed to have
been given); provided that, no such consent is required for an assignment or
transfer:

(x)
required by any Applicable Law;

(xi)
to a Qualifying Lender or to an existing Lender (or any of its Affiliates);

(xii)
to an Affiliate or other group member of that Lender;

(xiii)
to a trust, a special purpose securitisation vehicle or any other entity as part
of a securitisation or covered bond transaction;

(xiv)
to a fund, financial institution or insurance company which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets;

(xv)
while a Default is continuing; or

(xvi)
to COFACE; and

(w)
COFACE.

26.2
Conditions of Assignment or Transfer

(j)
The consent of the Borrower to an assignment must not be withheld solely because
the assignment or transfer may result in an increase to the Mandatory Cost.

(k)
An assignment will only be effective on:

(i)
receipt by the COFACE Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the COFACE Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender;

(ii)
performance by the COFACE Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the COFACE Agent shall
promptly notify to the Existing Lender and the New Lender; and




Americas 90643250
138
 




--------------------------------------------------------------------------------




(iii)
when the COFACE Agent updates the Register (as defined in Clause 26.8 (Register)
below) in accordance with the provisions of Clause 26.8 (Register) below.

(l)
A transfer will only be effective if the procedure set out in Clause 26.5
(Procedure for Transfer or Assignment) is complied with.

(m)
If:

(xix)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(xx)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 13 (Tax gross‑up
and Indemnities) or Clause 14 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
(n)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the COFACE Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

26.3
Assignment or Transfer Fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the COFACE Agent (for its own account) a fee of US$2,000.
26.4
Limitation of Responsibility of Existing Lenders

(i)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(iv)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(v)
the financial condition of the Borrower or the status of the Project;

(vi)
the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

(vii)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(j)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(iii)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied




Americas 90643250
139
 




--------------------------------------------------------------------------------




exclusively on any information provided to it by the Existing Lender in
connection with any Finance Document; and
(iv)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(k)
Nothing in any Finance Document obliges an Existing Lender to:

(xxi)
accept a re‑transfer or reassignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or

(xxii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non‑performance by any Obligor of its obligations under the Finance
Documents or otherwise.

26.5
Procedure for Transfer or Assignment

(m)
In respect of any transfer:

(vii)
subject to the conditions set out in Clause 26.2 (Conditions of Assignment or
Transfer) a transfer is effected in accordance with paragraph (iii) below when
the COFACE Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender and updates the
Register (as defined in Clause 26.8 (Register) below) in accordance with the
provisions of Clause 26.8 (Register) below. The COFACE Agent shall, subject to
paragraph (ii) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate

(viii)
The COFACE Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

(ix)
On the Transfer Date:

(A)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

(B)
the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as that Obligor and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;

(C)
the COFACE Agent, the Security Agent, each Mandated Lead Arranger, the New
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have




Americas 90643250
140
 




--------------------------------------------------------------------------------




acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the COFACE Agent, each Mandated Lead Arranger, the Security Agent
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and
(D)
the New Lender shall become a Party as a “Lender”.

(x)
For the avoidance of doubt, for the purposes of article 1278 of the French Civil
Code and only in relation to the Borrower Pledge of Bank Accounts, the Borrower
Additional Pledge of Bank Accounts and the Holding Account Pledge Agreement it
is expressly agreed that the Pledge of Bank Accounts shall be preserved for the
benefit of the New Lender and all other Finance Parties.

(n)
In respect of any assignment:

(xii)
subject to the conditions set out in Clause  26.2 (Conditions of Assignment or
Transfer) an assignment may be effected in accordance with paragraph (iii) below
when the COFACE Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The COFACE Agent
shall, subject to paragraph (ii) below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment Agreement appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Assignment Agreement.

(xiii)
The COFACE Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

(xiv)
On the Transfer Date:

(C)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(D)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

(E)
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

(xv)
Lenders may utilise procedures other than those set out in this Clause 26.5
(Procedure for Transfer or Assignment) to assign their rights under the Finance
Documents (but not, without the consent of the relevant Obligor or unless in
accordance with this Clause 26.5 (Procedure for transfer), to obtain a release
by that Obligor from the obligations owed to that Obligor by the Lenders nor the
assumption of equivalent obligations by a New Lender) provided that they comply
with the conditions set out in Clause 26.2 (Conditions of assignment or
transfer).




Americas 90643250
141
 




--------------------------------------------------------------------------------




26.6
Copy of Transfer Certificate or Assignment Agreement to Borrower

The COFACE Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate or an Assignment Agreement, send to the Borrower a copy
of that Transfer Certificate or Assignment Agreement.
26.7
Disclosure of Information

Any Lender may disclose to any of its Affiliates and any other person:
(f)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

(g)
with (or through) whom that Lender enters into (or may potentially enter into)
any sub‑participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

(h)
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

any information about the Borrower, the Thermo Group, the Group and the Finance
Documents as that Lender shall consider appropriate if, in relation to
paragraphs (a) and (b) above, the person to whom the information is to be given
has entered into a Confidentiality Undertaking.
26.8
Register

(c)
The Borrower hereby designates the COFACE Agent, and the COFACE Agent agrees, to
serve as the Borrower’s agent, solely for purposes of this Clause 26.8, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders and each repayment in respect of the
principal amount of the Loans of each Lender.

(d)
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans.

(e)
With respect to any Lender, the transfer or assignment of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until:

(viii)
the Transfer Certificate has been executed by the COFACE Agent; and

(ix)
such transfer is recorded on the Register maintained by the COFACE Agent with
respect to ownership of such Commitments and Loans. Prior to such recordation
all amounts owing to the transferor with respect to such Commitments and Loans
shall remain owing to the transferor.

(f)
The registration of an assignment or transfer of all or part of any Commitments
and Loans shall be recorded by the COFACE Agent on the Register only upon the
acceptance by the COFACE Agent of a properly executed and delivered Transfer
Certificate pursuant to this Clause 26.8.

(g)
The Borrower agrees to indemnify the COFACE Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed upon, asserted against or incurred by the COFACE Agent in performing its
duties under this Clause 26.8 except to the extent resulting from the gross
negligence or wilful misconduct of the COFACE Agent (as determined by a court of
competent jurisdiction in a final and non‑appealable decision).




Americas 90643250
142
 




--------------------------------------------------------------------------------




26.9
Liens over Lenders’ rights

(c)
In addition to the other rights provided to Lenders under this Clause 26
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from the Borrower or the other Lenders, at any time charge, assign or
otherwise create a Lien in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation:

(i)
any charge, assignment or other Lien (including pursuant to Article L 211-38 et
seq. of the French monetary and financial code and pursuant to the European
Financial Collateral Directive) to secure obligations to a federal reserve or
central bank, or to an Affiliate of a Lender or a special purpose vehicle or any
entity set up in connection with a dedicated refinancing scheme for buyer
credits in the country of any Lender or in connection with covered bonds
programs or to a fund, financial institution or insurance company providing
funds dedicated to export credits; and

(ii)
in the case of any Lender which is a fund, any charge, assignment or other Lien
granted to any holders (or trustee or representatives of holders) of obligations
owed, or securities issued, by that Lender as security for those obligations or
securities,

except that no such charge, assignment or Lien shall:
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Lien for the
Lender as a party to any of the Finance Documents; or

(B)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents; provided that, this sub-clause (ii) would
not be applicable to any Borrower’s grossing-up obligation arising whenever an
Affiliate of a Lender which would be a “société de crédit foncier” would become
a Lender further to the implementation of a security interest granted in or over
all or any rights of such Lender under any Finance Document in favour of such
Affiliate.

(d)
The Borrower undertakes to comply with all necessary formalities, if any, and
take all necessary steps in order for the assignment, charge or Lien over the
relevant Lender’s rights to be created

27.
Changes to the Borrower

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
28.
Role of the COFACE Agent, the Security Agent and the Mandated Lead Arrangers

28.1
Appointment of the COFACE Agent and the Security Agent




Americas 90643250
143
 




--------------------------------------------------------------------------------




(r)
Each other Finance Party (other than the Security Agent) appoints the COFACE
Agent to act as its agent under and in connection with the Finance Documents.

(s)
Each other Finance Party (other than the COFACE Agent) appoints the Security
Agent to act as its security agent and security trustee under and in connection
with the Finance Documents.

(t)
Each other Finance Party authorises the COFACE Agent and the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
the COFACE Agent and the Security Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

(u)
Each other Finance Party (other than the COFACE Agent) appoints the Security
Agent to enforce any Security expressed to be created under the Security
Documents as agent (or as otherwise provided) on its behalf, subject always to
the terms of the Finance Documents.

28.2
Appointment of the Security Agent (France)

(l)
Each Finance Party (other than the Security Agent) as “mandants” under French
law irrevocably:

(i)
appoints the Security Agent to act as its agent (“mandataire” under French law)
under and in connection with the Borrower Pledge of Bank Accounts, the Borrower
Additional Pledge of Bank Accounts, each Delegation Agreement, the Holding
Account Pledge Agreement and any other Security Document governed by French law
(the “French Security Documents”); and

(ii)
authorises the Security Agent to execute for and on its behalf the French
Security Documents and to perform the duties and to exercise the rights, powers
and discretions that are specifically delegated to it under or in connection
with the French Security Documents, together with any other rights, powers and
discretions which are incidental thereto and to give a good discharge for any
moneys payable under the French Security Documents.

(m)
The Security Agent will act solely for itself and as agent for the other Finance
Parties in carrying out its functions as agent under the French Security
Documents.

(n)
The relationship between the Finance Parties (other than the Security Agent) and
the Security Agent is that of principal (“mandant” under French law) and agent
(“mandataire” under French law) only. The Security Agent shall not have, nor be
deemed to have, assumed any obligations to, or trust or fiduciary relationship
with, any party to this Agreement other than those for which specific provision
is made by the French Security Documents and, to the extent permissible under
French law, the other provisions of this Agreement, which shall be deemed to be
incorporated in this Clause 28.2, where reference is made to the French Security
Documents.

(o)
Notwithstanding Clause 39 (Governing Law), this Clause 28.2 shall be governed
by, and construed in accordance with, French law. Notwithstanding Clause 40.1
(Jurisdiction), any dispute arising out of this Clause 28.2 shall be submitted
to the Tribunal de Commerce de Paris.

(p)
Each Finance Party, the Security Agent and the Borrower irrevocably acknowledge
that the existence and extent of the Security Agent’s authority resulting from
this Clause 28.2 and the effects of the Security Agent’s exercise of this
authority shall be governed by French law.




Americas 90643250
144
 




--------------------------------------------------------------------------------




28.3
Duties of the COFACE Agent and the Security Agent

(o)
Each of the COFACE Agent and the Security Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the COFACE
Agent or the Security Agent for that Party by any other Party.

(p)
Without prejudice to Clause 26.6 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (a) shall not apply to any Transfer
Certificate or to any Assignment Agreement.

(q)
Except where a Finance Document specifically provides otherwise, neither the
COFACE Agent nor the Security Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

(r)
If the COFACE Agent or the Security Agent receives notice from a Party referring
to this Agreement, describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the Finance Parties.

(s)
If the COFACE Agent is aware of the non‑payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the COFACE
Agent, the Security Agent or a Mandated Lead Arranger) under this Agreement it
shall promptly notify the other Finance Parties.

(t)
The COFACE Agent’s and the Security Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

28.4
Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has any obligations of any kind to any other Party under or in
connection with any Finance Document.
28.5
No Fiduciary Duties

(i)
Nothing in this Agreement constitutes the COFACE Agent, the Security Agent
(except as expressly provided in the Finance Documents) or a Mandated Lead
Arranger as a trustee or fiduciary of any other person.

(j)
Neither the COFACE Agent, the Security Agent (except as expressly provided in
the Finance Documents) nor the Mandated Lead Arrangers shall be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

28.6
Business with the Group

The COFACE Agent, the Security Agent and the Mandated Lead Arrangers may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any member of the Group.
28.7
Rights and Discretions of the COFACE Agent and the Security Agent

(e)
Each of the COFACE Agent and the Security Agent may rely on:

(v)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(vi)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.




Americas 90643250
145
 




--------------------------------------------------------------------------------




(f)
Each of the COFACE Agent and the Security Agent may assume (unless it has
received notice to the contrary in its capacity as agent for the Lenders) that:

(xxiii)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non‑Payment));

(xxiv)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(xxv)
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of the Borrower.

(g)
Each of the COFACE Agent and the Security Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

(h)
Each of the COFACE Agent and the Security Agent may act in relation to the
Finance Documents through its personnel and agents.

(i)
Each of the COFACE Agent and the Security Agent may disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

(j)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the COFACE Agent, the Security Agent nor a Mandated Lead Arranger is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty or duty
of confidentiality.

(k)
Save as expressly otherwise provided in any Finance Document, the Security Agent
may exercise its trusts, powers and authorities under the Finance Documents in
its absolute and unconditional discretion.

28.8
Majority Lenders’ Instructions

(h)
Unless a contrary indication appears in a Finance Document, each of the COFACE
Agent and the Security Agent shall:

(xi)
exercise any right, power, authority or discretion vested in it in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it); and

(xii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

(i)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

(j)
Each of the COFACE Agent and the Security Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

(k)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) each of the COFACE Agent and the Security Agent may act (or refrain
from taking action) as it considers to be in the best interest of the Lenders.

(l)
Neither the COFACE Agent nor the Security Agent is authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.




Americas 90643250
146
 




--------------------------------------------------------------------------------




(m)
The Security Agent may assume (unless it has received notice to the contrary in
its capacity as Security Agent) that all instructions given to it by the COFACE
Agent, if required to be approved by the Majority Lenders, have been so
approved.

28.9
Responsibility for Documentation

None of the COFACE Agent, the Security Agent nor a Mandated Lead Arranger:
(e)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the COFACE Agent, the Security Agent, a
Mandated Lead Arranger, the Borrower or any other person given in or in
connection with any Finance Document; or

(f)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

28.10
Exclusion of Liability

(l)
Without limiting paragraph (b), neither the COFACE Agent nor the Security Agent
will be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for any action taken by it under or in
connection with any Transaction Document, unless directly caused by its gross
negligence or wilful misconduct.

(m)
No Party (other than the COFACE Agent or the Security Agent) may take any
proceedings against any officer, employee or agent of the COFACE Agent or the
Security Agent in respect of any claim it might have against the COFACE Agent or
the Security Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the COFACE Agent or the Security Agent may rely on this
Clause subject to Clause 1.5 (Third Party Rights) and the provisions of the
Third Parties Act.

(n)
Neither the COFACE Agent nor the Security Agent will be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by it if it has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

(o)
Nothing in this Agreement shall oblige the COFACE Agent, the Security Agent or a
Mandated Lead Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
COFACE Agent, the Security Agent and each Mandated Lead Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the COFACE
Agent, the Security Agent and a Mandated Lead Arranger.

28.11
Lenders’ Indemnity to the COFACE Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the COFACE Agent
and the Security Agent, within three (3) Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by the COFACE Agent and the
Security Agent (otherwise than by reason of its gross negligence or wilful
misconduct) notwithstanding its negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the COFACE Agent or the Security Agent in



Americas 90643250
147
 




--------------------------------------------------------------------------------




acting as COFACE Agent or the Security Agent under the Finance Documents (unless
the COFACE Agent or the Security Agent has been reimbursed by the Borrower
pursuant to a Finance Document).
28.12
Resignation of the COFACE Agent and the Security Agent

(o)
Each of the COFACE Agent and the Security Agent may resign and appoint one of
its Affiliates as successor by giving notice to the other Finance Parties and
the Borrower.

(p)
Alternatively each of the COFACE Agent and the Security Agent may resign by
giving notice to the other Finance Parties and the Borrower, in which case the
Majority Lenders (after consultation with the Borrower) may appoint a successor
COFACE Agent or Security Agent (as the case may be).

(q)
If the Majority Lenders have not appointed a successor COFACE Agent or Security
Agent in accordance with Clause 28.12(b) within thirty (30) days after notice of
resignation was given, the COFACE Agent or the Security Agent (after
consultation with the Borrower) may appoint a successor COFACE Agent or Security
Agent.

(r)
The retiring COFACE Agent or Security Agent shall, at its own cost, make
available to its successor such documents and records and provide such
assistance as its successor may reasonably request for the purposes of
performing its functions as COFACE Agent or Security Agent under the Finance
Documents.

(s)
The COFACE Agent’s resignation notice shall only take effect upon the
appointment of a successor.

(t)
The Security Agent’s resignation notice shall only take effect upon:

(iv)
the appointment of a successor; and

(v)
the transfer of all of any Lien expressed to be created under the Security
Documents to that successor.

(u)
Upon the appointment of a successor, the retiring COFACE Agent or Security Agent
shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 28.12. Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(v)
After consultation with the Borrower, the Majority Lenders may, by notice to the
COFACE Agent or the Security Agent (as the case may be), require it to resign in
accordance with Clause 28.12(a). In this event, the COFACE Agent or the Security
Agent (as the case may be) shall resign in accordance with Clause 28.12(a).

(w)
The COFACE Agent shall resign in accordance with paragraph (b) above (and, to
the extent applicable, shall use reasonable endeavours to appoint a successor
COFACE Agent pursuant to paragraph (c) above) if on or after the date which is
three (3) months before the earliest FATCA Application Date relating to any
payment to the COFACE Agent under the Finance Documents:

(iii)
the COFACE Agent fails to respond to a request under Clause 13.7 (FATCA
Information) and a Lender reasonably believes that the COFACE Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;




Americas 90643250
148
 




--------------------------------------------------------------------------------




(iv)
the information supplied by the COFACE Agent pursuant to Clause 13.7 (FATCA
Information) indicates that the COFACE Agent will not be (or will have ceased to
be) a FATCA Exempt Party on or after that FATCA Application Date; or

(v)
the COFACE Agent notifies the Borrower and the Lenders that the COFACE Agent
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date,

and, in each case, a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the COFACE Agent were a
FATCA Exempt Party, and that Lender, by written notice to the COFACE Agent,
requires it to resign.
28.13
Confidentiality

(e)
In acting as agent for the Finance Parties, each of the COFACE Agent and the
Security Agent shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

(f)
If information is received by another division or department of the COFACE Agent
or the Security Agent, it may be treated as confidential to that division or
department and neither the COFACE Agent nor the Security Agent shall be deemed
to have notice of it.

28.14
Relationship with the Lenders

The COFACE Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five (5) Business Days prior notice from that Lender to the contrary
in accordance with the terms of this Agreement.
28.15
Credit Appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the COFACE Agent, the Security Agent and the Mandated Lead Arrangers
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:
(a)
the financial condition, status and nature of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(d)
the adequacy, accuracy and/or completeness of any information provided by the
COFACE Agent, the Security Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

28.16
Reference Banks




Americas 90643250
149
 




--------------------------------------------------------------------------------




If a Reference Bank who is also a Lender (or, if a Reference Bank is not a
Lender, the Lender of which it is an Affiliate) ceases to be a Lender, the
COFACE Agent shall (in consultation with the Borrower) appoint another Lender or
an Affiliate of a Lender to replace that Reference Bank.
28.17
COFACE Agent’s and Security Agent’s Management Time

Any amounts payable to the COFACE Agent or the Security Agent (as the case may
be) under Clause 15.3 (Indemnity to the COFACE Agent), Clause 15.4 (Indemnity to
the Security Agent) and Clause 17 (Costs and Expenses) shall include the cost of
utilising the COFACE Agent’s or the Security Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the COFACE Agent or the Security Agent may notify to the Borrower and
the Lenders.
28.18
Deduction from Amounts Payable by the COFACE Agent and the Security Agent

If any Party owes an amount to the COFACE Agent or the Security Agent under the
Finance Documents, the COFACE Agent or the Security Agent (as the case may be)
may, after giving notice to that Party and provided that this will not result in
breach of any applicable currency control regulations by the Borrower, deduct an
amount not exceeding that amount from any payment to that Party which the COFACE
Agent or the Security Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents, that Party shall be regarded as
having received any amount so deducted.
28.19
Security Agent

(a)
The provisions of Schedule 6 (The Security Agent) shall bind each Party.

(b)
The Security Agent shall promptly transfer to the COFACE Agent any amounts
received by it under the Finance Documents for application by the COFACE Agent
in accordance with the order set out in Clause 31.6 (Partial Payments). The
Security Agent shall be obliged to make such transfer only to the extent it has
actually received such amount.

(c)
At the request of the Security Agent, the COFACE Agent shall notify the Security
Agent, and shall provide a copy of such notification to the Borrower, of amounts
due to any Party under this Agreement, and the due date for such amounts. The
Security Agent may accept such notifications as conclusive evidence of the
matters to which they relate.

28.20
No Independent Power

(d)
The Lenders shall not have any independent power to enforce, or have recourse
to, any of the Liens expressed to be created under the Security Documents, or to
exercise any rights or powers arising under the Security Documents except
through the Security Agent.

(e)
This Clause is for the benefit of the Finance Parties only.

29.
Conduct of Business by the Finance Parties

No provision of this Agreement will:
(q)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(r)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or




Americas 90643250
150
 




--------------------------------------------------------------------------------




(s)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

30.
Sharing among the Finance Parties

30.1
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:
(u)
the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the COFACE Agent;

(v)
the COFACE Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the COFACE Agent and distributed in accordance
with Clause 31 (Payment Mechanics), without taking account of any Tax which
would be imposed on the COFACE Agent in relation to the receipt, recovery or
distribution; and

(w)
the Recovering Finance Party shall, within three (3) Business Days of demand by
the COFACE Agent, pay to the COFACE Agent an amount (the “Sharing Payment”)
equal to such receipt or recovery less any amount which the Agent determines may
be retained by the Recovering Finance Party as its share of any payment to be
made, in accordance with Clause 31.6 (Partial Payments).

30.2
Redistribution of Payments

The COFACE Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the “Sharing Finance Parties”) in accordance with
Clause 31.6 (Partial Payments) towards the obligations of that Obligor to the
Sharing Finance Parties.
30.3
Recovering Finance Party’s Rights

On a distribution by the COFACE Agent under Clause 30.2 (Redistribution of
Payments), of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.
30.4
Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(h)
each Sharing Finance Party shall, upon request of the COFACE Agent, pay to the
COFACE Agent for the account of that Recovering Finance Party an amount equal to
the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the “Redistributed Amount”); and

(i)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.




Americas 90643250
151
 




--------------------------------------------------------------------------------




30.5
Exceptions

(l)
This Clause 30 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(m)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(vii)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(viii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

31.
Payment Mechanics

31.1
Payments to the COFACE Agent

(i)
On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document (subject to Clause 31.12 (Payments to the Security
Agent), the Borrower or Lender shall make the same available to the COFACE Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the COFACE Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

(j)
All payments to be made by the Borrower under this Agreement shall be made in
Dollars in immediately available funds to the account of the COFACE Agent with
account No. 20019409300136 with BNP Paribas S.A., The Equitable Building,
787 Seventh Avenue, New York, SWIFT code BNPAUS3NXXX, in favour of BNP PARIBAS
LSI‑BOCI, 150, Rue du Faubourg Poissonnière 75010 Paris, SWIFT code BNPAFRPPXXX,
or to such other account as the COFACE Agent may from time to time designate to
the Borrower in writing.

(k)
For any payment to be made by the Borrower, the Borrower shall ensure that the
COFACE Agent receives a swift advice of such payment from the Borrower’s bank no
later than the Business Day immediately preceding the date of such payment. The
swift message shall be sent to BNPAFRPPACH attention BOCI Buyers Credits with
references USA/GLOBALSTAR/Loan Agreement dated 5 June 2009 or such other account
in the principal financial centre of the country of that currency with such bank
as the COFACE Agent specifies.

31.2
Evidence of Financial Indebtedness

(k)
Each Loan made by a Lender shall be evidenced by one (1) or more accounts or
records maintained by such Lender and by the COFACE Agent in the ordinary course
of business. The accounts or records maintained by the COFACE Agent and each
Lender shall be conclusive absent manifest error of the amount of any Loan made
by the Lenders to the Borrower and the interest and payments thereon.

(l)
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower under this Agreement to pay any
amount owing with respect to the Obligations. If there is any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the COFACE Agent in respect




Americas 90643250
152
 




--------------------------------------------------------------------------------




of such matters, the accounts and records of the COFACE Agent shall prevail in
the absence of manifest error.
(m)
Upon the request of any Lender or COFACE made through the COFACE Agent, the
Borrower shall immediately execute and deliver to the COFACE Agent Promissory
Notes which shall be in accordance with the Repayment Schedule previously
provided by the Borrower to the Lenders and shall evidence all outstanding Loans
(including principal and interest). Each Promissory Note shall be denominated in
Dollars and be payable in accordance with Clause 31 (Payment Mechanics). The
Borrower shall ensure that each Promissory Note shall be governed by English or
French law as selected by the COFACE Agent and the Borrower waives any right of
protest under any Promissory Note to the extent possible under applicable law.

(n)
Any payment which is due to be made under a Promissory Note that is not a
Business Day shall be made on the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not).

(o)
If paragraph (d) above applies, interest shall be payable on the principal up to
the date of actual payment by the Borrower.

(p)
Neither the payment date nor the amount of principal and interest specified in
the relevant Promissory Note (if any) shall be modified. Notwithstanding that
the Promissory Note shall not be modified, the Borrower shall be obliged to make
payment in full (including principal and accrued interest) to the COFACE Agent
in accordance with the provisions of this Clause 31 (Payment Mechanics).
Notwithstanding the foregoing, the COFACE Agent and the Lenders hereby agree not
to demand payment under any Promissory Note prior to exercising its rights
pursuant to Clause 24 (Remedies upon an Event of Default).

(q)
If paragraph (d) applies, at least thirty (30) days prior to any payment under a
note the payment date of which has been extended in accordance with paragraph
(d) above, the COFACE Agent shall send to the Borrower a written statement
documenting the additional amount of interest owed by the Borrower at such
payment date.

(r)
Following the issue of Promissory Notes under this Clause 31.2, on or before
each date on which the Borrower makes a repayment or prepayment of any
outstanding Loan, it shall execute and deliver to the COFACE Agent replacement
Promissory Notes. Each such replacement Promissory Note shall be issued on the
terms as set out in paragraph (c) and shall, in aggregate, have a face value
equal to the principal amount outstanding in respect of the outstanding Loans
following such repayment or prepayment. Upon receipt of such replacement
Promissory Notes, the COFACE Agent shall cancel and return to the Borrower all
the Promissory Notes held by it before such repayment or prepayment.

31.3
Distributions by the COFACE Agent

Each payment received by the COFACE Agent under the Finance Documents for
another Party shall, subject to Clause 31.4 (Distributions to the Borrower) and
Clause 31.5 (Clawback) and Clause 31.12 (Payments to the Security Agent), be
made available by the COFACE Agent as soon as practicable after receipt to the
Party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the COFACE Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency.
31.4
Distributions to the Borrower




Americas 90643250
153
 




--------------------------------------------------------------------------------




The COFACE Agent and the Security Agent may (with the consent of the Obligor or
in accordance with Clause 32 (Set‑off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.
31.5
Clawback

(n)
Where a sum is to be paid to the COFACE Agent or the Security Agent under the
Finance Documents for another Party, the COFACE Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

(o)
If the COFACE Agent or the Security Agent pays an amount to another Party and it
proves to be the case that the COFACE Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the COFACE Agent or the Security Agent shall on
demand refund the same to the COFACE Agent together with interest on that amount
from the date of payment to the date of receipt by the COFACE Agent or the
Security Agent, calculated by it to reflect its cost of funds.

31.6
Partial Payments

(g)
If the COFACE Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
COFACE Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:

(xiii)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the COFACE Agent, the Security Agent or the Mandated Lead Arrangers under the
Finance Documents;

(xiv)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due to the Finance Parties but unpaid under this Agreement;

(xv)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(xvi)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(h)
The COFACE Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

(i)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

31.7
No set‑off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set‑off
or counterclaim.
31.8
Business Days

(f)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).




Americas 90643250
154
 




--------------------------------------------------------------------------------




(g)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

31.9
Currency of Account

(x)
Subject to paragraphs (b) and (c) below, Dollars is the currency of account and
payment for any sum due from the Borrower under any Finance Document.

(y)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(z)
Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

31.10
Change of Currency

(g)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(ix)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the COFACE
Agent (after consultation with the Borrower); and

(x)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the COFACE
Agent (acting reasonably).

(h)
If a change in any currency of a country occurs, this Agreement will, to the
extent the COFACE Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

31.11
Disruption to Payment Systems etc.

If either the COFACE Agent determines (in its discretion) that a Disruption
Event has occurred or the COFACE Agent is notified by the Borrower that a
Disruption Event has occurred:
(e)
the COFACE Agent may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the COFACE Agent may deem
necessary in the circumstances;

(f)
the COFACE Agent shall not be obliged to consult with the Borrower in relation
to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

(g)
the COFACE Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

(h)
any such changes agreed upon by the COFACE Agent and the Borrower shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the




Americas 90643250
155
 




--------------------------------------------------------------------------------




Parties as an amendment to (or, as the case may be, waiver of) the terms of the
Finance Documents notwithstanding the provisions of Clause 37 (Amendments and
Waivers);
(i)
the COFACE Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the COFACE Agent) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 31.11 (Disruption to
Payment Systems etc.); and

(j)
the COFACE Agent shall notify the Finance Parties of all changes agreed pursuant
to paragraph (d) above.

31.12
Payments to the Security Agent

Notwithstanding any other provision of any Finance Document, after a notice has
been given to the Borrower under Clause 24 (Remedies Upon an Event of Default),
and at any time after any Liens created by or pursuant to any Security Document
becomes enforceable, the Security Agent may require the Borrower to pay all sums
due under any Finance Document as the Security Agent may direct for application
in accordance with the terms of the Security Documents.
32.
Set‑off

If an Event of Default has occurred and is continuing, a Finance Party may
set‑off any matured obligation due from the Borrower under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set‑off. Following the exercise of a right of set‑off under this Agreement, the
relevant Finance Party shall notify the Borrower.
33.
Notices

33.1
Communications in Writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
33.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(n)
in the case of the Borrower:

Address:
Globalstar, Inc.
300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:    James Monroe III



Americas 90643250
156
 




--------------------------------------------------------------------------------




Facsimile:    +001 985 335-1900;
(o)
in the case of each Lender, that notified in writing to the COFACE Agent on or
prior to the date on which it becomes a Party; and

(p)
in the case of the COFACE Agent and the Security Agent:

Address:
BNP Paribas
Asset Finance Export Finance
Commercial Support and Loan Implementation
ACI: CHDESA1
37, Place du Marché Saint Honoré
75031 Paris Cedex 01
France

Attention:    Mrs Dominique Laplasse and Mrs Sylvie Caset Carricaburru
Telephone:    + 33 (0)1 43 16 81 79 / + 33(0)1 43 16 81 69
Facsimile:    + 33 (0)1 43 16 81 84
or any substitute address or fax number or department or officer as the Party
may notify to the COFACE Agent (or the COFACE Agent may notify to the other
Parties, if a change is made by the COFACE Agent) by not less than five
(5) Business Days’ notice.
33.3
Delivery

(p)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.
(q)
Any communication or document to be made or delivered to the COFACE Agent, the
Security Agent or the Mandated Lead Arrangers will be effective only when
actually received by the COFACE Agent, the Security Agent or such Mandated Lead
Arranger and then only if it is expressly marked for the attention of the
department or officer identified with the COFACE Agent’s, the Security Agent’s
or such Mandated Lead Arranger’s signature below (or any substitute department
or officer as the COFACE Agent, the Security Agent or such Mandated Lead
Arranger shall specify for this purpose).

(r)
All notices from or to an Obligor shall be sent through the COFACE Agent.

(s)
Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

(t)
Any communications or document which becomes effective in accordance with
paragraphs (a) to (d) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

33.4
Notification of Address and Fax Number




Americas 90643250
157
 




--------------------------------------------------------------------------------




Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the COFACE Agent shall notify the other Parties.
33.5
Electronic Communication

(p)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that these two Parties agree that, unless and until notified to
the contrary, this is to be accepted form of communication and if those two
parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their address or any other such information
supplied by them by no less than five (5) Business Days’ notice.

(q)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the COFACE Agent only if it is addressed in
such a manner as the COFACE Agent shall specify for this purpose.

(r)
Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00pm in the place of receipt shall be deemed only
to become effective on the following day.

33.6
English Language

(h)
Any notice given under or in connection with any Finance Document must be in
English.

(i)
All other documents provided under or in connection with any Finance Document
must be:

(xi)
in English; or

(xii)
if not in English, and if so required by the COFACE Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

34.
Calculations and Certificates

34.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
34.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
34.3
Day Count Convention




Americas 90643250
158
 




--------------------------------------------------------------------------------




Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days or, in any case where
the practice in the London interbank market differs, in accordance with that
market practice.
35.
Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
36.
Remedies and Waivers

No:
(j)
failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents; and

(k)
election to affirm any of the Finance Documents on the part of any Finance Party
shall be effective unless it is in writing. No single or partial exercise of any
right or remedy shall prevent any further or other exercise or the exercise of
any other right or remedy. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by law.

37.
Amendments and Waivers

37.1
Required Consents

(s)
Subject to Clause 37.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and following consultation by the COFACE Agent with COFACE. Any such amendment
or waiver will be binding on all Parties.

(t)
The COFACE Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 37.

(u)
Unless otherwise agreed, no amendment or waiver may be made before the date
falling ten (10) Business Days after the terms of that amendment or waiver have
been notified by the COFACE Agent to the Lenders. The COFACE Agent shall notify
the Lenders reasonably promptly of any amendments or waivers proposed by the
Borrower.

37.2
Exceptions

(j)
An amendment or waiver that has the effect of changing or which relates to:

(xvii)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

(xviii)
an extension to the date of payment of any amount under the Finance Documents;

(xix)
a reduction in the Applicable Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;




Americas 90643250
159
 




--------------------------------------------------------------------------------




(xx)
an increase in or an extension of any Commitment or any requirement that a
cancellation of Commitments reduces the Commitments of the Lenders rateably
under the relevant Facility;

(xxi)
a change to an Obligor;

(xxii)
any provision which expressly requires the consent of all the Lenders;

(xxiii)
Clause 2.2 (Finance Parties’ Rights and Obligations), Clause 26 (Changes to the
Lenders) or this Clause 37;

(xxiv)
the nature or scope of the assets of the Borrower which from time to time are,
or are expressed to be, the subject of a Lien under the Security Documents; or

(xxv)
the release of any Lien granted in accordance with the Security Documents or the
granting of any Lien required under the terms of this Agreement,

shall not be made without the prior consent of all the Lenders.
(k)
An amendment or waiver which relates to the rights or obligations of the COFACE
Agent, the Security Agent, and/or a Mandated Lead Arranger may not be effected
without the consent of the COFACE Agent, the Security Agent, and/or the Mandated
Lead Arranger (as the case may be).

(l)
If the COFACE Agent or a Lender reasonably believes that an amendment or waiver
may constitute a “material modification” for the purposes of FATCA that may
result (directly or indirectly) in a Party being required to make a FATCA
Deduction and the COFACE Agent or that Lender (as the case may be) notifies the
Borrower and the COFACE Agent accordingly, that amendment or waiver may not be
effected without the consent of the COFACE Agent or that Lender (as the case may
be).

37.3
Payment of Waiver or Amendment Fees

(aa)
Subject to paragraph (d) below, the Borrower shall pay to:

(i)
the COFACE Agent (for the account of each Lender) a waiver fee in an amount
equal to US$15,000 for each Lender; and

(ii)
the COFACE Agent (for its own account) a waiver fee in an amount equal to
US$10,000,

(each fee, a “Waiver Fee”) if, following the First Effective Date any amendments
or waivers (howsoever described) are required in respect of the Finance
Documents.
(bb)
Each Waiver Fee shall be due from the date on which the Borrower delivers the
waiver and/or amendment request to the COFACE Agent and is payable within thirty
(30) days of such request.

(cc)
Each payment by the Borrower of a Waiver Fee shall be made in accordance with
Clause 30 (Payment Mechanics) and the other provisions of the Finance Documents.

(dd)
No Waiver Fee shall be payable in respect of any amendment requested by the
Borrower in connection with:

(i)
the ability of the Borrower to incur additional Financial Indebtedness in
connection with Permitted Vendor Financings in an aggregate amount above the
threshold set out in Clause 22.1(k) (Limitations on Financial Indebtedness); or




Americas 90643250
160
 




--------------------------------------------------------------------------------




(ii)
the ability of the Borrower to incur additional Financial Indebtedness in
connection with cash paying Subordinated Indebtedness above the amounts as set
out in the then current Agreed Business Plan; or

(iii)
any adjustment to the numerator of the financial covenant set out in Clause 20.5
(Net Debt to Adjusted Consolidated EBITDA) in order to take into account the
revised levels of Financial Indebtedness permitted following any amendment
requests of the types set out in paragraphs (a) and (b) above (for which
separate amendment requests shall be required).

(ee)
In connection with any requested amendment under paragraph (d)(iii) above in
accordance with the provisions of this Clause 37 (Amendments and Waivers), the
Borrower shall provide to the COFACE Agent a substitute table for the purposes
of Clause 20.5 (Net Debt to Adjusted Consolidated EBITDA) on the same basis as
the existing table but reflecting the appropriate numerator for the financial
covenant. Upon agreement by the Lenders and the Borrower with the substitute
table, the substitute table will be deemed to replace the then existing table
applicable for the purposes of Clause 20.5 (Net Debt to Adjusted Consolidated
EBITDA) and all determinations in respect of compliance with such financial
covenant shall be made in accordance with the substitute table.

37.4
Voting

(i)
The Lenders hereby acknowledge that, pursuant to the terms of the COFACE
Insurance Policy, COFACE shall be entitled to direct the manner in which voting
rights or any other rights, powers, authorities and discretions held by the
Lenders with respect to the Facilities are exercised.

(j)
The COFACE Agent shall seek the instructions of COFACE with respect to any
matter on which any Lender is entitled to vote or exercise any right, power,
authority or discretion (whether under this Agreement, any other Finance
Document or any related agreements). The COFACE Agent shall notify the Lenders
of the instructions of COFACE in respect thereof.

38.
Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
39.
Governing Law

Other than Clause 28.2 (Appointment of Security Agent (France)), this Agreement
and any non‑contractual obligations arising out of or in connection with it are
governed by English law.
40.
Enforcement

40.1
Jurisdiction

(k)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non‑contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).




Americas 90643250
161
 




--------------------------------------------------------------------------------




(l)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(m)
This Clause 40.1 (Jurisdiction) is for the benefit of the Finance Parties only.
As a result, no Finance Party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Finance Parties may take concurrent proceedings in any
number of jurisdictions.

(n)
This Clause 40 does not apply to Clause 28.2 (Appointment of Security Agent
(France)).

40.2
Service of Process

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:
(k)
irrevocably appoints WFW Legal Services Limited of 15 Appold Street, London EC2A
2HB as its agent for service of process in relation to any proceedings before
the English courts in connection with any Finance Document; and

(l)
agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

40.3
Waiver of Immunity

To the extent that the Borrower may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), the Borrower
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.
41.
Confidentiality

41.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 41.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.
41.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(e)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors and partners such Confidential Information as
that Finance Party shall consider appropriate if any person to whom the
Confidential Information is to be given pursuant to this paragraph (a) is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(f)
to any person:




Americas 90643250
162
 




--------------------------------------------------------------------------------




(xxvi)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates and professional advisers;

(xxvii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates and professional advisers;

(xxviii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

(xxix)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

(xxx)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(xxxi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(xxxii)
who is a Party; or

(xxxiii)
with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and




Americas 90643250
163
 




--------------------------------------------------------------------------------




(D)
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Company and the relevant Finance
Party.

41.3
Entire agreement

This Clause 41 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
41.4
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
41.5
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(c)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 41.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(d)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 41 (Confidentiality).

41.6
Continuing obligations

The obligations in this Clause 41 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:
(d)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(e)
the date on which such Finance Party otherwise ceases to be a Finance Party.

42.
Subrogation and Reimbursement




Americas 90643250
164
 




--------------------------------------------------------------------------------




42.1
COFACE Insurance Policy – Subrogation

The Parties acknowledge and agree that:
(a)
COFACE shall automatically be subrogated to the rights of the Lenders under this
Agreement and each other Finance Document (including its rights with respect to
voting) upon, and to the extent of, any payment made by it under or in respect
of the COFACE Insurance Policy; and

(b)
the Obligations in respect of which any such payment was made shall,
notwithstanding such payment, be treated as being outstanding to COFACE for the
purposes of the Finance Documents until such time as they would have been
discharged had COFACE not made that payment.

42.2
Subrogation

(f)
Without prejudice to Clause 42.3 (Reimbursement) and any right of
indemnification or subrogation COFACE may have at law, in equity or otherwise,
each Party agrees that COFACE will, subject to and in accordance with Clause
42.1 (COFACE Insurance Policy - Subrogation), be subrogated to the rights of the
Lenders under this Agreement upon the making of any payment by, or on behalf of,
COFACE under the COFACE Insurance Policy and the Lenders shall act in accordance
with the instructions of COFACE in the enforcement of their rights under this
Agreement and the other Finance Documents following such subrogation.

(g)
The Parties agree that the right of subrogation under paragraph (a) above shall
arise irrespective of, and prevail over, any inconsistency with any right of
subrogation arising under the COFACE Insurance Policy, or under the laws of
France, and notwithstanding any conduct on the part of COFACE or the Lenders.

42.3
Reimbursement

(e)
Without prejudice to Clause 42.2 (Subrogation), the Borrower agrees that it will
promptly upon receipt of notice thereof reimburse COFACE for any payment made by
COFACE under the COFACE Insurance Policy, whether by direct payment or offset,
in respect, and to the extent, of the Borrower’s obligations to the Lenders
under this Agreement (such amounts, the “COFACE Insurance Policy Payments”).

(f)
The obligations of the Borrower to reimburse COFACE will be due and payable in
the currency of payment by COFACE within five (5) Business Days of written
demand in an amount equal to (without double counting):

(i)
the COFACE Insurance Policy Payments; and

(ii)
all previously paid COFACE Insurance Policy Payments which remain unreimbursed,
together with any commission on any and all amounts remaining unreimbursed from
and including the date on which such amounts become due until and including the
date on which such amounts are paid in full determined in accordance with Clause
8.3 (Default Interest).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.







Americas 90643250
165
 




--------------------------------------------------------------------------------




Schedule 1

Lenders and Commitments
Part 1    
Facility A
Facility A Original Lenders
Facility A Commitments US$
BNP Paribas
140,356,164
Société Générale
140,356,164
Natixis
116,963,470
Crédit Agricole Corporate and Investment Bank
93,570,776
Crédit Industriel et Commercial
72,052,546
Total:
563,299,120




Americas 90643250
166
 




--------------------------------------------------------------------------------






Part 2    
Facility B
Facility B Original Lenders
Facility B Commitments US$
BNP Paribas
5,741,550
Société Générale
5,741,550
Natixis
4,784,626
Crédit Agricole Corporate and Investment Bank
3,827,700
Crédit Industriel et Commercial
2,947,454
Total:
23,042,880



 



Schedule 2    
Conditions Precedent
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute the Transaction
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Transaction Documents
to which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Transaction Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A certificate of each Obligor (other than Thermo) (signed by an authorised
signatory) confirming that the borrowing or guaranteeing, as appropriate,
contemplated by the Finance Documents would not cause any borrowing,
guaranteeing or similar limit binding on any Obligor (other than Thermo) to be
exceeded.




Americas 90643250
167
 




--------------------------------------------------------------------------------




(e)
A certificate from a Responsible Officer of the Borrower certifying that, as of
Financial Close:

(i)
each copy document relating to an Obligor specified in this Schedule 2
(Conditions Precedent) is correct, complete and in full force and effect as at a
date no earlier than the date of Financial Close;

(ii)
all representations and warranties of the Obligors contained in the Finance
Documents are true, correct and complete in all material respects (provided
that, any representation or warranty that is qualified by materiality or by
reference to Material Adverse Effect shall be true, correct and complete in all
respects);

(iii)
none of the Obligors is in violation of any of the covenants contained in the
Finance Documents;

(iv)
after giving effect to the transactions contemplated by this Agreement, no
Default or Event of Default has occurred and is continuing; and

(v)
each of the Obligors has satisfied each of the conditions set out in this
Schedule 2 (Conditions Precedent) and Clause 4.2 (Further Conditions Precedent).

(f)
Certificates as of a recent date of the good standing of each Obligor under the
laws of its jurisdiction of organisation and, to the extent requested by the
COFACE Agent, each other jurisdiction where such Obligor is qualified to do
business.

2.
Legal opinions

(a)
A legal opinion of White & Case LLP (advisers to the Lenders) as to matters of
the laws of England and confirming, among other things, the validity and
enforceability of the Finance Documents governed by English law).

(b)
A legal opinion of White & Case LLP (advisers to the Lenders) as to matters of
the laws of France and confirming, among other things, the validity and
enforceability of the French Security Documents.

(c)
A legal opinion of Taft Stettinius & Hollister LLP (advisers to the Borrower)
confirming, among other things, the due authorisation of each Obligor, no
conflict with the convertible notes, and confirming the validity and
enforceability of those Security Documents governed by New York law.

(d)
A legal opinion of Haynes & Boone (advisers to the Lenders) as to matters of the
laws of Texas and confirming, among other things, the validity and
enforceability of those Security Documents governed by Texas law.

(e)
A legal opinion of K&L Gates (advisers to the Lenders) as to matters of the laws
of Alaska and confirming, among other things, the validity and enforceability of
those Security Documents governed by Alaska law.

(f)
A legal opinion of Wilmer Cutler Pickering Hale and Dorr LLP in respect of each
Obligor’s FCC Communications Licences.

(g)
A legal opinion of in-house counsel or external counsel of the Supplier
confirming, among other things, that the Supplier has been duly authorised to
enter into each of the Finance Documents to which it is a party.




Americas 90643250
168
 




--------------------------------------------------------------------------------




(h)
A legal opinion of in-house counsel or external counsel of the Launch Services
Provider confirming, among other things, that the Launch Services Provider has
been duly authorised to enter into each of the Finance Documents to which it is
a party.

(i)
Such other favourable legal opinions of counsel to the Obligors addressed to the
COFACE Agent (for and on behalf of itself and the other Finance Parties) with
respect to the Obligors, the Finance Documents and such other matters as the
COFACE Agent shall reasonably request, including, without limitation, FCC
matters.

3.
Finance documents

An original (duly executed by each of the parties thereto) of:
(a)
this Agreement; and

(b)
each of the other Finance Documents (other than the Mortgages and each Landlord
Waiver and Consent Agreement).

4.
Personal property collateral

The COFACE Agent shall have received:
(a)
original stock certificates and other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner
thereof; and

(b)
each original promissory note pledged pursuant to the Security Documents.

5.
Security matters

(a)
Certified copies of all notices of assignment and/or charge required to be
delivered pursuant to the Security Documents.

(b)
Each Obligor shall have duly authorised, executed and delivered:

(i)
proper financing statements (Form UCC‑1 or such other financing statements or
similar notices as shall be required by local law) fully executed for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect a Lien purported to be created by the Security Documents;

(ii)
certified copies of requests for information or copies (Form UCC‑11), or
equivalent reports, listing all judgement liens, tax liens or effective
financing statements that name the Obligors or any of their Subsidiaries, or a
division or other operating unit of any such person, as debtor and that are
filed in the jurisdictions referred to in paragraph (i) above, together with
copies of such other financing statements evidencing any Lien permitted by
Clause 22.2 (Limitations on Liens);

(iii)
evidence of the completion of all other recordings and filings of, or with
respect to, the Security Documents as may be necessary to perfect any Lien
intended to be created by the Security Documents;

(iv)
each irrevocable payment instruction (if any); and

(v)
evidence that all other actions necessary to perfect and protect any Lien
purported to be created by the Security Document have been taken.

6.
Governmental and other authorisations




Americas 90643250
169
 




--------------------------------------------------------------------------------




The Borrower has obtained, and provided to the COFACE Agent, certified copies of
all Authorisations listed in Schedule 15 (Communication Licences) together with:
(a)
in the case of paragraphs (i), (iii) and (iv) below, all other Authorisations;
and

(b)
in the case of paragraph (ii) below, all other material Authorisations,

in each case, not listed in those clauses that may become necessary for:
(i)
each Loan;

(ii)
the business of the Borrower as it is presently carried on and is contemplated
to be carried out;

(iii)
the due execution, delivery, validity and enforceability of, and performance by
an Obligor of its obligations under this Agreement and each other Transaction
Document to which it is a party, and any other documents necessary or desirable
to the implementation of any of those agreements or documents; and

(iv)
the remittance to any Finance Party (or its assigns) of all monies payable or
owing to such Finance Party (or its assigns) under any Finance Document in the
currencies specified in such Finance Document,

and all those Authorisations are in full force and effect.
7.
Commercial contracts

The following documents shall have been delivered to the COFACE Agent:
(a)
a copy, certified as true and complete by an Authorised Signatory of the
Supplier and the Launch Services Provider, of each Commercial Contract;

(b)
a certificate of incumbency and authority, signed by a director of the Supplier
and the Launch Services Provider specifying the names and titles of each of the
Authorised Signatories of the Supplier and the Launch Services Provider:

(i)
whose signature(s) appear on each Commercial Contract and Transaction Document
to which it is a party; and

(ii)
who shall sign all other certificates (including each Qualifying Certificate),
notices and documents referred to in this Agreement on behalf of the Supplier
and the Launch Services Provider (as the case may be);

(c)
a certificate, signed by an Authorised Signatory of the Supplier, certifying
that the Satellite Construction Contract is in full force and effect, with the
date of such entry into full force and effect, and has not been suspended,
interrupted, cancelled or terminated, amended or modified and no arbitration or
other legal proceedings have been initiated between the Borrower and the
Supplier in respect of the Satellite Construction Contract;

(d)
a certificate, signed by an Authorised Signatory of the Launch Services
Provider, certifying that the Launch Services Contract is in full force and
effect, with the date of such entry into full force and effect, and has not been
suspended, interrupted, cancelled or terminated, amended or modified and no
arbitration or other legal proceedings have been initiated between the Borrower
and the Launch Services Provider in respect of the Launch Services Contract; and




Americas 90643250
170
 




--------------------------------------------------------------------------------




(e)
written evidence received from:

(i)
the Supplier of the payment by the Borrower to the Supplier of the Advance
Payment in respect of the Satellite Construction Contract; and

(ii)
the Launch Services Provider of the payment by the Borrower to the Launch
Services Provider of the Advance Payment in respect of the Launch Services
Contract.

8.
Coface insurance policy

Each COFACE Insurance Policy is in full force and effect and is in form and
substance satisfactory to the COFACE Agent (acting on the instructions of all
the Lenders) and the COFACE Agent (acting on the instructions of all the
Lenders) is satisfied that all conditions of each COFACE Insurance Policy are
fulfilled and that all the requisite approvals of the French Authorities have
been obtained.
9.
No material adverse effect

Since the date of this Agreement nothing has occurred which has or could
reasonably be expected to have a Material Adverse Effect.
10.
Equity / subordinated debt

Evidence that Thermo has converted into share capital of the Borrower all of the
Financial Indebtedness owed by the Borrower (including pursuant to the Thermo
Facility Agreement), together with a pay off letter (in form and substance
satisfactory to the COFACE Agent) evidencing the termination of all obligations
under the Thermo Facility Agreement.
11.
Equity contribution

(a)
Evidence that prior to Financial Close, Thermo (or any other third party) has
contributed to the Borrower at least US$75,000,000 (in aggregate) of equity by
way of share capital or subordinated shareholder loans, as follows:

(iii)
since the date of this Agreement, Thermo (or any other third party) has
contributed to the Borrower at least US$45,000,000 of equity by way of share
capital or subordinated shareholder loans (excluding the equity issued to Thermo
as described in paragraph 10 (Equity / Subordinated Debt) above); and

(iv)
since 1 December 2008 to the date of Financial Close, Thermo has contributed to
the Borrower US$30,000,000 of equity by way of share capital.

12.
Debt service reserve account

Evidence that the Debt Service Reserve Account has been opened and is funded
with the DSRA Required Balance.
13.
Insurances

(a)
A report from the Insurance Consultant.

(b)
The insurance provisions in each of the Commercial Contracts have been amended
in form and substance satisfactory to the COFACE Agent (acting in consultation
with the Insurance Consultant).




Americas 90643250
171
 




--------------------------------------------------------------------------------




(c)
The COFACE Agent shall have received:

(i)
evidence of payment of all insurance premiums (as required within the applicable
credit terms agreed with insurers) for the current policy year of each Insurance
(naming COFACE, the COFACE Agent and the Lenders as additional insured on all
certificates for “all risks property insurance” and also the Security Agent as
first Loss Payee on the Launch Insurance and as additional named insured on the
Launch third party liability insurance);

(ii)
in relation to the “all risks property insurance”, a certified copy of the
Insurance Documentation (including evidence of transit insurance), copies
(certified by a Responsible Officer of the Supplier) in the form required under
the Security Documents and otherwise in form and substance reasonably
satisfactory to the COFACE Agent; and

(iii)
a certified copy of a certificate from the Supplier in respect of its third
party liability insurance in the same form to be provided pursuant to Article 31
of the Satellite Construction Contract.

14.
Know your customer requirements

The COFACE Agent shall have received each of the documents referred to in
Schedule 7 (Know Your Customer Requirements).
15.
No injunction, etc.

(a)
No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed by any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of the Finance Documents or the consummation of the
transactions contemplated thereby, or which, in the COFACE Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by the Finance Documents or the consummation of the transactions
contemplated thereby.

(b)
The COFACE Agent shall be reasonably satisfied that no proceeding shall be
pending or threatened which may result in the loss, revocation, material
modification, non-renewal, suspension or termination of any Material
Communications Licence, the issuance of any cease or desist order or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any operations of the Borrower and its Subsidiaries.

(c)
The COFACE Agent shall be reasonably satisfied that no proceeding shall be
pending or threatened which may result in the denial by the FCC of any pending
material applications of the Borrower or any Subsidiary thereof, if such denial
could reasonably be expected to have a Material Adverse Effect.

16.
Group structure chart

A certified copy of the Group Structure Chart.
17.
Accounts

Evidence that:
(a)
the Project Accounts (other than the Collection Account) have each been opened
and continue to be maintained with the Offshore Account Bank; and




Americas 90643250
172
 




--------------------------------------------------------------------------------




(b)
the Collection Account has been opened and continues to be maintained with the
Onshore Account Bank.

18.
Other documents and evidence

(a)
Evidence that any process agent referred to in Clause 40.2 (Service of Process)
(and any other equivalent provision in the other Finance Documents) has accepted
its appointment.

(b)
A copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

(c)
Copies of the following financial statements:

(i)
the annual audited financial statements issued by the Borrower for the financial
year ended 31 December 2008; and

(ii)
the unaudited financial statements issued by the Borrower for the period ended
31 March 2009.

(d)
Evidence that fees, costs and expenses as at the date of the first Utilisation
due from the Borrower pursuant to the Finance Documents have been paid or will
be paid by the first Utilisation Date.

(e)
Evidence that the Borrower has purchased the Interest Rate Cap Agreements with
each Original Lender in proportion to its Commitment.

(f)
Evidence of the conversion of not less than US$78,200,000 of the 5.75% Notes.

(g)
[Intentionally Omitted].

(h)
[Intentionally Omitted]

(i)
[Intentionally Omitted].

Schedule 3    
Utilisation Request
From:    [Borrower]
To:    [COFACE Agent]
Cc:    [the Supplier] / [the Launch Services Provider]
Dated:    [●]
Dear Sirs,
COFACE Facility Agreement dated 5 June 2009 (as amended and restated from time
to time) (the “Agreement”)
1.
We refer to the Agreement. This is a Utilisation Request for a [disbursement] /
[reimbursement]. Terms defined in the Agreement have the same meaning in this
Utilisation Request unless given a different meaning in this Utilisation
Request.




Americas 90643250
173
 




--------------------------------------------------------------------------------




2.
We wish to borrow a [Facility A] / [Facility B] Loan on the following terms:

Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)
Amount:
[[●] [[Dollars] (US$[●])] or, if less, the Available Facility
Interest Period:
Six (6) Months
Use of Proceeds:
[US$[●] payable to Thales Alenia Space France for payment of the Invoice dated
[●] in relation to the Satellite Construction Contract.]
 
[US$[●] payable to Arianespace for payment of the Invoice dated [●] in relation
to the Launch Services Contract.]
 
[US$[●] payable to the Borrower as reimbursement for payment to the Supplier and
to the Launch Services Provider in relation to part of the Eligible Amount
according to the Invoices separately provided to the COFACE Agent.]
 
[[Dollars] (US$[●]) payable to the COFACE Agent for payment of the COFACE
Insurance Premia.]



3.
We confirm that each condition specified in Clause 4.2 (Further Conditions
Precedent) [and Clause 4.3 (Conditions Precedent to Certain Utilisations)] [is]
[are] satisfied on the date of this Utilisation Request.

4.
The proceeds of this Loan should be credited to [insert relevant bank account
details].

5.
This Utilisation Request is irrevocable.

Yours faithfully


authorised signatory for
Globalstar, Inc.
Schedule 4    
Maximum Covenant Capital Expenditure
Part A
Maximum Covenant Capital Expenditures



Americas 90643250
174
 




--------------------------------------------------------------------------------




1
2
3
4
5
6
7
8
Relevant Period A
Business Plan Capex B
10% Buffer A + B = C
Maximum Capex Covenant D
Minimum Capex – Not Available for Rollover
C – D = E
Capex Available for Rollover F
Cumulative Rollover C + F
Maximum Cumulative Capex
2H 2013
$31,305,815
$3,130,582
$34,436,397
$20,000,000
$14,436,397
$0
$34,436,397
2014
$38,466,992
$3,846,699
$42,313,691
$30,000,000
$12,313,691
$14,436,397
$56,750,088
2015
$17,090,846
$1,709,085
$18,799,931
$10,000,000
$8,799,931
$26,750,088
$45,550,018
2016
$12,000,000
$1,200,000
$13,200,000
$5,000,000
$8,200,000
$35,550,018
$48,750,018
2017
$2,400,000
N/A
$15,000,000
N/A
N/A
$43,750,018
$58,750,018
2018
$2,400,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2019
$2,400,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2020
$2,400,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2021
$2,400,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2022
$2,400,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000






Americas 90643250
175
 




--------------------------------------------------------------------------------






Part B
Maximum Covenant Capital Expenditures for Excess Cash Flow Calculation


Relevant Period
Maximum Covenant Capex for Excess Cash Flow Calculation
2H 2013
US$34,436,397
1H 2014
US$10,688,587
2H 2014
US$31,625,105
1H 2015
US$9,644,886
2H 2015
US$9,155.045
1H 2016
US$6,600.000
2H 2016
US$6,600.000
1H 2017
US$2,500.000
2H 2017
US$2,500.000
1H 2018
US$2,500.000
2H 2018
US$2,500.000
1H 2019
US$2,500.000
2H 2019
US$2,500.000
1H 2020
US$2,500.000
2H 2020
US$2,500.000
1H 2021
US$2,500.000
2H 2021
US$2,500.000
1H 2022
US$2,500.000
2H 2022
US$2,500.000






Americas 90643250
176
 




--------------------------------------------------------------------------------




Schedule 5    
Form of Transfer Certificate and Assignment Agreement
Part A
Form of Transfer Certificate


To:    [●] as COFACE Agent
From:    [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)
Dated:    [●]
COFACE Facility Agreement dated 5 June 2009 (as amended and restated from time
to time) (the “Agreement”)
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.
We refer to clause 26.5 (Procedure for Transfer or Assignment) of the Agreement:

(c)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with clause 26.5 (Procedure for
Transfer or Assignment), all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment(s) and participation in Loans under the
Agreement as specified in the Schedule.

(d)
The proposed Transfer Date is [●].

(e)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 33.2 (Addresses) of the Agreement are
set out in the Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of clause 26.4 (Limitation of
Responsibility of Existing Lenders) of the Agreement.

4.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
Qualifying Lender.

5.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

6.
This Transfer Certificate and any non‑contractual obligations arising out of or
in connection with it are governed by English law.

7.
For the purposes of Article 1278 and seq. of the French Civil Code, it is agreed
that the security interest created pursuant to the Borrower Pledge of Bank
Accounts, the Borrower Additional Pledge of Bank Accounts and the Holding
Account Pledge Agreement shall be preserved for the benefit of the New Lender
and all other Finance Parties.




Americas 90643250
177
 




--------------------------------------------------------------------------------




The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By: [●]
By: [●]



This Transfer Certificate is accepted by the COFACE Agent and the Transfer Date
is confirmed as [●].
[COFACE Agent]
By:    [●]



Americas 90643250
178
 




--------------------------------------------------------------------------------






Part B
Form of Assignment Agreement


To:
[●] as COFACE Agent and [●] as Borrower, for and on behalf of each Obligor



From:
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)



Dated:
[●]



[Borrower] - [●] Facility Agreement
dated [●] (the "Agreement")


1.
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.
We refer to clause 26.5 (Procedure for Transfer or Assignment):

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitment(s) and participations in
Loans under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment(s) and
participations in Loans under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [●].

4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 33.2 (Addresses) are set out in the
Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 26.4 (Limitation of
Responsibility of Existing Lenders).

7.
The New Lender confirms, for the benefit of the COFACE Agent and without
liability to any Obligor, that it is:

(a)
[a Qualifying Lender;]

(b)
[not a Qualifying Lender].

8.
This Assignment Agreement acts as notice to the COACE Agent (on behalf of each
Finance Party) and, upon delivery in accordance with clause 26.6 (Copy of
Transfer Certificate or Assignment Agreement to Borrower), to the Borrower (on
behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.




Americas 90643250
179
 




--------------------------------------------------------------------------------




9.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

10.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

11.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.




Americas 90643250
180
 




--------------------------------------------------------------------------------




THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken


[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]


[Existing Lender]                        [New Lender]


By:                                By:


This Assignment Agreement is accepted by the COFACE Agent and the Transfer Date
is confirmed as [●].


Signature of this Assignment Agreement by the COFACE Agent constitutes
confirmation by the COFACE Agent of receipt of notice of the assignment referred
to herein, which notice the COFACE Agent receives on behalf of each Finance
Party.


[COFACE Agent]


By:








Schedule 6    
The Security Agent
1.
Security agent as holder of liens

(f)
In this Clause:

“Finance Party Claim” means any amount which an Obligor owes to a Finance Party
under or in connection with the Finance Documents; and
“Security Agent Claim” means any amount which an Obligor owes to the Security
Agent under this Clause.
(g)
Unless expressly provided to the contrary in any Finance Document, the Security
Agent holds:

(v)
any security created by a Security Document governed by any relevant law;

(vi)
the benefit of any Security Agent Claims; and

(vii)
any proceeds of security,

for the benefit, and as the property, of the Finance Parties.
(h)
The Security Agent will separately identify in its records the property rights
referred to in paragraph (b) above.

(i)
The Borrower must pay the Security Agent, as an independent and separate
creditor, an amount equal to each Finance Party Claim on its due date.




Americas 90643250
181
 




--------------------------------------------------------------------------------




(j)
The Security Agent may enforce performance of any Security Agent Claim in its
own name as an independent and separate right. This includes any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in respect of any kind of insolvency proceeding.

(k)
Each Finance Party must, at the request of the Security Agent, perform any act
required in connection with the enforcement of any Security Agent Claim. This
includes joining in any proceedings as co-claimant with the Security Agent.

(l)
Unless the Security Agent fails to enforce a Security Agent Claim within a
reasonable time after its due date, a Finance Party may not take any action to
enforce the corresponding Finance Party Claim unless it is requested to do so by
the Security Agent.

(m)
The Borrower irrevocably and unconditionally waives any right it may have to
require a Finance Party to join in any proceedings as co-claimant with the
Security Agent in respect of any Security Agent Claim.

(n)
(A) Discharge by the Borrower of a Finance Party Claim will discharge the
corresponding Security Agent Claim in the same amount; and (B) Discharge by the
Borrower of a Security Agent Claim will discharge the corresponding Finance
Party Claim in the same amount.

(o)
The aggregate amount of the Security Agent Claims will never exceed the
aggregate amount of Finance Party Claims.

(p)
(A) A defect affecting a Security Agent Claim against the Borrower will not
affect any Finance Party Claim; and (B) A defect affecting a Finance Party Claim
against the Borrower will not affect any Security Agent Claim.

(q)
If the Security Agent returns to the Borrower, whether in any kind of insolvency
proceedings or otherwise, any recovery in respect of which it has made a payment
to a Finance Party, that Finance Party must repay an amount equal to that
recovery to the Security Agent.

2.
Responsibility

(c)
The Security Agent is not liable or responsible to any other Finance Party for:

(iii)
any failure in perfecting or protecting the security created by any Security
Document; or

(iv)
any other action taken or not taken by it in connection with any Security
Document,

unless caused by its gross negligence or wilful misconduct.
(d)
The Security Agent is not responsible for:

(i)
the right or title of any person in or to, or the value of, or sufficiency of
any part of the security created by the Security Documents;

(ii)
the priority of any security created by the Security Documents; or

(iii)
the existence of any other Lien affecting any asset secured under a Security
Document.




Americas 90643250
182
 




--------------------------------------------------------------------------------




3.
Title

The Security Agent may accept, without enquiry, the title (if any) the Borrower
may have to any asset over which security is intended to be created by any
Security Document.
4.
Possession of documents

The Security Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document. Without prejudice to
the above, the Security Agent may allow any bank providing safe custody services
or any professional adviser to the Security Agent to retain any of those
documents in its possession.
5.
Investments

Except as otherwise provided in any Security Document, all moneys received by
the Security Agent under a Security Document may be:
(a)
invested in the name of, or under the control of, the Security Agent in any
investment for the time being authorised by any relevant law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent with the consent of the Majority Lenders; or

(b)
placed on deposit in the name of, or under the control of, the Security Agent at
any bank or institution (including any Finance Party) and on such terms as the
Security Agent may agree.

6.
Approval

Each Finance Party:
(a)
confirms its approval of each Security Document; and

(b)
authorises and directs the Security Agent (by itself or by such person(s) as it
may nominate) to enter into and enforce the Security Documents as trustee (or
agent) or as otherwise provided (and whether or not expressly in the names of
the Finance Parties) on its behalf.

7.
Conflict with security documents

If there is any conflict between this Agreement and any Security Document with
regard to instructions to, or other matters affecting, the Security Agent, this
Agreement will prevail.
8.
Release of security

(a)
If a disposal of any asset subject to security created by a Security Document is
made to a person (which is and will remain) outside the Group in the following
circumstances:

(i)
all the Lenders agree to the disposal;

(ii)
the disposal is being made at the request of the Security Agent in circumstances
where any security created by the Security Documents has become enforceable;

(iii)
the disposal is allowed by the terms of the Finance Documents and will not
result or could not reasonably be expected to result in any Default; and

(iv)
the disposal is being effected by enforcement of a Security Document, the
asset(s) being disposed of will be released from any security over it created by
a Security Document.




Americas 90643250
183
 




--------------------------------------------------------------------------------




(b)
Any release under this Subclause will not become effective until the date of the
relevant disposal or otherwise in accordance with the consent of all the
Lenders.

(c)
If a disposal is not made, then any release relating to that disposal will have
no effect, and the obligations of the Borrower under the Finance Documents will
continue in full force and effect.

(d)
If the Security Agent so requests pursuant to a release under this Subclause,
(at the request and expense of the Borrower) each Finance Party must enter into
any document and do all such other things which are reasonably required to
achieve that release. Each other Finance Party irrevocably authorises the
Security Agent to enter into any such document.

9.
Co-security agent

(d)
The Security Agent may appoint a separate security agent or a co-security agent
in any jurisdiction:

(i)
if the Security Agent considers that without the appointment the interests of
the Lenders under the Finance Documents might be materially and adversely
affected;

(ii)
for the purpose of complying with any law, regulation or other condition in any
jurisdiction; or

(iii)
for the purpose of obtaining or enforcing a judgment or enforcing any Finance
Document in any jurisdiction.

(e)
Any appointment under this Subclause will only be effective if the security
agent or co-security agent confirms to the Security Agent and the Borrower in
form and substance satisfactory to the Security Agent that it is bound by the
terms of this Agreement as if it were the Security Agent.

(f)
The Security Agent may remove any security agent or co-security agent appointed
by it and may appoint a new security agent or co-security agent in its place.

10.
Information

Each Finance Party and the Borrower must supply the Security Agent with any
information that the Security Agent may reasonably specify as being necessary or
desirable to enable it to perform its functions under this Clause.
11.
Perfection of security

Borrower must (at its own cost) take any action and enter into and deliver any
document which is required by the Security Agent so that a Security Document
provides for effective and perfected security in favour of any successor
Security Agent.





Americas 90643250
184
 




--------------------------------------------------------------------------------




Schedule 7    
Know Your Customer Requirements
The Borrower shall provide the following documents to the COFACE Agent, upon the
request of a Finance Party, in original or certified copy form:
1.
Formation Documents: original or certified copies of the certificate of
commercial registration, memorandum of association or any other equivalent
formation documents in English that have been filed with the relevant business
registry in the jurisdiction of formation of the Borrower and any other trading
names;

2.
List of Directors: a certified list of all directors of the Borrower including:

(f)
names;

(g)
nationalities;

(h)
dates of birth; and

(i)
business addresses;

3.
Passports: a certified copy of the passports of the persons signing each of the
Finance Documents for and on behalf of the Borrower;

4.
Financials: most recent annual audited financial reports (if any) and the latest
unaudited statement of accounts; and

5.
Listing: evidence that the Borrower is a listed entity.






Americas 90643250
185
 




--------------------------------------------------------------------------------




Schedule 8    
Form of Compliance Certificate
To:    BNP Paribas as COFACE Agent
From:    [Borrower]
Dated:    [●]
Dear Sirs
Globalstar COFACE Facility Agreement dated 5 June 2009 (as amended and restated
from time to time) (the “Agreement”)
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

2.
We confirm that: [Insert details of financial covenants in Clause 20 (Financial
Covenants) to be certified].

3.
We confirm that the amounts as of the date of this Compliance Certificate in
each of the Project Accounts are as follows:

(c)
the Collection Account – US$[●];

(d)
the Debt Service Account – US$[●];

(e)
the Debt Service Reserve Account – US$[●]; and

(f)
the Insurance Proceeds Account – US$[●].

4.
We confirm that: [insert details of any Spectrum Cash Flow and/or Spectrum Sale
proceeds].

5.
We confirm that: [insert detailed calculations for the purposes of calculating
the amounts of the cash sweeps in Clause 7 (Prepayment and Cancellation)].

6.
We confirm that: [insert detailed calculation of the Adjusted Consolidated
EBITDA Reconciliation and the reconciliation of the Excess Cash Flow].

7.
We confirm that since the date of the last Compliance Certificate no new
Subsidiaries have been created or equity interests issued other than as
disclosed in writing to the COFACE Agent.

8.
We confirm that the shareholders of record of the Borrower are as follows:
[insert list of current shareholders of record of the Borrower].

9.
[We confirm that no Default is continuing.]* 

Signed:
 
 
 
Director
Director
 
Of
Of
 
[Borrower]
[Borrower]






Americas 90643250
186
 




--------------------------------------------------------------------------------




Schedule 9    
ERISA Plans
1.
Globalstar, Inc. Savings Plan (401(k));

2.    Globalstar, Inc. Pension Plan (Retirement); and
3.    Globalstar, Inc. Comprehensive Welfare Benefits Plan document.


Schedule 10    
Form of Confidentiality Undertaking
To:




[insert name of Potential Lender]

Re:    The Facility
Borrower:
Amount:
COFACE Agent:
 

Dear Sirs,
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
1.
Confidentiality Undertaking

You undertake:
(g)
to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

(h)
to use the Confidential Information only for the Permitted Purpose; and

(i)
to use all reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that Person
were also a party to it.

2.
Permitted Disclosure

We agree that you may disclose Confidential Information:
(c)
to members of the Participant Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Participant Group;




Americas 90643250
187
 




--------------------------------------------------------------------------------




(d)
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

(e)
with the prior written consent of us and the Borrower.

3.
Notification of Required or Unauthorised Disclosure

You agree (to the extent permitted by law and except where disclosure is to be
made to any competent supervisory or regulatory body during the ordinary course
of its supervisory or regulatory function over you) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.
4.
Return of Copies

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by you and
use all reasonable endeavours to ensure that anyone to whom you have supplied
any Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that you or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2(b) above.
5.
Continuing Obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date you become a party to or otherwise acquire
(by assignment, sub participation or otherwise) an interest, direct or indirect
in the Facility and (b) twelve (12) Months after you have returned all
Confidential Information supplied to you by us and destroyed or permanently
erased (to the extent technically practicable) all copies of Confidential
Information made by you (other than any such Confidential Information or copies
which have been disclosed under paragraph 2 above (other than
sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not required to
be returned or destroyed).
6.
No Representation; Consequences of Breach, etc

You acknowledge and agree that:
(a)
neither we, nor any member of the Group nor any of our or their respective
officers, employees or advisers (each a “Relevant Person”) (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or be otherwise liable to you or any other Person in
respect to the Confidential Information or any such information; and

(b)
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
may be




Americas 90643250
188
 




--------------------------------------------------------------------------------




granted an injunction or specific performance for any threatened or actual
breach of the provisions of this letter by you.
7.
No Waiver; Amendments, etc

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.
8.
Inside Information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.
9.
Nature of Undertakings

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Group.
10.
Third Party Rights

(j)
Subject to this paragraph 10 and to paragraph 6 and paragraph 9, a person who is
not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of
any term of this letter.

(k)
The Relevant Persons may enjoy the benefit of paragraphs 6 and 9 subject to and
in accordance with this paragraph 10 and the provisions of the Third Parties
Act.

(l)
The parties to this letter do not require the consent of any Relevant Person to
rescind or vary this letter at any time.

11.
Governing Law and Jurisdiction

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.
12.
Definitions

In this letter (including the acknowledgement set out below) terms defined in
the Facility shall, unless the context otherwise requires, have the same meaning
and:
“Confidential Information” means any information relating to the Borrower, the
Group, and the Finance Documents, provided to you by us or any of our affiliates
or advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which,



Americas 90643250
189
 




--------------------------------------------------------------------------------




in either case, as far as you are aware, has not been obtained in violation of,
and is not otherwise subject to, any obligation of confidentiality;
“Group” means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies (as each such term is
defined in the Companies Act 1985);
“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 1985); and
“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully
…................................
For and on behalf of
Mandated Lead Arranger
To:    [Mandated Lead Arranger]
The Borrower and each other member of the Group
We acknowledge and agree to the above:
…................................
For and on behalf of
[Potential Lender]





Americas 90643250
190
 




--------------------------------------------------------------------------------




Schedule 11    
Payment Terms
Each payment under this Agreement shall be payable:
(a)    to the Supplier and/or the Launch Services Provider, as the case may be;
or
(b)    in the case of a reimbursement to the Borrower, to the Borrower,
against presentation of:
(i)
a copy of a duly certified Invoice and a Qualifying Certificate;

(ii)
in the case of payments to the Supplier only, a certificate of completion, as
provided for in the Satellite Construction Contract, duly signed by the
Borrower;

(iii)
a Utilisation Request; and

(iv)
in relation to a reimbursement to the Borrower, a certificate signed by a
Responsible Officer of the Borrower confirming to the COFACE Agent:

(A)
that the Borrower has made the payment in respect of which the reimbursement is
required; and

(B)
the purpose for which the Loan shall be applied.






Americas 90643250
191
 




--------------------------------------------------------------------------------




Schedule 12    
Material Contracts
1.
QUALCOMM Globalstar Satellite Products Supply Agreement by and between QUALCOMM
Incorporated and the Borrower (then named “New Operating Globalstar LLC”), dated
as of 13 April 2004 (NOG-C-04-0137).

(b)
Amendment Number 1 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 25 May 2005;

(c)
Amendment Number 2 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 25 May 2005;

(d)
Amendment Number 3 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 30 September 2005;

(e)
Amendment Number 4 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 15 August 2006;

(f)
Amendment Number 5 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 20 November 2007;

(g)
Amendment Number 6 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 20 November 2007;

(h)
Amendment Number 7 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 27 October 2008;

(i)
Amendment Number 8 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 12 August 2009;

(j)
Amendment Number 9 to QUALCOMM Globalstar Satellite Products Supply Agreement,
dated as of 24 Feb 2010; and

(k)
Assignment and Performance Guarantee dated 11 October 2006.

2.
Satellite Construction Contract between the Borrower and the Supplier dated as
of 30 November 2006.

(e)
Amendment Number 1 to Satellite Construction Contract, dated as of 12 December
2006;

(f)
Amendment Number 2 to Satellite Construction Contract, dated as of 31 October
2007;

(g)
Amendment Number 3 to Satellite Construction Contract, dated as of 19 December
2007;

(h)
Amendment Number 4 to Satellite Construction Contract, dated as of 17 July 2008;

(i)
Amendment Number 5 to Satellite Construction Contract, dated as of 9 December
2008;

(j)
Amendment Number 6 to Satellite Construction Contract, dated as of 5 February
2009;

(k)
Amendment Number 7 to Satellite Construction Contract, dated as of 5 March 2009;

(l)
Amendment Number 8 to Satellite Construction Contract, dated as of 9 April 2009;

(m)
Amended and Restated Satellite Construction Contract dated as of 3 June 2009;




Americas 90643250
192
 




--------------------------------------------------------------------------------




(n)
Amendment Number 1 to Amended and Restated Satellite Construction Contract dated
as of 3 June 2009;

(o)
Amendment Number 2 to Amended and Restated Satellite Construction Contract dated
as of 3 June 2009; and

(p)
Amendment Number 3 to Amended and Restated Satellite Construction Contract dated
as of 3 June 2009.

3.
Amended and Restated Launch Services Agreement between the Borrower and the
Launch Services Provider with retroactive effect from 5 September 2007, dated 9
March 2010.

4.
Radio Access Network and User Terminal Subsystem Contract between the Borrower
and Hughes, effective as of 1 May 2008.

(c)
Amendment No. 1 to Radio Access Network and User Terminal Subsystem Contract
effective as of 16 June 2009.

(d)
Amendment No. 2 to Radio Access Network and User Terminal Subsystem Contract
effective as of 28 August 2009.

(e)
Amendment No. 3 to Radio Access Network and User Terminal Subsystem Contract
effective as of 21 September 2009.

(f)
Amendment No. 4 to Radio Access Network and User Terminal Subsystem Contract
effective as of 24 March 2010.

(g)
Amendment No. 5 to Radio Access Network and User Terminal Subsystem Contract
effective as of 5 April 2011.

(h)
Amendment No. 6 to Radio Access Network and User Terminal Subsystem Contract
effective as of 4 November 2011.

(i)
Amendment No. 7 to Radio Access Network and User Terminal Subsystem Contract
effective as of 1 February 2012.

(j)
Amendment No. 8 to Radio Access Network and User Terminal Subsystem Contract
effective as of 6 September 2012.

(k)
Letter Agreements for deferral of payment under the Radio Access Network and
User Terminal Subsystem Contract dated 21 March 2011 as further amended on 14
October 2011, 30 December 2011, 30 March 2012, 26 June 2012, 27 September 2012,
20 December 2012 and 26 March 2013.

(l)
Radio Access Network and User Terminal Subsystem Contract Exhibit A dated 6
September 2012.

(m)
Radio Access Network and User Terminal Subsystem Contract Exhibit C dated 6
September 2012.  

5.
Core Network Purchase Agreement between the Borrower and Ericsson, dated as of 1
October 2008.

(d)
Amendment No. 1 to Purchase Agreement effective as of 1 December 2009.

(e)
Amendment No. 2 to Purchase Agreement effective as of 30 March 2010.

(f)
Amendment No. 3 to Purchase Agreement effective as of 10 December 2010.




Americas 90643250
193
 




--------------------------------------------------------------------------------




(g)
Amendment No. 4 to Purchase Agreement effective as of 21 November 2011.

(h)
Amendment No. 5 to Purchase Agreement effective as of 20 December 2011.

(i)
Letter Agreements for deferral of payment under the Purchase Agreement dated 7
March 2011, 8 March 2012, 17 July 2012, 30 January 2013 and 1 June 2013.

6.
Senior Indenture between the Borrower and U.S. Bank, National Association dated
as of 15 April 2008.

(a)
First Supplemental Indenture to Senior Indenture dated as of 15 April 2008;

(b)
Amendment to First Supplemental Indenture dated as of 1 December 2008;

(c)
Second Supplemental Indenture to Senior Indenture dated as of 19 June 2009;

(d)
Third Supplemental Indenture to Senior Indenture dated as of 14 June 2011; and

(e)
Fourth Supplemental Indenture to Senior Indenture dated as of 20 May 2013.

7.
Pledge and Escrow Agreement between the Borrower and U.S. Bank National
Association dated 15 April 2008.

8.
The Finance Documents.

9.
Settlement Agreement between the Borrower and the Launch Services Provider dated
18 September 2012.

10.
Master Manufacturing and Supply Agreement between the Borrower and BYD (Huizhou)
Co., Ltd effective as of 10 June 2011.

11.
Manufacturing Services Agreement between the Borrower and Jabil Circuit, Inc.
dated 21 September 2010.

12.
Gateway Operation and Maintenance Agreement between the Borrower and Singapore
Telecommunications Limited dated 7 May 2008.

(a)
Supplemental Agreement to the Operation and Maintenance Agreement dated 9
September 2009.

(b)
Supplemental Agreement No.2 to the Operation and Maintenance Agreement dated 1
September 2011.

13.
Contingent Equity Agreement between the Borrower and Thermo dated as of 19 June
2009.

14.
Settlement Agreement between the Borrower, Thales Alenia Space France, Thermo
Funding Company dated 24 June 2012.

15.
Common Stock Purchase Agreement between the Borrower and Terrapin Opportunity,
L.P. dated as of 28 December 2012.

16.
Registration of Rights Agreement between the Borrower and Terrapin Opportunity
L.P. dated as of 28 December 2012.

17.
Common Stock Purchase Agreement between the Borrower and Thermo dated as of 20
May 2013.

18.
Intercreditor Agreement between the Borrower, U.S. Bank National Association,
the COFACE Agent and the Security Agent dated as of 19 June 2009.




Americas 90643250
194
 




--------------------------------------------------------------------------------




19.
Intercreditor Agreement between the Borrower, the Guarantors signatories
thereto, U.S. Bank National Association, the COFACE Agent and the Security Agent
dated as of 14 June 2011.

20.
Once entered into, the guaranty agreement to be entered into between the
Borrower, certain subsidiaries of the Borrower as Subsidiary Guarantors and U.S.
Bank National Association.

21.
The subscription agreement between the Borrower, the Guarantors signatories
thereto and the Investors signatories thereto dated as of 14 June 2011.

22.
Thermo Loan Agreement.






Americas 90643250
195
 




--------------------------------------------------------------------------------




Schedule 13    
Labour and Collective Bargaining Agreements
A labour and collective bargaining agreement dated 30 April 2012 and entered in
between Sintte/RJ (Sindicato dos Trabalhadores em Empresas de Telecomunicações,
Transmissão de Dados e Correio Eletrônico, Telefonia Móvel Celular, Serviços
Troncalizados de Comunicação, Rádiochamadas, Telemarketing, Projeto, Construção,
Instalação e Operação de Mesas Telefônicas no Estado do Rio de Janeiro) and
Globalstar do Brasil S.A..





Americas 90643250
196
 




--------------------------------------------------------------------------------




Schedule 14    
Financial Indebtedness and Guarantee Obligations
1.
A letter agreement entered into between Hughes and the Borrower and dated 26
March 2013, in respect of payment deferral arrangements. (see Schedule 12 item
4(i)).

2.
A letter agreement entered into between Ericsson and the Borrower and dated 30
January 2013, in respect of payment deferral arrangements. (see Schedule 12 item
5(f)).

3.
Settlement Amendment between the Borrower and the Launch Services Provider dated
as of 18 September 2012 (see Schedule 12, Item 9).

4.
Open end promissory note in the maximum principal amount of US$10,000,000 dated
23 March 2006 from Globalstar Canada Satellite Co. to Globalstar de Venezuela,
C.A., having a balance outstanding of US$1,632,623.33 as of 31 March 2013

5.
Open end line of credit promissory note in the maximum principal amount of
US$50,000,000 dated 30 June 2007 and amended 31 December 2008 from Globalstar
Canada Satellite Co. to the Borrower, having a balance outstanding of
US$113,648.23 as of 31 March 2013.

6.
Contingent Equity Agreement between the Borrower and Thermo dated as of 19 June
2009.

7.
5.75% Senior Convertible Notes of the Borrower due 2028, US$71,804,000
outstanding as of 31 March 2009.

8.
Second Supplemental Indenture in respect of US$55,000,000 8.00% Convertible
Senior Notes, dated as of 19 June 2009.

9.
Third Supplemental Indenture in respect of US$50,000,000 5.0% Convertible Senior
Secured Notes due 2021.

10.
Common Stock Purchase Agreement dated as of 20 May 2013 between the Borrower and
Thermo pursuant to which Thermo acquired US$25,000,000 of shares of common stock
in the Borrower.

11.
Equity Commitment, Restructuring and Support Agreement dated as of 20 May 2013
between the parties to this Agreement, Thermo and certain subsidiaries of the
Borrower in respect of 5.75% Convertible Senior Notes due 2028.

12.
Guaranty granted by certain subsidiaries of the Borrower in favour of U.S. Bank
National Association as Trustee in respect of the Third Supplemental Indenture.

13.
Fourth Supplemental Indenture in respect of 8.00% Convertible Senior Notes due
2028, dated as of 20 May 2013.

14.
Thermo Loan Agreement.



 
15.    





Americas 90643250
197
 




--------------------------------------------------------------------------------




Schedule 15    
Communication Licences
LICENCEE (HOLDER)
CALL SIGN
FILE NO.
DESCRIPTION
Globalstar
Licensee LLC
S2115
SAT-ASG-20060724-00078, SAT-A/O-199910603-00010 (formerly 19-DSS-P-91(48)),
CSS-91-014)
SAT-MOD-20091214-00152, SAT-STA-20100625-00147
Order FCC 10-1740
(Rel. Sept. 14, 2010)
SAT-STA-20081215-00231
SAT-MOD-20080904-00165, SAT-AMD-20091221-00147
Order FCC 11-520
(Rel. March 18, 2011)
1.6/2.4 GHz NGSO Licence; expires 4/21/13.




ATC authority suspended pending compliance with FCC gating criteria.




Request withdrawn.
Authority to operate HIBLEO-X Constellation within United States granted.


Globalstar Licensee LLC
WC2XOF
0087-EX-RR-2008
Expired.
Globalstar Licensee LLC
WC2XXD
0143-EX-RR-2007
Expired.
Globalstar
 
182-SAT-P/LA-97(64) etc.
Petition for reconsideration withdrawn.
GUSA
Licensee LLC
E000342
SES-MFS-20091221-01608
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
03/22/2026.
GUSA
Licensee LLC
E000343
SES-MFS-20091221-01609
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
03/22/2026.
GUSA
Licensee LLC
E000344
SES-MFS-20091221-01610
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
03/22/2026.




Americas 90643250
198
 




--------------------------------------------------------------------------------




LICENCEE (HOLDER)
CALL SIGN
FILE NO.
DESCRIPTION
GUSA
Licensee LLC
E000345
SES-MFS-20091221-01611
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
03/22/2026.
GUSA
Licensee LLC
E970199
SES-MOD-20081023-01403
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
02/27/2023.
GUSA
Licensee LLC
E970381
SES-MFS-20091221-01602 & SES-MOD-20110303-00241
Modification of License to operate with HIBELO-X; granted 03/18/2011 and
08/02/2011 respectively; both expire 10/04/2024.
GUSA
Licensee LLC
E030266
SES-MFS-20091221-01601
Modification of License to operate with HIBELO-X; granted 03/18/2011;
Exp10/14/2025.
GUSA
Licensee LLC
E050097
SES-MFS-20091221-01615 & SES-MFS-20101108-01412
Modification of License to operate with HIBELO-X; granted 03/18/2011 and
06/06/2011 respectively; both expire 01/04/2022.
GUSA
Licensee LLC
E050098
SES-MFS-20101108-01411 & SES-MFS-20091221-01616
Modification of License to operate with HIBLEO-X; granted 06/07/2011 and
03/18/2011 respectively; both expire 01/04/2022.
GUSA
Licensee LLC
E050099
SES-MFS-20091221-01617 & SES-MFS-20101108-01410
Modification of License to operate with HIBELO-X; granted 03/18/2011 and
06/07/2011 respectively; both expire 01/04/2022.
GUSA
Licensee LLC
E050100
SES-MFS-20101108-01409 & SES-MFS-20091221-01618
Modification of License to operate with HIBELO-X; granted 06/07/2011 and
03/18/2011 respectively; both expire 01/04/2022.
GUSA
Licensee LLC
E050345
SES-MFS-20091221-01614 & SES-MFS-20101108-01413
Modification of License to operate with HIBELO-X; granted 03/18/2011 and
06/07/2011 respectively; both expire 01/04/2022.
GUSA
Licensee LLC
E050346
SES-MFS-20101108-01414 & SES-MFS-20091221-01613
Modification of License to operate with HIBELO-X; granted 06/07/2011 and
03/18/2011 respectively; both expire 01/04/2022.




Americas 90643250
199
 




--------------------------------------------------------------------------------




LICENCEE (HOLDER)
CALL SIGN
FILE NO.
DESCRIPTION
GUSA
Licensee LLC
E050347
SES-MFS-20101108-01415 & SES-MFS-20091221-01612
Modification of License to operate with HIBELO-X; granted 06/07/2011 and
03/18/2011 respectively; both expire 01/04/2022.
GUSA
N/A
ITC-214-19990728-00484
Section 214 Certification – No expiration.
GUSA
N/A
ITC-214-19991229-00795
Section 214 Certification – No expiration.
GUSA
N/A
ITC-214-20000615-00356
Section 214 Certification – No expiration.
GCL
Licensee LLC
E990335
SES-MFS-20091221-01605
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
06/23/2025.
GCL
Licensee LLC
E990336
SES-MFS-20091221-01604
Modification of License to operate with HIBELO-X; granted 03-18/2011; expires
06/23/2025.
GCL
Licensee LLC
E990337
SES-MFS-20091221-01603
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
06/23/2025.
GCL
Licensee LLC
E050237
SES-MFS-20091221-1606
Modification of License to operate with HIBELO-X; granted 03/18/2011; expires
10/17/2020.










Americas 90643250
200
 




--------------------------------------------------------------------------------




Schedule 16    
Satellites
Orbital Plane
(8 total, A-H)
In-Plane Slot Location
Satellite Flight Model Number
Satellite Status as of 27-Feb-09
A
1
56
In-service
 
2
63
In-service
 
3
64
In-service
 
4
3
In-service
 
5
31
In-service
B
1
60
In-service
 
2
70
In-service
 
3
59
In-service
 
4
6
In-service
 
5
15
In-service
 
6
8
In-service
C
1
69
In-service
 
2
71
In-service
 
3
44
In-service
 
4
46
In-service
 
5
45
In-service
 
6
37
In-service
D
1
62
In-service
 
2
65
In-service
 
3
47
In-service
 
4
19
In-service
 
5
25
In-service
 
6
49
In-service
 
7
52
In-service
E
1
72
In-service
 
2
51
In-service
 
3
30
In-service
 
4
39
In-service
 
5
32
In-service
 
6
42
In-service
F
1
68
In-service
 
2
26
In-service
 
3
48
In-service
 
4
43
In-service
 
5
28
In-service
 
6
34
In-service
G
1
33
In-service
 
2
66
In-service
 
3
58
In-service
 
4
24
In-service
 
5
27
In-service




Americas 90643250
201
 




--------------------------------------------------------------------------------




Orbital Plane
(8 total, A-H)
In-Plane Slot Location
Satellite Flight Model Number
Satellite Status as of 27-Feb-09
 
6
38
In-service
 
7
53
In-service
H
1
67
In-service
 
2
29
In-service
 
3
36
In-service
 
4
55
In-service
 
5
40
In-service








Americas 90643250
202
 




--------------------------------------------------------------------------------




Schedule 17    
Existing Liens
1.
Delaware - UCC-1 Financing Statements to name BNP Paribas, as the Agent, as
secured party filed June 18, 2009:

(f)
Globalstar, Inc., 91950739;

(g)
Globalstar USA, LLC, 91951547;

(h)
Globalstar C, LLC, 91950895;

(i)
Globalstar Leasing LLC, 91953501;

(j)
Globalstar Security Services, LLC, 91951836;

(k)
ATSS Canada, Inc., 91951976;

(l)
GSSI, LLC, 91951281;

(m)
Globalstar Licensee LLC, 91953584;

(n)
GUSA Licensee LLC, 91951059;

(o)
GCL Licensee LLC, 91951158; and

(p)
Globalstar Brazil Holdings, L.P., 91951695.

2.
Colorado Secretary of State UCC-1 Financing Statement 2009F052347 filed against
Spot LLC, with BNP Paribas as Agent, June 18, 2009.

3.
Form 3C Personal Property Security Registrations filed against the Borrower and
Subsidiary Guarantors in favour of the administrative agent with the Ontario,
Canada Ministry of Consumer and Business Services on 17 January 2008:

(m)
Globalstar, Inc. <625298679;

(n)
Globalstar USA, LLC <625298661;

(o)
Globalstar C, LLC <625298607;

(p)
Globalstar Leasing LLC <625298598;

(q)
Globalstar Security Services, LLC <625298625;

(r)
ATSS Canada, Inc. <625298643; and

(s)
GSSI, LLC <625298634.

4.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
USA, LLC by U.S. Bancorp related to certain described collateral filed August
11, 2008, 82743431.

5.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
USA, LLC by U.S. Bancorp related to certain described collateral filed December
22, 2008, 84256721.

6.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
USA, LLC by U.S. Bank Equipment Finance related to leased copiers filed June 30,
2011, 12537614.

7.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
Broadband Services Inc., with BNP Paribas as agent filed June 25, 2012,
22445536.




Americas 90643250
203
 




--------------------------------------------------------------------------------




8.
Louisiana Secretary of State UCC-1 Financing Statement filed against Globalstar
Media, L.L.C., with BNP Paribas as agent filed June 25, 2012, 52-64212.

9.
United States Patent and Trademark Office filings against the Borrower's
Patents.

10.
United States Patent and Trademark Office filings against the Borrower's
Trademarks.

11.
Regarding the Clifton, Texas real property:

(a)
Deed of Trust, Security Agreement, Assignment of Leases, Rents and Profits,
Financing Statement and Fixture Filing granted by Globalstar USA, LLC to BNP
Paribas regarding Clifton, Texas real property dated as of 9 July 2009 and
recorded on 28 July 2009 as Instrument No. 2009-00002393 with the County Clerk
of Bosque County, Texas, as amended on or about the date hereof by that certain
Modification of Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing;

(b)
mineral reservation as set forth in the deed dated 10 June 1954 and recorded in
volume 172, page 298 of the Deed Records of Bosque County, Texas;

(c)
the following oil and gas leases as recorded in the Deed Records of Bosque
County, Texas: volume 16, page 439; volume 134, page 301; volume 14, page 370;
volume 134, page 369; and

(d)
items shown on the survey prepared by David Lane, RPLS #5233 dated 14 August
2006.

12.
Regarding Wasilla, Alaska real property:

(a)
Deed of Trust, Security Agreement, Assignment of Leases, Rents and Profits,
Financing Statement and Fixture Filing granted by Globalstar USA, LLC to BNP
Paribas regarding Wasilla, Alaska real property dated as of 9 July 2009 and
recorded on 29 July 2009 as Instrument No. 2009-016786-0 in Palmer Recording
District, Alaska, as amended on or about the date hereof by that certain
Modification of Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing;

(b)
reservations or exceptions in patents or in acts authorizing the issuance
thereof, recorded 1 April 1963 at Book 45, page 284, Palmer Recording District,
Alaska;

(c)
items shown on the plats of Discovery Hill Subdivision filed under Plat Number
2003-46 and Plat Number 98-134, Palmer Recording District, Alaska;

(d)
items shown on the As-Built Survey prepared by John Shadrach, PLS dated 18
August 2005;

(e)
Right of Way Easements granted to Matanuska Electric Association, Inc. recorded
in Book 29, Page 86; Book 325, Page 353; Book 913, Page 542; as Serial Number
2005-029959-0, each in Palmer Recording District, Alaska; and

(f)
Easement in favor of Enstar Natural Gas Company, recorded in Book 944, Page 145,
Palmer Recording District, Alaska.






Americas 90643250
204
 




--------------------------------------------------------------------------------




Schedule 18    
Qualifying Certificate
To:    COFACE Agent
CC:    Borrower
From:    [Supplier] / [Launch Services Provider]
Date    [●]
Dear Sirs,
Re: COFACE Facility Agreement - Globalstar
We refer to the facility agreement dated 5 June 2009 (as amended and restated
from time to time) and made between Globalstar Inc., as Borrower, BNP Paribas,
Natixis, Crédit Industriel et Commercial, Crédit Agricole Corporate and
Investment Bank and Société Générale as Mandated Lead Arrangers, BNP Paribas as
COFACE Agent, the Lenders and others (the “COFACE Facility Agreement”). Terms
defined in the COFACE Facility Agreement have the same meanings herein.
1.
We refer to the utilisation request issued by [the Borrower] and dated [●] (the
“Utilisation Request”).

2.
We confirm that the copy of the [transportation documents / acceptance
certificates] attached to the Utilisation Request have been issued for the
payment of the attached Invoices.

3.
We confirm that:

(a)
[We have received from the Borrower a payment of one hundred per cent. (100%) of
the Invoices in respect of the Eligible Portion to be reimbursed in accordance
with the Utilisation Request and such amount does not include:

(i)
any sum in respect of any payment you may already have made to us;

(ii)
any amount in respect of which we have already issued a Qualifying Certificate;
and

(iii)
any sum in respect of goods and services which are not eligible for financing
under the Facility.

We attach bank credit advice confirming that a payment of one hundred per cent.
(100%) of the attached Invoices have already been made.]
(b)
All documents supplied by us in support of this Qualifying Certificate are true
copies of the originals and are in all material respects in conformity with the
[Satellite Construction Contract] / [Launch Services Contract] and you may rely
on the accuracy and completeness of all information and documents contained in
or supplied with this Qualifying Certificate;

(c)
The goods and services to be financed by the Loan requested in the Utilisation
Request are goods and services included in the attached Invoices, and:

(i)
the portion of the amount referred to in paragraph 3(a) above attributable to
goods and services of French origin is [●].

(ii)
the portion of the amount referred to in paragraph 3(a) above attributable to
goods and services of foreign origin eligible for financing under the limits and




Americas 90643250
205
 




--------------------------------------------------------------------------------




under the conditions determined by the French Authorities and which have been
approved for financing by the French Authorities is [●].
We attach corresponding supporting documents.
(d)
The [Satellite Construction Contract] / [Launch Services Contract] is in full
force and effect and no default by us has occurred and is continuing since the
date of the last Utilisation Request (or, if none, the date of the COFACE
Facility Agreement);

(e)
The amount referred to in paragraph 3(a) above does not include any amount in
respect of any matter which is the subject of any legal proceedings, nor to the
best of our actual knowledge and belief will it become the subject of legal
proceedings; and

(f)
We undertake to supply you with such information and documentation, and such
clarification, as you advise us is necessary in connection with the COFACE
Insurance Policy and we agree we shall not hold you responsible for any delay in
meeting this request for a Loan occasioned by our making such request for
information.

Yours faithfully,
For and on behalf of [Thales Alenia Space, France] / [Arianespace, France]
……………………………….
(Authorised Signatory)





Americas 90643250
206
 




--------------------------------------------------------------------------------




Schedule 19    
Key Performance Indicators
North America
Key Performance Indicators
Quarter Ended
Subscribers (by product line)
 
Gross Additions (by product line)
 
Net Additions (by product line)
 
Churn (by product line)
 
ARPU (by product line)
 
Minutes of Use
 



Rest of the World
Key Performance Indicators
Quarter Ended
Subscribers (by product line)
 
Gross Additions (by product line)
 
Net Additions (by product line)
 
Churn (by product line)
 
ARPU (by product line)
 
Minutes of Use
 








Americas 90643250
207
 




--------------------------------------------------------------------------------




Schedule 20    
Transactions with Affiliates
1.
See Schedule 22 for a description of the Equity Plan (defined therein).

2.
Transactions with Thermo

(a)
Subordinated Loan Transactions

(iii)
On June 25, 2009, the Borrower entered into a Loan Agreement with Thermo (as
amended and restated from time to time) whereby Thermo agreed to lend the
Borrower $25 million for the purpose of funding the debt service reserve account
required under the Facility Agreement. As additional consideration for the loan,
the Borrower issued Thermo a warrant to purchase 4,205,608 shares of common
stock at $0.01 per share with a five-year exercise period.

(iv)
In April 2011, an additional $7.6 million was loaned by Thermo to fund the Debt
Service Reserve Account.

(v)
In July 2011, an additional $4.9 million was loaned by Thermo to fund the Debt
Service Reserve Account.

(vi)
In May 2014, through a cash transaction, Thermo exercised 4,205,608 warrants to
purchase 4,205,608 shares of the Borrower’s voting common stock.

(vii)
The loan accrues interest at 12% per annum, which is capitalized and added to
the outstanding principal in lieu of cash payments. As of June 30, 2015, $34.9
million of interest was outstanding.

(viii)
As of August 5, 2015 the total outstanding principal amount was $79.2 million
including PIK interest and fees.

(b)
Contingent Equity Agreement Transactions

(iii)
On June 19, 2009, the Borrower entered into a Contingent Equity Agreement with
Thermo whereby Thermo agreed to deposit $60 million into a contingent equity
account to fulfill a condition precedent for borrowing under the Facility
Agreement.

(iv)
On June 19, 2009, the Borrower issued 4,379,562 warrants to Thermo for the
availability fee at origination of the agreement.

(v)
On December 31, 2009, the Borrower issued 2,516,990 warrants to Thermo due to
the reset provisions in the Contingent Equity Agreement.

(vi)
On June 19, 2010, the Borrower issued 4,379,562 warrants to Thermo as annual
availability fee.

(vii)
On June 19, 2011, the Borrower issued 5,000,000 warrants to Thermo as annual
availability fee.

(viii)
On June 19, 2011, the Borrower issued 620,438 warrants to Thermo due to the
reset provisions in the Contingent Equity Agreement.

(ix)
On November 4, 2011, the Borrower drew $5,400,000 from the Contingent Equity
Account and issued 11,376,404 shares of common stock to Thermo.




Americas 90643250
208
 




--------------------------------------------------------------------------------




(x)
On November 30, 2011, the Borrower drew $8,800,000 from the Contingent Equity
Account and issued 25,229,358 shares of common stock to Thermo.

(xi)
On January 11, 2012, the Borrower drew $9,800,000 from the Contingent Equity
Account and issued 22,546,012 shares of common stock to Thermo.

(xii)
On March 23, 2012, the Borrower drew $8,700,000 from the Contingent Equity
Account and issued 14,135,615 shares of common stock to Thermo.

(xiii)
On May 30, 2012, the Borrower drew $4,500,000 from the Contingent Equity Account
and issued 14,204,545 shares of common stock to Thermo.

(xiv)
On June 19, 2012, the Borrower issued 8,142,857 warrants to Thermo as annual
availability fee.

(xv)
On June 19, 2012, the Borrower issued 16,428,571 warrants to Thermo due to the
reset provisions in the Contingent Equity Agreement.

(xvi)
On October 15, 2012, the Borrower drew $7,300,000 from the Contingent Equity
Account and issued 20,338,039 shares of common stock to Thermo.

(xvii)
On November 23, 2012, the Borrower drew $6,975,000 from the Contingent Equity
Account and issued 25,141,538 shares of common stock to Thermo.

(xviii)
On December 31, 2012, the Borrower drew $8,525,000 from the Contingent Equity
Account and issued 27,944,712 shares of common stock to Thermo.

(xix)
In May 2014, through a cash transaction, Thermo exercised 4,379,562 warrants to
purchase 4,379,562 shares of the Borrower’s voting common stock.

(xx)
In November 2014, through a cash transaction, Thermo exercised 2,516,990
warrants to purchase 2,516,990 shares of the Borrower’s voting common stock.

(xxi)
In November 2014, through a cash transaction, Thermo exercised 4,379,562
warrants to purchase 4,379,562 shares of the Borrower’s voting common stock.

(xxii)
As of June 30, 2015, the Borrower has drawn $60.0 million from this account in
addition to approximately $1.1 million of interest earned from the funds held in
this account. Further, as of June 30, 2015, Thermo held 30,191,866 warrants to
purchase the Borrower’s voting common stock.

(c)
5.0% Convertible Senior Unsecured Notes

(i)
On June 14, 2011, Thermo purchased $20.0 million of the Borrower’s 5.0%
Convertible Senior Unsecured Notes and 8.0 million warrants to purchase the
Borrowers voting common stock.

(ii)
Interest on the 5.0% Convertible Senior Unsecured Notes is payable in the form
of additional 5.0% Convertible Senior Unsecured Notes, common stock, or cash
(subject to certain restrictions) at the option of the holder. Approximately
$2.1 million was paid as interest in the form of new notes through November
2013.

(iii)
In November 2013, the automatic conversion feature of the 5.0% Convertible
Senior Unsecured notes was triggered as the closing price of the Borrower’s
common stock exceeded 200% of the Conversion Price for a period of 30
consecutive trading days. As a result of this automatic conversion the remaining
principal of the 5.0% Convertible Senior Unsecured Notes was converted and




Americas 90643250
209
 




--------------------------------------------------------------------------------




approximately 47.3 million shares of the Borrower’s voting common stock was
issued to Thermo.
(iv)
As of June 30, 2015 Thermo holds 8.0 million warrants to purchase the Borrower’s
voting common stock.

(d)
New 8% Convertible Senior Notes/ Consent Agreement

(i)
On May 20, 2013, in connection with the new 8% convertible notes, Thermo
invested $25 million in the Borrower for 78,125,000 shares of non-voting common
stock.

(ii)
On May 20, 2013, in connection with the Consent Agreement, Thermo invested $5
million in the Borrower for 15,625,000 shares of non-voting common stock
pursuant to a common stock purchase agreement of the same date.

(e)
General & Administrative & Non-cash expenses

(i)
For the years ended December 31, 2013 and 2014 and the three months ended June
30, 2015 the Borrower recorded approximately $268,000, $274,000 and $214,000,
respectively for general and administrative expenses incurred by Thermo Capital
Partners, L.L.C. on the Borrower’s behalf.

(ii)
For the years ended December 31, 2013 and 2014 and the three months ended June
30, 2015, the Borrower recorded $548,000, $548,000 and $137,000, respectively,
of non-cash expenses related to services provided by officers of Thermo Capital
Partners, L.L.C. and accounted for these expenses as a contribution of capital.

(f)
The Common Stock Purchase Agreement and The Common Stock Purchase and Option
Agreement

(i)
In June 2013, Thermo invested $9,000,000 in the Borrower for 28,125,000 shares
of non-voting common stock.

(ii)
In July 2013, Thermo invested $6,000,000 in the Borrower for 11,538,462 shares
on non-voting common stock.

(iii)
In October 2013, Thermo invested $6,500,000 in the Borrower for 12,500,000
shares on non-voting common stock.

(iv)
In December 2013, Thermo invested $13,500,000 in the Borrower for 25,961,538
shares of non-voting common stock.

(g)
Other

(i)
In January 2010, a $2.3 million short-term Thermo loan was converted in to
equity and 2,525,750 non-voting shares were issued to Thermo.

(ii)
In February 2014, 100,000,000 shares of the Borrower’s non-voting common stock
held by Thermo were converted to voting common stock.

(iii)
In August 2014, 75,000,000 shares of the Borrower’s non-voting common stock held
by Thermo were converted to voting common stock.

(iv)
In November 2014, Thermo purchased an aggregate of 1,335,000 shares of the
Borrower’s voting common stock from the open market.




Americas 90643250
210
 




--------------------------------------------------------------------------------




(v)
In December 2014, Thermo sold 12,371,136 shares of the Borrower’s voting common
stock to Thermo Investments LLC.






Americas 90643250
211
 




--------------------------------------------------------------------------------




Schedule 21    Existing Loans, Investments and Advances
1.
Open end promissory note in the maximum principal amount of US$10,000,000 dated
23 March 2006 from Globalstar Canada Satellite Co. to Globalstar de Venezuela,
C.A., having a balance outstanding of US$ 2,475,149.07 as of 30 June 2015.

2.
As of the First Effective Date, the Borrower owned 225,000,000 ordinary shares
of Globaltouch (West Africa) Limited pursuant to a Share Purchase Agreement
between the Borrower and Globaltouch (West Africa) Limited dated 16 October
2007.

3.
As of 21 January 2010, the Borrower entered into a joint venture with Arion
Communications Co.

4.
On April 7, 2011, the Borrower purchased 1,000,000 Series B Convertible
Preferred Stock and 250,000 warrants of TRAFFICCAST INTERNATIONAL, INC. at an
Aggregate Purchase Price of US$500,000.

5.
On March 23, 2015, the Borrower entered into an agreement with CROC 684
(Proprietary) Limited T/A BBI Wireless @ Home. The Borrower retains a 74%
economic interest and CROC 684 (Proprietary) Limited T/A BBI Wireless @ Home
holds the remaining 26%. Operations are conducted through the entity The World’s
End Proprietary Limited, which is a subsidiary of the Borrower’s parent company,
Globalstar Inc.

6.
On 16 April 2014 and 25 June 2014, the Borrower entered into separate Loan
Agreements totalling $575,000 with VehSmart, a simplex VAR providing a tracking
solution for the Ministry of Agriculture and Fishing in Ecuador. These loans are
secured by all inventory held at VehSmart.








Americas 90643250
212
 




--------------------------------------------------------------------------------




Schedule 22    
Incentive Plan
Globalstar 2006 Equity Incentive Plan - The Borrower’s 2006 Equity Incentive
Plan (the “Equity Plan”) is a broad based, long-term retention programme
intended to attract and retain talented employees and align stockholder and
employee interests. Approximately 100,000 and 2,100,000 restricted stock awards
and restricted stock units (including grants to both employees and executives)
were granted during the three (3) and nine (9) months ended 30 September 2008,
respectively. In January 2008, the Borrower’s Board of Directors approved the
addition of approximately 1,700,000 shares of the Borrower’s common stock to the
shares available for issuance under the Equity Plan. The Borrower’s stockholders
approved the Amended and Restated Equity Plan on 13 May 2008, which added an
additional 3,000,000 shares of the Borrower’s common stock to the shares
available for issuance under the Equity Plan. In January 2009, approximately
2,700,000 shares of the Borrower’s common stock were added to the shares
available for issuance under the Equity Plan by its terms.
Designated Executive Award Agreement - In August 2007, the Borrower terminated
its Executive Incentive Compensation Plan with five of its executive officers
and entered into a new Designated Executive Award Agreement with each of those
officers. Each award agreement provides that the executive officer will receive
awards of restricted shares of the Borrower’s common stock under the Equity
Plan. Total benefits per executive officer (valued at the grant date) are
approximately US$6,000,000. These new award agreements extend the vesting period
by up to two (2) years through 2011 and provide for payment in shares of the
Borrower’s common stock instead of cash. One of the five (5) executive officers
left the employ of the Borrower in January 2009 and agreed to provide consulting
services through the end of 2009. If he fulfils all the terms of his consulting
agreement, he will receive all but US$750,000 of the original award in
accordance with a modified vesting schedule.
Globalstar 2015 Key Employee Bonus Plan
The Borrower’s 2015 Bonus Plan is a retention program intended to attract and
retain talented employees and align stockholder and employee interests.
The pool available for bonus distribution is determined based on the Borrower’s
Adjusted EBITDA relative to the budget during the 2015 calendar year. The
aggregate amount to be distributed under the Plan with respect to the year is
$1,000,000 if the Borrower’s Adjusted EBITDA for the year is $26,000,000 (the
"Base EBITDA").
For each 1% of Adjusted EBITDA over the Base EBITDA, the bonus pool increases by
1% of the percentage increase in Base EBITDA. Conversely, for each 1% of
Adjusted EBITDA below Base EBITDA, the bonus decreases by 2.5% of the percentage
decrease in Base EBITDA until Adjusted EBITDA declines to less than 75% of Base
EBITDA, after which no bonus will be payable.
The portion of the pool payable to each participant was recommended by the
Borrower’s Chief Executive Officer and amounts payable were approved by the
Borrower’s Compensation Committee, acting in its sole discretion. To be eligible
for bonus compensation, each participant must be an employee on the payment date
to receive the bonus, and payments could be made in cash or stock. Bonus
compensation will be determined for eligible employees once the Borrower’s 2015
year-end Adjusted EBITDA results are available.







Americas 90643250
213
 




--------------------------------------------------------------------------------









Americas 90643250
214
 




--------------------------------------------------------------------------------




Schedule 23    
Group Structure Chart
[secondarfacilityagree_image2.gif]





Americas 90643250
215
 




--------------------------------------------------------------------------------









Americas 90643250
216
 




--------------------------------------------------------------------------------




Schedule 24    
Disclosures
The disclosures set out in schedule 8 (Disclosures) of the First Global Deed of
Amendment and schedule 5 (Disclosures) of the Second Global Amendment and
Restatement Agreement are incorporated by reference into this Schedule 24
(Disclosures).
Schedule 25    
Form of Promissory Note


Note P n° ......    US$ .........................
(amount in figures)


............ , ………
(place and date of issue)




For .................
(date of payment)




We hereby agree to pay against this note to the order of BNP
PARIBAS........................................
.......................................................... the amount
of................ US Dollars (amount in letters).


This note is expressly exempted from protest.


This note is governed by [English / French law].


Issued under the COFACE Facility Agreement dated June 5th, 2009 (as amended and
restated from time to time)


Issuer
 
 
GLOBALSTAR, INC
300 Holiday Square Boulevard,
Covington LA 70433
United States of America
 




For : GLOBALSTAR, INC.




Domiciliation
 
Name : ................................




BNP PARIBAS
16, bd des Italiens
75009 Paris
(France)






 




Title : ................................”








Americas 90643250
217
 




--------------------------------------------------------------------------------




Schedule 26    
Subsidiary Guarantors
1.
GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

2.
Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 300 Holiday Square
Boulevard, Covington, LA 70433, United States of America;

3.
Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

4.
Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433, United States of America;

6.
Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

8.
Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

9.
GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

10.
GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433, United States of America;

12.
Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959k
and whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433, United States of America; and

13.
Globalstar Broadband Services Inc. a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America.






Americas 90643250
218
 




--------------------------------------------------------------------------------




Schedule 27    
Investment Policy
1.
Purpose

This document outlines the Borrower’s Corporate Investment policy. The main
objectives of the investment policy are:
(e)
To ensure the safety and preservation of principal. The Borrower shall only
invest in instruments and accounts with the lowest level of default and
volatility risk. The Borrower shall use other methods to minimize risk such as
diversifying the investment portfolio to minimize the adverse effects of the
failure of any one issuer or broker.

(f)
To coincide with its short-term liquidity needs. The Borrower’s investment
policy contemplates buying only the securities that have active secondary
markets to provide immediate liquidity, when needed.

(g)
To offer maximum return without compromising the Borrower’s stated investment
objectives.

(h)
To provide fiduciary control.

2.
Approved Investment Vehicles

In order to meet the Borrower’s stated investment objectives, it must choose
between several different investment options available to it. The following
options have been identified for the Borrower for meeting its investment
objectives as stated above.
(g)
Corporate Savings Accounts. The account must be fully collateralized by
instruments issued by the US Treasury.

(h)
Corporate Money Market Funds, Repurchase Agreements, and Commercial Paper. The
funds must meet the following criteria:

(i)
the investment objectives and policies must be substantially similar to those
set forth in this guideline, i.e., principal preservation and risk mitigation;

(ii)
the funds must offer immediate redemption of shares upon request; and

(iii)
the funds load or sales charges are not excessive, relative to those of other
potential investments meeting the objectives.

3.
US Government obligations

T-Bills or bonds of short-term or medium-term maturity. At any given time, the
Borrower may have invested in one or all of the above mentioned investment
vehicles. However, under no circumstances will the Borrower make investment
decisions contrary to its investment objectives.
4.
Credit Quality

Except for US Treasury, all securities must be rated by S & P’s or Moody’s, and
shall be of high credit quality (A-1 and P-1 or better).
5.
Marketability

All holdings should be sufficient in size and held in issues which are traded
actively to facilitate timely transactions at a minimum cost and accurate market
evaluation.



Americas 90643250
219
 




--------------------------------------------------------------------------------




6.
Trading

All purchases and sales shall be executed at the best net price with principal
dealers and banks in the particular securities. All securities purchased shall
be in the name of the Globalstar L.P. or its designate.
7.
Responsibility and Authorization

The Chief Financial Officer has reviewed this investment policy. Revisions to
this policy will be initiated by the Chief Financial Officer and implemented
upon approval of the Borrower’s Chief Executive Officer and the President.
The Chief Financial Officer of the Borrower shall have the authority to:
(a)
open accounts with brokers, investment banks, commercial bank, and mutual funds
companies;

(b)
establish safekeeping accounts or other arrangements concerning the custody of
the securities; and

(c)
execute documents to effect the above, as necessary.

In addition, the Chief Financial Officer or his or her designate is expected to
monitor the portfolio and cash management policy for suitably in light of
then-current corporate and market conditions. The Borrower may use the services
of investment firms, brokers, or mutual funds companies for its investment
program. All investment firms, brokers, and mutual fund companies must be
personally approved by the Chief Financial Officer of the Borrower.





Americas 90643250
220
 




--------------------------------------------------------------------------------




Schedule 28    
Loss Payee Clause
Loss Payments
The insured irrevocably shall authorise and instruct the insurer to pay, all
claims, return premiums, ex gratia settlements and any other monies payable to
the insured, under or in relation to this policy, to the account in the name of
the insured and opened on the books of the following Account Bank:
Bank     –    BNP Paribas
Account Name     –    Insurance Proceeds Account
Account Number    –    30004 05658 0000034085H 59
or to such other account as the Security Agent, as loss payee may specify in
writing, and that no instruction, whether by the insured or by any person other
than the Security Agent, to make any payment to any other person or account
shall be honoured by the Security Agent and the insurer unless given or
countersigned by the Security Agent, or such other person as that the Security
Agent may notify to the insurer in writing.
All such payments shall be made by the insurer without any deduction or set-off
on any account or of any kind, other than in respect of unpaid premiums. A
payment to the loss payee in accordance with this clause shall, to the extent of
that payment, discharge the liability of the insurer to pay the insured or other
claimant insured party.





Americas 90643250
221
 




--------------------------------------------------------------------------------




Schedule 29    
Repayment Schedule
Repayment Date
Principal Repayment
Cumulative – Principal Repayment
US$
US$
31 December 2014
4,045,759
4,045,759
30 June 2015
3,224,880
7,270,640
31 December 2015
3,224,880
10,495,520
30 June 2016
16,417,573
26,913,094
31 December 2016
16,417,573
43,330,667
30 June 2017
21,694,651
65,025,317
31 December 2017
54,060,724
119,086,041
30 June 2018
38,933,103
158,019,144
31 December 2018
38,933,103
196,952,247
30 June 2019
47,435,060
244,387,307
31 December 2019
47,435,060
291,822,367
30 June 2020
50,000,000
341,822,367
31 December 2020
50,000,000
391,822,367
30 June 2021
50,000,000
441,822,367
31 December 2021
50,000,000
491,822,367
30 June 2022
52,500,000
544,322,367
31 December 2022
42,019,550
586,341,917
US$586,341,917
US$586,341,917








Americas 90643250
222
 




--------------------------------------------------------------------------------




Schedule 30    
Form of Quarterly Health Report
Part 1    
Satellite Status
Orbital Plane
In-Plane Slot Location
Satellite Flight Model Number
Satellite Status as of 
[●]
[●]
[●]
[●]
[●]



Part 2    
Band Status
Satellite Flight
Model Number
L-Band Status
S-Band Status
Status of Command
Telemetery Receiver
[●]
[●]
[●]
[●]



Part 3    
Material Events
[Attached is a letter providing details of material or unusual events that have
occurred with respect to the Satellites since the delivery to the COFACE Agent
of the last quarterly report.]





Americas 90643250
223
 




--------------------------------------------------------------------------------




Schedule 31    
Satellite Performance Criteria
IOT Criteria to Declare Satellite Stabilization
Bus
Parameter
Status
SHM acquisition- check satellite configuration
NOMINAL/FAIL
 
 
Solar Array Wings Deployed
NOMINAL/FAIL
 
 
Telemetry Transmitters “ON”
NOMINAL/FAIL
 
 
Telemetry Tx EIRP (Nominal Unit) within 3dB of prediction
YES/NO
Value
 
Telemetry Tx EIRP (Redundant Unit) within 3dB of prediction
YES/NO
Value
 
Telemetry Signal Successfully Received by Ground Station
NOMINAL/FAIL
 
 
Command Rx Sensitivity (Nominal Unit) with in 3dB of prediction
YES/NO
Value
 
Command Rx Sensitivity (Redundant Unit) within 3dB of prediction
YES/NO
Value
 
EAM acquisition after SHM
NOMINAL/FAIL
 
 
NOM acquisition after EAM
NOMINAL/FAIL
 
 
Heaters “ON”
NOMINAL/FAIL
 
 
Successful orbit raising to 1414 km orbit (thruster check)
NOMINAL/FAIL
 
 
Expended 100K or fewer thruster pulses; 90kg of propellant
YES/NO
Value
 
Battery DOD less than 15%
YES/NO
Value
 
PAYLOAD
Good health check of transponders
Turn On
Nominal operations
Test all 16 beams of C-S Transponder
1.1V
2.65V
4.0V
X1
NOMINAL/FAIL
NOMINAL/FAIL
NOMINAL/FAIL
X2
 
 
 
X3
 
 
 
X4
 
 
 
X5
 
 
 
X6
 
 
 
X7
 
 
 
X8
 
 
 
Y1
 
 
 
Y2
 
 
 
Y3
 
 
 
Y4
 
 
 
Y5
 
 
 
Y6
 
 
 
Y7
 
 
 
Y8
 
 
 
Test all 16 beams of L-C Transponder
 
 
 
X5
NOMINAL/FAIL
 
 
X7
 
 
 
Y1
 
 
 
X3
 
 
 
Y5
 
 
 
X4
 
 
 
Y7
 
 
 
X1
 
 
 
Y6
 
 
 
X2
 
 
 
Y4
 
 
 
X8
 
 
 
Y3
 
 
 
X6
 
 
 
Y2
 
 
 
Y8
 
 
 




Americas 90643250
224
 




--------------------------------------------------------------------------------




Schedule 32    
Form of Auditors Report
To the Audit Committee and Management of Globalstar, Inc.:
We have performed the procedures enumerated below, which were agreed to by the
audit committee, management of Globalstar Inc. (“Globalstar”) and the Finance
Parties (as such term is defined in the Facility Agreement) solely to assist you
with respect to the [insert date] Compliance Certificate required to be issued
pursuant to clause 19.4 (Compliance Certificate) of the facility agreement dated
September 5, 2009 (as amended and restated) (the “Facility Agreement”).
Globalstar’s management is responsible for the Compliance Certificate. This
agreed‑upon procedures engagement was conducted in accordance with attestation
standards established by the American Institute of Certified Public Accountants.
The sufficiency of these procedures is solely the responsibility of those
parties specified in this report. Consequently, we make no representation
regarding the sufficiency of the procedures described below either for the
purpose for which this report has been requested or for any other purpose.
Procedures performed:
1.
Agreed the financial information contained in the Compliance Certificate to the
general ledger or underlying accounting records prepared by management.

2.
Mathematically recomputed the calculations in the Compliance Certificate to make
sure they are arithmetically accurate.

3.
Compared each individual financial component of the Compliance Certificate to
the definition included within the Facility Agreement.

We were not engaged to, and did not conduct an examination, the objective of
which would be the expression of an opinion on the Compliance Certificate.
Accordingly, we do not express such an opinion. Had we performed additional
procedures, other matters might have come to our attention that would have been
reported to you.
This report is intended solely for the information and use of the audit
committee, management of Globalstar and the Finance Parties (as such term is
defined in the Facility Agreement) and is not intended to be and should not be
used by anyone other than these specified parties.


[insert name of auditor]
[insert address of auditor and date]



Americas 90643250
225
 


